Exhibit 10.1

 

EXECUTION VERSION

 

PURCHASE AND SALE AGREEMENT

AND JOINT ESCROW INSTRUCTIONS

Basic Provisions

 

The following Basic Provisions form a part of this Purchase and Sale Agreement
and Joint Escrow Instructions (this “Agreement”).

 

A.            Effective Date of this Agreement:   June 17, 2019

 

B.            Seller: Union Square 941 Property LP, a Delaware limited
partnership (“999 Seller”); Union Square 825 Property LP, a Delaware limited
partnership (“899 Seller”); and Union Square Plaza Owner LP, a Delaware limited
partnership (“901 Seller” and with 999 Seller and 899 Seller, “Seller”).

 

Seller’s Knowledge Party (Section 8.1): Michael Regan

 

C.            Buyer: Network Realty Partners, LLC, a Virginia limited liability
company

 

Buyer’s Knowledge Party (Section 14.2.2): Ed Johnson and Kelly Lawrence.

 

D.            Escrow Holder: First American Title Insurance Company, Washington,
DC Office

 

E.            Escrow Number: NC-954031-DC72

 

F.             Title Company: First American Title Insurance Company,
Washington, DC Office

 

G.           Property: as defined in Section 1, including the Fee Simple
interest (the “Fee Interest”) in real property commonly known as 999 North
Capitol St. NE (the “999 Property”), 899 North Capitol St. NE (the “899
Property”), and 901 North Capitol St. NE (the “901 Property”), each located on
land (the “Land”) legally described on Exhibit A attached hereto, located in the
District of Columbia (the “District”).

 

H.           Purchase Price: $181,000,000, subject to adjustment as provided in
this Agreement.  No later than five (5) days prior to Closing, Buyer shall
provide to Seller the amount of the Purchase Price that is allocated to each of
the 999 Property, the 899 Property and the 901 Property, as such allocated
amounts are reasonably determined by Buyer.

 

I.                Deposit:     $10,000,000

 

Portion of Deposit constituting Review Consideration:  $100

 

--------------------------------------------------------------------------------



 

J.              Closing Date: July 31, 2019 or on an earlier date mutually
acceptable to Buyer and Seller.

 

K.           Seller’s Broker:    Holliday Fenoglio & Fowler LLP (Stephen D.
Potts, Jr.) and Eastdil Secured

 

L.            Pages to Initial:

 

M.         Seller’s Notice Address:

 

c/o 4700 Wilshire Blvd.

Los Angeles, CA 90010

E-Mail: mregan@cimgroup.com

Telephone Number:  323 860 4900

 

With a copy to:

 

c/o 4700 Wilshire Blvd.

Los Angeles, CA 90010

E-Mail: generalcounsel@cimgroup.com

Telephone Number:  323 860-4900

 

Fragner Seifert Pace & Winograd, LLP

601 S. Figueroa Street, Suite 2320

Los Angeles, CA 90017

Attn:  Matthew C. Fragner, Esq.

E- Mail: mfragner@fspwlaw.com

Telephone number: (310) 779-7284

 

N.            Buyer’s Notice Address:

 

US Government Building Open-End Operating Partnership, LP

c/o USAA Real Estate Company

2 Bethesda Metro Center, Suite 820

Bethesda, Maryland 20814

Attention: Bruce Childs

E-mail: bruce.childs@usrealco.com

 

And:

 

Network Realty Partners, LLC

4201 Wilson Boulevard, Suite 300

Arlington, VA 22203

Attn: Rod Lawrence and Ed Johnson

Email: rlawrence@nrpdc.com and

ejohnson@nrpdc.com

Telephone Number: 703-926-1326

 

With a copy to:

 

2

--------------------------------------------------------------------------------



 

RHakim Consulting, LLC

8408 Reflection Lane

Vienna, VA 22182

Email: rhakim@rhakimconsulting.com

 

And
to:                                                                                                      
USAA Real Estate Company

9830 Colonnade Boulevard, Suite 600

San Antonio, Texas 78230-2239

Attention: Toni Fisher

Email: toni.fisher@usrealco.com

 

And
to:                                                                                                      
Stroock & Stroock & Lavan LLP

1875 K Street, NW, Suite 800

Washington, DC 20006

Attention: Jeffrey R. Keitelman

Email: jkeitelman@stroock.com

 

O.           Escrow Company/Title Company Notice Address:

 

First American Title Insurance Company

National Commercial Services

1825 Eye Street, NW, Suite 302

Washington, DC  20006

Attn:  Brian Lobuts
Email: blobuts@firstam.com

 

P.             Local Time: Local time in the District.

 

Q.           “business day”: any day other than a Saturday, Sunday or District
or federal holiday.

 

3

--------------------------------------------------------------------------------



 

This Purchase and Sale Agreement and Joint Escrow Instructions (this
“Agreement”) is entered into as of the Effective Date by and between Seller and
Buyer and constitutes an agreement to purchase and sell real property, and
escrow instructions directed to Escrow Holder to establish an escrow (the
“Escrow”) to accommodate the transactions contemplated by this Agreement.

 

RECITALS

 

A.                                    Seller is the owner of the Property.

 

B.                                    Buyer desires to purchase from Seller, and
Seller desires to sell to Buyer, the Property, subject to the terms and
conditions set forth herein. Now therefore, Buyer and Seller have agreed as
follows:

 

TERMS AND CONDITIONS

 

1.                                      The Property.

 

Seller shall sell to Buyer, and Buyer shall purchase from Seller, on all of the
terms and conditions set forth in this Agreement, the following (collectively,
the “Property”):

 

1.1                         Fee Interest. The Fee Interest in the Land described
on Exhibit A;

 

1.2                         Appurtenances. All right, title and interest of
Seller in and to all rights, privileges and easements appurtenant to the Land,
including, without limitation, all minerals, oil, gas and other hydrocarbon
substances on and under the Land, as well as all development rights and air
rights relating to the Land, and all water, water rights and water stock
relating to the Land, and any and all easements, rights-of-way or appurtenances
benefiting the Land or used in connection with the beneficial use and enjoyment
of the Land (all of which are sometimes collectively referred to as the
“Appurtenances”);

 

1.3                         Improvements. All improvements located upon the
Land, including, without limitation, all structures presently located on the
Land, and all right, title and interest of Seller in and to all fixtures,
apparatus, equipment, and appliances used in connection with the operation or
occupancy thereof (all of which are collectively referred to as the
“Improvements”);

 

1.4                         Leases. All right, title and interest of Seller, as
landlord, in and to the leases of space in the Improvements, including but not
limited to, all unexpired leases, subleases, office or retail rental agreements,
license agreements, parking agreements, other occupancy agreements, and any
other agreements for the use, possession, or occupancy of any portions of the
Property (including, without limitation, signage rights), including, without
limitation, any security deposits and tenant guaranties delivered in connection
with any of the foregoing, together with any and all amendments, modifications
and/or supplements thereto (collectively, the “Leases”), a schedule of which is
attached hereto as Schedule 1.4 (the “Lease Schedule”);

 

1.5                         Personal Property. All right, title and interest of
Seller in and to all tangible personal property owned by Seller, if any, located
on or in or used in connection with the

 

--------------------------------------------------------------------------------



 

operation, maintenance or management of the Property (collectively, the
“Personal Property”), but excluding any personal property of tenants;

 

1.6                         Service Contracts. All right, title and interest of
Seller in and to all service contracts and other agreements, utility contracts
and other rights relating to the ownership, use and operation of all or any part
of the Property, if any, to the extent assumed by Buyer at Closing pursuant to
this Agreement (collectively, the “Service Contracts”);

 

1.7                         Permits and Licenses. All right, title and interest
of Seller in and to transferable permits, licenses, certificates and other
governmental approvals related to the Property; and

 

1.8                         Intangible Property. All right, title and interest
of Seller in and to the following (collectively, the “Intangible Property”)
(i) any and all intangible property owned by Seller and used in the ownership,
use and/or operation of the Property, including, without limitation, the right
to use any trade name now used in connection with the Property, the books and
records relating to the Property, including computer discs, tapes and other data
bases or software, inventory records, building management records, payroll
records and all other books and records and all other books and records relating
to the operation and management of the Property, and (ii) all warranties
relating to the Improvements or Service Contracts. Notwithstanding the
foregoing, “Intangible Property” shall not include any rights to property tax
refunds for property taxes relating to time periods prior to Close of Escrow.

 

2.                                      Purchase Price Buyer shall pay the
Purchase Price at the Close of Escrow (as defined in Section 4.2 below), subject
to adjustments and prorations as provided herein.

 

3.                                      Payment of Purchase Price

 

3.1                               Deposit.  Within three (3) business days after
the date of this Agreement, Buyer shall deliver to Escrow Holder the Deposit in
the form of a wire transfer or cashier’s check. The Deposit shall be
non-refundable except as expressly provided in this Agreement.  The Deposit
shall be invested by Escrow Holder in interest-earning investments at the
direction of Buyer subject to the reasonable approval of Seller as to any
investments.  Interest shall accrue and become a part of the Deposit for the
benefit of the party entitled to receive the Deposit.  Upon receipt of the
Deposit, Escrow Holder shall disburse to Seller from the Deposit the sum of
$100.00 (the “Review Consideration”), which Review Consideration shall
immediately be fully earned by Seller and non-refundable to Buyer but shall be
applicable to the Purchase Price at Closing.

 

3.2                               Nature of Deposit.  The Deposit thereafter
shall be entirely non-refundable to Buyer, except as otherwise provided in this
Agreement.  The Deposit (together with any interest earned thereon) shall be
applied and credited to the Purchase Price at the Close of Escrow.

 

3.3                               Balance of Purchase Price.  Buyer shall
deposit into Escrow the balance of the Purchase Price, as adjusted for costs and
prorations to be made pursuant to Sections 12 and 13 of this Agreement, in cash
or other immediately available federal funds, no later than 5:00 PM, Local Time,
on the scheduled Close of Escrow.  Escrow Holder is hereby instructed by

 

5

--------------------------------------------------------------------------------



 

Buyer and Seller to deliver to Seller the Purchase Price at Close of Escrow,
adjusted as set forth in this Agreement.

 

3.4                               Alternative Structuring.

 

3.4.1                                 Notwithstanding the foregoing provisions
of Section 3.3, Buyer and Seller acknowledge that Buyer has agreed, at Seller’s
request, to attempt to accommodate (i) 825 Union Square Investor LLC, a Delaware
limited liability company (the “899 Continuing Partner”), which is a partner in
the 899 Seller as of the Effective Date of this Agreement, and (ii) 941 Union
Square Investor LLC, a Delaware limited liability company (the “999 Continuing
Partner”), which is a partner in the 999 Seller as of the Effective Date of this
Agreement, by (1) permitting the 899 Continuing Partner, through a Continuing
Partner Accommodation Entity (as defined below), to continue as a tax member
within the ownership of the 899 Property following the Closing, and
(2) permitting the 999 Continuing Partner, through a Continuing Partner
Accommodation Entity, to continue as a tax member within the ownership of the
999 Property following the Closing.  In order to effectuate such accommodation,
but subject to reaching agreement with the Continuing Partners (defined below)
on the Definitive Agreements (defined below), Buyer and Seller shall structure
the transactions contemplated in this Agreement as set forth below and the
following provisions shall be applicable:

 

(a)                                             The parties shall treat, solely
for federal income tax purposes (including, without limitation, Treas. Reg. §
1.708-1(c)), the transactions set forth in this Agreement (i) with respect to
the 899 Property, as a merger of 899 Seller into Holdco (defined below), and
(ii) with respect to the 999 Property, as a merger of 999 Seller into Holdco, in
each case with Holdco as the surviving partnership.

 

(b)                                             The aggregate consideration to
be paid for the Property by Buyer to Seller shall be (i) an amount (the “Cash
Consideration Amount”) equal to the difference between (A) the Purchase Price
and (B) the Retained Interest Value (defined below), plus (ii) the Buyer
Interest (defined below), which shall be conveyed directly to the Continuing
Partners (defined below) at Closing.  At Closing, the Buyer Interest shall have
a value equal to the Retained Interest Value, and from and after Closing, the
Buyer Parties (defined below) shall have no rights arising from the Retained
Interest to any distribution or other consideration received or receivable by
any of the entities constituting Seller.  At Closing, the Definitive Agreements
(defined below) shall be executed and delivered by the respective parties
thereto to evidence the terms and conditions of the Buyer Interest to be granted
under this Section 3.4.  At Closing, Escrow Holder is hereby instructed by Buyer
and Seller to deliver to Seller the Cash Consideration Amount, adjusted as set
forth in this Agreement in the same manner as the Purchase Price, and Seller may
remit such amount to its constituent partners, with all amounts so delivered and
remitted being treated for tax purposes as having been paid directly to the
applicable constituent partner(s) for their interests in the applicable Seller
entity in accordance with the provisions of this Section 3.4.

 

(c)                                              Pursuant to Treas. Reg. §
1.708-1(c)(4), and solely for federal income tax purposes, the parties hereto
agree that the transactions set forth in

 

6

--------------------------------------------------------------------------------



 

this Agreement with respect to the 899 Property and the 999 Property shall be
treated as “assets over” merger of each of the 899 Seller and the 999 Seller
into Holdco, with Holdco as the surviving partnership, with the partnership
interests of CIM in the 899 Seller and the 999 Seller being sold to Holdco in
consideration of the Cash Consideration Amount (as adjusted pursuant to the
terms of this Agreement) immediately prior to the merger, and with each of 899
Seller and 999 Seller dissolving and liquidating.  CIM joins in the execution of
this Agreement to evidence its consent to the special merger buyout
rule pursuant to the applicable Treasury Regulations.  The 899 Seller and the
999 Seller will make a Section 754 election for the 2019 taxable year.

 

3.4.2                                 As used in this Section 3.4, the following
additional terms have the meanings set forth below:

 

(1)         “Buyer Interest” shall mean a limited liability company interest (a
partnership interest for federal income tax purposes) in Holdco, as evidenced by
the Holdco Agreement.

 

(2)         “Buyer Members” means, collectively, an affiliate of USAA Real
Estate Company and an affiliate of Buyer, which may own their interests in
Holdco directly or through one or more entities.

 

(3)         “CIM” means:  (i) with respect to the 899 Property, the collective
reference to CIM Urban REIT Properties X, L.P. and CIM/825 Union Square GP LLC;
and (ii) with respect to the 999 Property, the collective reference to CIM Urban
REIT Properties XI, L.P. and CIM/941 Union Square GP LLC.

 

(4)         “Continuing Partner Accommodation Agreements” means the collective
reference to the limited liability company agreements of each Continuing Partner
Accommodation Entities in form and substance satisfactory to the Buyer Members
and the Continuing Partners.

 

(5)         “Continuing Partner Accommodation Entities” shall refer to two
single-member limited liability companies (treated as disregarded entities for
federal income tax purposes), one of which shall be wholly owned economically by
the 899 Continuing Partner and the other of which shall be wholly owned
economically by the 999 Continuing Partner, and each of which shall be managed
by a non-economic manager entity controlled by one or more of the Buyer Members
or an affiliate of one or more of the Buyer Members.  Alternatively, the
Continuing Partner Accommodation Entities could be one single member limited
liability company that is owned economically by both Continuing Partners and
otherwise satisfies the foregoing condition.

 

(6)         “Continuing Partners” means the collective reference to the 899
Continuing Partner and the 999 Continuing Partner.

 

7

--------------------------------------------------------------------------------



 

(7)         “Definitive Agreements” means the collective reference to the final,
definitive Holdco Agreement, Continuing Partner Accommodation Agreements and any
other agreement necessary or desirable by the Buyer Members to effectuate the
alternative structuring described in this Section 3.4, each in form and
substance acceptable to each of the Buyer Members and each of the Continuing
Partners after Buyer Members’ determination that the structure of the
transaction as set forth in this Section 3.4 has no adverse tax consequences to
any of the Buyer Members or any direct or indirect equity holder of any Buyer
Member or any subsidiary of any Buyer Member.

 

(8)         “Holdco” shall mean a joint venture between the Continuing Partner
Accommodation Entities and the Buyer Members (directly or through one or more
entities) and possibly one or more other members, which entity will own,
directly and/or indirectly, all of the interests in the entities that will take
title to the Property at Closing.

 

(9)         “Holdco Agreement” shall mean that certain limited liability company
agreement of Holdco to be entered into by the members thereof at the Close of
Escrow.

 

(10)  “Retained Interest” shall mean, collectively, the Continuing Partners’
interests in Seller, held through the Continuing Partner Accommodation Entities.

 

(11)  “Retained Interest Value” shall mean an amount equal to $12, 557.

 

3.4.3                     In the event that Buyer determines that it is unable
to reach agreement with the Continuing Partners on the terms and conditions of
the Definitive Agreements acceptable to Buyer Members and the Continuing
Partners prior to the scheduled Closing Date, Buyer shall notify Seller in
writing of such event on or before July 26, 2019.  Seller shall have a period of
up to five (5) business days following receipt of such notice (the “Negotiation
Period”) to attempt to resolve with the Continuing Partners the issues that are
preventing such final, acceptable Definitive Agreements, or to obtain the
Akridge Waiver (defined below) (as evidenced by the deposit of such Akridge
Waiver into Escrow together with irrevocable and unconditional instructions from
the Continuing Partners instructing the Escrow Agent to release the Akridge
Waiver at the Close of Escrow (“Waiver Escrow Instructions”).  In the event that
during the Negotiation Period, (x) the Definitive Agreements acceptable to Buyer
and the Continuing Partners are not finalized and the Akridge Waiver (with the
Waiver Escrow Instructions) has not been deposited into Escrow or (y) the
Akridge Waiver (with the Waiver Escrow Instructions) has not been deposited into
Escrow, Buyer shall have the right to elect, by written notice to Seller
(“Buyer’s Election Notice”) given within three (3) business days following the
expiration of the Negotiation Period, to either (1) extend the Negotiation
Period for an additional thirty (30) days, during which period Buyer, with
Seller’s assistance, shall continue to attempt to reach agreement with the
Continuing Partners for Definitive Agreements acceptable to Buyer Members and
the Continuing Partner, or (2) proceed with the Close of Escrow in accordance
with the terms and conditions of this Agreement, without the Continuing Partners

 

8

--------------------------------------------------------------------------------



 

continuing as tax members following the Close of Escrow as if this Section 3.4
(including Sections 3.4.1 through 3.4.3) were not set forth herein; provided,
however, that in the event Buyer elects to proceed with the Close of Escrow in
accordance with this clause (2), Seller shall have the right to terminate this
Agreement (the “Termination Right”) by performing each of the following
(collectively, the “Termination Conditions”): (i) within three (3) business days
following receipt of Buyer’s Election Notice, giving written notice of such
termination to Buyer (the “Termination Notice”) and paying to Buyer a
termination fee in the amount of $300,000 (the “Termination Fee”) and
instructing Escrow Holder to deliver the Deposit and any interest earned thereon
to Buyer, and (ii) paying any Cancellation Charges (defined in Section 14.1.4),
and thereafter this Agreement shall terminate and neither party shall have any
rights or obligations under this Agreement other than any obligations that
expressly survive termination of this Agreement.  The Closing shall be extended
to afford the time periods set forth in this Section.

 

3.4.4                     In the event that Buyer elects to extend the
Negotiation Period in accordance with the foregoing provisions of clause (1) of
Section 3.4.3, and Buyer Members and the Continuing Partners remain unable to
reach agreement on the Definitive Agreements acceptable to Buyer and the
Continuing Partners before the expiration of the Negotiation Period (as so
extended), then the parties shall proceed with the Close of Escrow on the later
of the scheduled Closing Date and the third (3rd) business day following the
expiration of the Negotiation Period (as so extended) in accordance with the
terms and conditions of this Agreement, without the Continuing Partners
continuing as tax members following the Close of Escrow as if this Section 3.4
(including Sections 3.4.1 through 3.4.4) were not set forth herein; provided
that Seller shall have the right to exercise the Termination Right by fully
performing the Termination Conditions (except that the Termination Notice and
Termination Fee must be delivered to Buyer within two (2) business days
following the expiration of the Negotiation Period (as so extended)).  To the
extent necessary, the Closing Date shall be automatically extended to afford the
time periods set forth in this Section 3.4 (including, without limitation,
Sections 3.4.3 and 3.4.4). For avoidance of doubt, no extension or termination
shall be available if the Akridge Waiver (with the Waiver Escrow Instructions)
has been deposited into Escrow prior to the end of the Negotiation Period or the
business day prior to the date scheduled for Closing, whichever is later.

 

3.4.5                     For federal income tax purposes, the parties hereto
agree that the transactions set forth in this Agreement with respect to the 901
Property shall be treated as a purchase of 100% of the 901 Property by Holdco
(directly or indirectly through one or more entities) from the 901 Seller
followed by a liquidation of the 901 Seller.

 

3.4.6                     Seller shall not, and shall not cause or allow any of
the entities constituting Seller (other than limited partners not controlled by
CIM) to, make an election to have the partnership audit rules (the “Partnership
Audit Rules”) in Sections 6221-6226 of the Internal Revenue Code of 1986, as
amended, enacted by the Bipartisan Budget Act of 2015 apply to taxable years
prior to 2018.

 

3.4.7                     In the event that Seller (or a successor entity for
purposes of the Partnership Audit Rules) is audited by the IRS, Seller will use
its commercially reasonable efforts to cause the Seller (or applicable entity
constituting Seller) to elect to make the push-out election pursuant to
Section 6226 of the Internal Revenue Code of 1986, as amended.

 

9

--------------------------------------------------------------------------------



 

3.4.8                     In the event that (a) prior to the Close of Escrow,
one or both of the Continuing Partners (or their respective affiliates)
initiates litigation to prevent or delay the sale of the Property by Seller to
Buyer, or (b) Seller fails to deliver to Buyer the fully executed Akridge Waiver
in accordance with Section 7.10, Buyer shall have the right to terminate this
Agreement by delivering written notice to Seller on or prior to the then
scheduled Closing Date, in which event Seller shall pay to Buyer the Termination
Fee no later than the third (3rd) business day following Seller’s receipt of
Buyer’s termination notice (which payment obligation shall survive such
termination of this Agreement), Escrow Holder shall promptly deliver the Deposit
and any interest earned thereon to Buyer, Seller shall be solely responsible for
any Cancellation Charges, and this Agreement shall terminate, and thereafter
neither party shall have any rights or obligations under this Agreement other
than any obligations that expressly survive termination of this Agreement.

 

4.                                      Opening and Close of Escrow.

 

4.1                               Opening of Escrow.  For the purposes of this
Agreement, the “Opening of Escrow” shall be the date that Escrow Holder receives
a fully executed original or executed counterpart copies of this Agreement
signed by Buyer and Seller.  Escrow Holder is instructed to notify Buyer and
Seller, in writing (which may be by email transmission), of the date of Opening
of Escrow.  Buyer and Seller agree to execute, deliver and be bound by any
reasonable and customary supplemental instructions that may be reasonably
requested by Escrow Holder or that may be necessary or convenient to consummate
the transaction contemplated by this Agreement that are not inconsistent with
this Agreement.  However, the supplemental instructions shall not supersede this
Agreement as between Buyer and Seller, and in all cases this Agreement shall
control as between them.  All supplemental instructions shall be in writing and
signed by Seller, Buyer and Escrow Agent.

 

4.2                               Close of Escrow.  For purposes of this
Agreement, “Close of Escrow” or “Closing” shall mean the date that a deed
conveying marketable fee simple title to the Property (the “Deed”) is recorded
in the District; provided, however, that at Buyer’s option, the Closing shall
occur by a “gap” style closing, with recording of the Deed to occur on the
morning immediately following the date of the Closing, in which event the
parties shall execute such additional reasonable escrow instructions and
indemnity agreements as are customary and requested by the Escrow Holder to
allow the “gap” style Closing.  The Deed shall be executed by Seller in the form
attached as Exhibit B, with the execution properly notarized in form for
recordation in the public records of the District.  The Closing shall take place
on the Closing Date, subject to the terms and conditions of this Agreement.

 

5.                                      Review and Right of Entry.

 

5.1                               Review.  While this Agreement is in effect,
Buyer shall have the right to examine and investigate all aspects of the
Property, including without limitation grading, settling, soil composition and
condition, drainage, hydrology, existence of mold and/or Hazardous Materials (as
defined below), structural aspects, easements, rights of way, feasibility,
building and other permits, approvals, laws and restrictions, land use and other
governmental conditions and restrictions, likelihood of condemnation, zoning
matters, traffic and flight patterns, demographics, title matters, all
declarations of covenants, conditions & restrictions and other

 

10

--------------------------------------------------------------------------------



 

documents of record affecting the Property, matters disclosed by a survey of the
Property if Buyer should obtain such a survey and/or desire an ALTA extended
coverage owner’s policy of title insurance, the Leases, tenant quality and
credit, contracts that will survive Close of Escrow (if any), income and
expenses of the Property and each portion thereof, matters that would be
disclosed by investigations of the types contemplated by Section 5.2, and all
other matters related to the suitability of the Property for Buyer’s intended
purposes, use and investment.  All square footages, dimensions and sizes (if
any) in any materials furnished or made available by Seller are approximate. 
Prior to the Effective Date of this Agreement, Buyer was urged to independently
verify all of such information.  Buyer was also urged to conduct its own
investigations with the District regarding any impact the zoning of the Property
may have on Buyer’s intended use of the Property.  Seller has delivered or made
available to Buyer the documents and materials set forth on Exhibit D
(collectively, the “Seller Information”).  The Title Company has issued to Buyer
a preliminary title report dated March 22, 2019 (the “PTR”) and a copy of all
recorded underlying documents.  Buyer acknowledges that the Seller Information
does not include and that Seller shall not be obligated to disclose to Buyer any
of the following (the “Protected Information”) in Seller’s possession or
available to Seller: (a) information contained in Seller’s credit reports (other
than credit reports for Seller’s tenants), Seller’s credit authorizations,
Seller’s credit or financial analyses or projections, steering committee sheets,
account summaries or other internal documents relating to the value of the
Property, including any valuation documents and the book value of the Property;
(b) material which is subject to attorney client privilege or which is attorney
work product excluding (1) any items which Seller would be obligated to disclose
under law, and (2) any items relating to the environmental condition of the
Property; (c) appraisal reports or letters;  (d) financials of Seller or any
affiliate of Seller (other than Property level financial statements); or
(e) material which Seller is legally required not to disclose.

 

5.2                               Right of Entry.  So long as this Agreement has
not been terminated, Seller hereby agrees that, subject to the rights of tenants
or occupants of the Property, Buyer and its agents, employees, representatives,
contractors and subcontractors (collectively, “Buyer’s Representatives”) may
enter upon the Property in order to inspect the Property and to conduct
reasonable surface soils and environmental tests and inspections, engineering
studies and land and other surveys; provided:

 

5.2.1                                 Buyer shall give Seller not less than one
business day’s prior written notice before each such entry on to the Property
(which may be by email to Christopher Leddy (cleddy@cimgroup.com) (the “Seller’s
Representative”) and shall permit Seller to have a designated representative
oversee any activities performed on the Property by or on behalf of Buyer or
persons purportedly acting on Buyer’s behalf.

 

5.2.2                                 None of the activities by or on behalf of
Buyer shall damage the Property (other than incidental damage promptly repaired
by Buyer), materially interfere with the tenants, customers of tenants, or
materially impair the drainage of the Property.

 

5.2.3                                 Buyer shall provide Seller with a
certificate of insurance demonstrating that Buyer and any contractor,
subcontractor, or other consultant, agent or representative entering on to the
Property are covered for such entry by commercial general

 

11

--------------------------------------------------------------------------------



 

liability insurance on an “occurrence basis” with a per occurrence limit of at
least Two Million Dollars ($2,000,000.00) and an aggregate limit of at least
Three Million Dollars ($3,000,000.00), naming Seller and such other entities as
Seller may designate as additional insured, and such insurance shall be issued
by insurance companies authorized to do business in the District and rated
A-VIII or better in the most current issue of “Best’s Key Rating Guide and shall
be in place at the time of each such entry.

 

5.2.4                                 Buyer hereby covenants and agrees that
(a) no such entry or activities by Buyer or Buyer’s Representatives or
contractors shall cause or directly or indirectly result in any damage to the
Property (other than minor damage promptly repaired by Buyer), impairment of or
to the drainage of the Property or materially interfere with any of the rights
of any tenant or occupant of any premises at or within the Property, (b) neither
it nor any person or entity acting for it or on its behalf in any capacity shall
conduct any destructive or invasive testing, including without limitation
obtaining borings, without Seller’s prior written consent (which consent shall
not be unreasonably withheld, conditioned or delayed), (c) Buyer shall return
the Property to its prior condition immediately after each entry thereon by or
on behalf of Buyer, (d) Buyer shall pay in full for all such inspections, tests
and any other work and activities conducted or materials furnished at the
property by or for Buyer as and when due; and (e) Buyer shall cause the Property
at all times to be free and clear of any mechanic’s liens or materialmen’s liens
arising out of any such activities by Buyer or Buyer’s Representatives.

 

5.2.5                                 Prior to the Effective Date of this
Agreement, Seller coordinated and arranged Buyer interviews with tenants of the
Property, which have been completed to Buyer’s satisfaction.

 

5.2.6                                 Buyer shall indemnify and hold harmless
Seller and its employees, agents, contractors and representatives against Claims
(as defined in Section 8.8 below) arising out of the acts or omissions of Buyer
or Buyer’s Representatives while on or about the Property, including without
limitation those arising from any breach of any of Buyer’s covenants contained
in this Section 5.2.  The foregoing indemnity does not extend to any Claims
arising from the gross negligence or willful misconduct of Seller or its agents,
employees, contractors, tenants or invitees or to any conditions on the Land or
in the Improvements existing prior to entry thereon or therein by Buyer or
Buyer’s Representatives to the extent such conditions were not exacerbated due
to the gross negligence or intentional misconduct of Buyer or Buyer’s
Representatives and in no event shall Buyer be liable for any punitive,
consequential or other special damages.  Mere discovery of conditions existing
on the Land or in the Improvements shall not be deemed to have exacerbated such
conditions.

 

The provisions of Sections 5.2.1 through 5.2.6, inclusive, shall survive the
Close of Escrow or the termination of this Agreement for any reason.

 

5.3                               Condition of Title.  At the Close of Escrow,
Seller shall convey to Buyer title to the Property by the Deed, subject only to
the following matters (“Approved Title Conditions”):  (a) a lien for real
property taxes not then delinquent; (b) the rights of tenants under the Leases
as tenants only; (c) the encumbrances and matters listed on Schedule 5.3
attached

 

12

--------------------------------------------------------------------------------



 

hereto and the matters shown on that certain survey of the Property prepared by
CDS — Commercial Due Diligence Services (the “Surveyor”) dated April 11, 2019
(the “Survey”); (d) except for Seller’s Required Removal Items (as defined
below), all matters of record and any items and matters first revealed by any
update or supplement to the PTR and/or any update or supplement to the Survey
obtained by Buyer following the Effective Date of this Agreement to which Buyer
does not object or waive in accordance with Section 7.6; and (e) matters
affecting the condition of title to the Property created by or with the consent
of Buyer.  The Approved Title Conditions shall not include, and in no event
shall Buyer be deemed to have agreed to accept title subject to, (i) monetary
liens or security interests against Seller and/or the Property, including,
without limitation, mechanics’ or contractors’ liens (ii) encumbrances that have
been voluntarily placed against the Property by Seller after the date of the PTR
without Buyer’s prior written consent and that will not otherwise be satisfied
on or before the Close of Escrow, or (iii) so called “standard” exceptions that
can be removed from the PTR by Seller’s delivery of a customary owner’s title
affidavit or gap indemnity (all of the foregoing hereinafter collectively
referred to as the “Seller’s Required Removal Items”).  Seller shall be
obligated to satisfy Seller’s Required Removal Items at or prior to Closing,
provided that Seller shall not be obligated to remove any monetary lien in
excess of 1% of the Purchase Price placed on the Property after the date hereof
without Seller’s express consent.  If Seller elects not to remove any such
monetary lien in excess of 1% of the Purchase Price, Buyer may elect to
terminate this Agreement by giving Seller written notice of its election to do
so.  If Buyer exercises such termination right, the Deposit shall be returned to
Buyer and neither party shall have any further rights or obligations under this
Agreement, except as expressly set forth herein to the contrary. Buyer
acknowledges that Seller did not participate in arranging for, commenting on or
supervising the Survey, and Seller has no responsibility for the accuracy of the
Survey or the information contained therein.

 

6.                                      Buyer’s Covenants.  Buyer hereby
covenants to do the following:

 

6.1                               Entitlements.  Prior to the Close of Escrow,
Buyer shall not make any submittals for a zoning change, variance, subdivision
map, lot line adjustment or other governmental act, approval or permit with
respect to the Property or submit any reports, studies or other documents,
including, without limitation, plans and specifications, impact statements for
water, sewage, drainage or traffic, environmental review forms, or energy
conservation checklists to any governmental agency without Seller’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed.

 

6.2                               Payment of Invoices.  Buyer shall pay in full
all bills and invoices for labor, goods, materials, services and utilities of
any kind relating to the Property which were contracted for by or on behalf of
Buyer.

 

6.3                               No Contact.  Neither Buyer nor Buyer’s
Representatives shall contact any governmental agencies, tenants, vendors,
employees, consultants or contractors concerning the Property prior to the Close
of Escrow without obtaining Seller’s prior written consent in each instance,
which consent shall not be unreasonably withheld, conditioned or delayed. The
foregoing covenant shall not be violated by contact with governmental agencies
in the ordinary and customary course of Buyer’s investigation of the Property or
Buyer’s interviews with tenants pursuant to Section 5 hereof.

 

13

--------------------------------------------------------------------------------



 

7.                                      Seller’s Covenants and Obligations. 
Seller covenants with Buyer that, so long as this Agreement remains in effect:

 

7.1                               Conveyances. At any time when Buyer is in
material breach of this Agreement beyond any applicable notice, grace or cure
period, Seller may enter into “back up” agreements or options to sell the
Property to others so long as such agreements are expressly subject to the
rights of Buyer hereunder and shall be of no further force or effect after the
Closing; provided, that, so long as Buyer is not in material breach of this
Agreement, Seller shall not directly or indirectly negotiate with any third
party respecting the sale of the Property, or any portion thereof or any
interest therein.

 

7.2                               Payment of Invoices.  Seller shall pay in full
all bills and invoices for labor, goods, materials, services and utilities of
any kind relating to the Property which were contracted for by or on behalf of
Seller.

 

7.3                               Leases. Seller shall not enter into or consent
to any Lease or Lease amendment, modification, termination, expansion, renewal,
lease assignment or sublease for the Property or premises therein without the
prior written approval of Buyer (other than consents to assignment or subleasing
which in Seller’s reasonable judgment are required to be granted under the
applicable Lease, provided that Seller shall provide Buyer with copies of all
such consents), which approval may be withheld in Buyer’s sole discretion. 
Except as required in Seller’s reasonable judgment to prevent injury to natural
persons or damage to property, Seller shall not exercise any default remedies
under the Leases including commencing any legal action against a tenant or
applying any security deposits or draw upon letters of credit, as applicable,
without the prior written consent of Buyer, which may be withheld in Buyer’s
sole discretion, provided that Seller may draw down a letter of credit any
amount of rent in default past any applicable notice and cure period under the
applicable Lease without the prior written consent of Buyer provided that Seller
shall provide Buyer with notice of any such draw down at least 2 Business Days
prior to the expiration of the Review Period.  Buyer shall either approve or
disapprove any proposed Lease modification, amendment, termination, expansion,
renewal, assignment or sublease or exercise of remedies submitted to Buyer for
approval within five (5) business days of receipt.  Buyer’s failure to expressly
approve or disapprove of any such proposed Lease modification, amendment,
termination, expansion, renewal, assignment or sublease or exercise of remedies
within said five (5) business day period shall conclusively constitute Buyer’s
approval of same.  Seller shall deliver to Buyer, promptly after receipt by
Seller, a copy of all current written default and other material notices to and
from tenants during the term of this Agreement.  Buyer shall, at Close of
Escrow, assume the obligation to pay and shall pay all Lease commissions, tenant
improvement costs and other costs and expenses arising, or that shall have
arisen, from or in connection with any Lease modification, amendment or lease
assignment entered into with Buyer’s consent between the date hereof and the
Close of Escrow in accordance with this Section 7.3 and which first become due
following the Close of Escrow, such obligation to survive the Close of Escrow.

 

7.4                               Operation and Maintenance.  Subject to the
terms and conditions of this Agreement, Seller shall cause the Property to be
insured, operated and maintained only in the ordinary and usual course of
business and consistent with past practice, and shall make non-capital repairs
as necessary to continue such standard of maintenance, throughout the entire

 

14

--------------------------------------------------------------------------------



 

period from the date hereof until the Close of Escrow.  Seller shall not
(i) enter into any contract or agreement respecting the Property which shall
continue in effect following the Close of Escrow; or (ii) make or permit any
material alterations to or upon the Property except for alterations required by
law, emergency or the terms of a Lease, in the case of clause (i) and (ii),
without the prior written consent of Buyer, which consent may be withheld in
Buyer’s sole discretion.  Seller shall not remove from the Property any item of
Personal Property, unless such item, in each case, is replaced with a similar
item of comparable utility and value.

 

7.5                               Service Contracts. Seller shall not alter or
amend any Service Contract or become a party to any new Service Contract that
will survive the Close of Escrow without the prior written consent of Buyer,
which consent may be withheld in Buyer’s sole discretion.  Seller shall deliver
to Buyer, promptly after receipt by Seller, a copy of all current written
default and other material notices from the service providers under any Service
Contracts.  Prior to the Effective Date of this Agreement, Buyer provided to
Seller a list of all Service Contracts that Buyer will assume at Closing (such
Service Contracts that Buyer expressly elects to assume in such notice, if any,
being the “Assumed Service Contracts”).  Seller, at Seller’s sole cost and
expense, shall (i) terminate effective as of Closing all property management and
leasing agreements affecting the Property and (ii) attempt to arrange for the
termination effective as of Closing all Service Contracts, other than the
Assumed Service Contracts, provided that if any such Service Contracts to be
terminated as of Closing are not terminable by their terms effective as of Close
of Escrow because of prior notice requirements that are not waived by the
Service Contract parties other than Seller, Seller shall give prompt notice of
the termination of such Service Contract(s) to the counterparty thereunder as of
the Close of Escrow, and Buyer shall assume the obligations of Seller under such
Service Contract(s) arising from and after the Close of Escrow through the
effective date of the termination thereof, but shall not be obligated to assume
any obligations of Seller accruing prior to Closing.  Buyer will assume the
obligations of Seller arising from and after the Close of Escrow under the
Assumed Service Contracts, but shall not be obligated to assume any obligations
of Seller accruing prior to Closing.

 

7.6                               Title Matters. Seller shall not voluntarily,
or authorize any other person to, encumber title to the Property without Buyer’s
prior consent.  In the event that any amendment or supplement of the PTR first
received by Buyer following the Effective Date of this Agreement, or any update
of the Survey first obtained by Buyer following the Effective Date of this
Agreement, includes exceptions or matters that are unacceptable to Buyer, then
Buyer shall have until five (5) business days following Buyer’s receipt of any
such amended or supplemented PTR or update to the Survey notify Seller of any
disapproved item disclosed in the amended or supplemented PTR or update to the
Survey. In the event Seller is unwilling to commit to remove all of the
exceptions objected to by Buyer prior to Closing (other than the Seller’s
Required Removal Items which Seller must remove), Buyer may terminate this
Agreement by delivering notice thereof in writing to Seller by the earlier to
occur of (i) the Close of Escrow or (ii) five (5) business days after Seller’s
written notice to Buyer of Seller’s unwillingness to eliminate one or more of
such title exceptions.  If Buyer terminates this Agreement pursuant to its
rights set forth in the preceding sentence, the Deposit, together with all
interest earned, shall be promptly returned to Buyer and neither party shall
have any further obligations under this Agreement, except that if the recording
of such new exceptions is a default by Seller under this Agreement, then
notwithstanding the foregoing, Buyer shall be entitled to all

 

15

--------------------------------------------------------------------------------



 

rights and remedies provided in this Agreement upon the occurrence of a default
by Seller. Seller’s failure to give notice shall be deemed its election not to
remove such title exceptions.

 

7.7                               Estoppel Certificates.

 

7.7.1                                 Prior to the Effective Date of this
Agreement, Seller delivered to Buyer an Acceptable Estoppel Certificate (as
defined below) from all of the tenants of the Property except with respect to
Johns Hopkins University (“JHU”) and Save the Children, provided that it is
anticipated that as of the Close of Escrow some or all of such certificates
shall be dated more than thirty (30) days prior to the Close of Escrow, thereby
such certificates shall not satisfy the requirement set forth in clause (iv) of
the definition of Acceptable Estoppel Certificate set forth below.  Seller shall
use commercially reasonable efforts to obtain and deliver to Seller at least two
(2) business days prior to the Close of Escrow renewed (i.e., dated within
thirty (30) days prior to the Close of Escrow) Acceptable Estoppel Certificates
or a date-down certificate in the form of Exhibit Q dated not more than
forty-five (45) days prior to the Close of Escrow, (i) executed by the District
of Columbia Government regarding the Department of Health, NeighborWorks, the
GSA (as hereinafter defined) regarding each of the Government Leases (as
hereinafter defined), Save the Children and JHU, which, with respect to the
Acceptable Estoppel Certificate or date-down certificate to be obtained from
each of JHU and Save the Children, must certify that there are no tenant
improvement allowances due from Seller to such tenant and (ii) from such other
tenants as are required by Buyer’s lender as a condition to closing on Buyer’s
financing of the acquisition; provided that Buyer has notified Seller of same in
writing on or before June 14, 2019 (collectively, the “Renewed Estoppel
Certificates”).

 

7.7.2                                 In the case of the estoppel certificates
to be obtained from the tenants, an “Acceptable Estoppel Certificate” shall mean
an estoppel certificate that: (i) is consistent with the terms and provisions of
the copy of the applicable tenant’s Lease provided by Seller to Buyer and the
representations of Seller contained in this Agreement, (ii) is substantially in
the form of the estoppel attached hereto as Exhibit H-1, or in the form of
estoppel attached to the applicable tenant’s Lease, if a form is so attached,
or, subject to Buyer’s consent in its reasonable discretion, in the case of any
national or regional tenant, in the customary form used by such tenant, or with
respect to Leases under which the tenant is the United States of America
(“Government”), either acting through the General Services Administration
(“GSA”) or another agency of the Government (“Government Leases”), in the form
attached hereto as Exhibit H-2 or other form promulgated by Government, (iii) is
certified to Buyer and (with respect to the Government Leases, to the extent
available from the Government) its lender and their successors and assigns,
(iv) is dated within thirty (30) days of the Close of Escrow, (v) does not claim
that Seller is in default or has an outstanding obligation for payment,
(vi) does not claim an offset or deduction to a tenant’s payment obligations
under its Lease, as applicable, (vii) does not make an affirmative claim against
Seller or disclose any other material dispute with Seller, (viii) has all blanks
completed or marked as not applicable, as appropriate, and contains information
consistent with the terms of the lease documents provided to Buyer in the Seller
Information prior to the date hereof, and (ix) has all exhibits completed and
attached, as applicable. For clarification purposes, an estoppel certificate
that meets the foregoing criteria shall nonetheless be an Acceptable Estoppel
Certificate even though a tenant

 

16

--------------------------------------------------------------------------------



 

modifies any statement in the estoppel certificate that it has no offset rights
and/or claims and/or that Seller is not in default under the applicable lease by
including a best or actual knowledge limitation, and/or if any or all guarantors
of the applicable lease do not execute such estoppel.  Seller shall provide
Buyer with a reasonable opportunity to review each draft estoppel certificate,
completed with all applicable information, prior to delivering it to the
applicable tenant.

 

7.7.3                                 Seller shall use commercially reasonable
efforts to obtain and deliver to Seller at least two (2) business days prior to
the Close of Escrow a fully executed estoppel certificate in the form attached
hereto as Exhibit N with respect to that certain Declaration of Sewer Covenant
and Easement dated March 5, 2013, made by Union Square Plaza Owner, L.P., Union
Square 825 Property, L.P., and CIM Urban REIT Properties VI, L.P. recorded as
Document No. 2013051971 and re-recorded as Document No. 2013059672 (the
“Declaration Estoppel Certificate”). As used in the preceding sentence,
“commercially reasonable efforts” shall mean the submission of the requested
form and at Buyer’s written request at least two follow up emails.

 

7.8                               Novation Acceptance Letter.  Seller shall use
its commercially reasonable efforts to deliver to Buyer a letter substantially
in the form of Exhibit L with respect to each Government Lease executed by the
GSA and acknowledging the form of Novation Agreement (the “Novation Acceptance
Letter”) and Seller shall deliver to Buyer any executed Novation Acceptance
Letter upon receipt of same.  Seller’s failure to obtain any Novation Acceptance
Letter executed by the GSA shall not constitute a default hereunder or be a
condition precedent to Closing.

 

7.9                               SNDAs.  Upon the request of Buyer, Seller
shall request, at no material cost or expense to Seller, the tenants execute a
subordination and non-disturbance agreement in the form requested by Buyer (an
“SNDA”) and Seller shall deliver to Buyer any executed SNDA upon receipt of
same.  Seller’s failure to obtain an SNDA from the tenants shall not constitute
a default by Seller hereunder or be a condition precedent to Closing.

 

7.10                        Akridge Waiver.  Seller shall obtain and deliver to
Buyer at least one (1) business days prior to the Close of Escrow a fully
executed waiver and release, in recordable form and otherwise in the form
attached hereto as Exhibit P (the “Akridge Waiver”).

 

8.                                      Representations and Warranties;
Releases; “As Is” Sale.

 

8.1                               Seller’s Representations.  Seller, hereby
represents and warrants to Buyer as follows (which representations and
warranties shall be deemed to have been made again as of the Closing Date):

 

8.1.1                                 Valid Formation/Authority.  Each Seller is
a limited partnership duly organized and validly existing under the laws of the
State of Delaware and is duly qualified to business under the laws of the
District of Columbia.  Each Seller has the full power, capacity, authority and
legal right to execute and deliver this Agreement and to perform its obligations
hereunder (including, without limitation, the conveyance of the Property to
Buyer).  This Agreement is a legal, valid and binding obligation of each Seller.
The individuals executing this Agreement and the instruments referenced herein
on behalf

 

17

--------------------------------------------------------------------------------



 

each Seller have the legal power, right and actual authority to bind each Seller
to the terms and conditions hereof and thereof.

 

8.1.2                                 Due Execution.  This Agreement and all
other documents executed and delivered by each Seller pursuant to this Agreement
shall constitute the legal, valid and binding obligations of each Seller in
accordance with the terms of each instrument.  This Agreement and all other
instruments delivered to Buyer: (i) have been duly authorized by all necessary
action on the part of each Seller’s officers and directors, and all necessary
partnership action and no consent of any partner, shareholder, creditor,
investor, judicial or administrative body, government or quasi-governmental
authority or other third party is required for each Seller to enter into this
Agreement and to consummate the transactions contemplated hereby, (ii) have
received all required governmental approvals, (iii) do not violate any law,
(iv) do not conflict with or constitute a default under any indenture, agreement
or other instrument to which each Seller is a party or by which each Seller, any
officers or directors of each Seller, or the Property may be bound, and (v) are
not threatened with invalidity or enforceability by any action, proceeding or
investigation pending or threatened by or against each Seller, any officer or
director of each Seller, or the Property.

 

8.1.3                                 Pending Actions.  Except as set forth on
Schedule 8.1.3 attached hereto or as disclosed in the Seller Information, there
is no suit, action, arbitration, judgment, order, decree, condemnation action or
other proceeding that is pending or, to Seller’s knowledge, threatened to which
Seller is a party, which is likely to adversely affect the ownership, use,
condition or value of the Property or Seller’s ability to perform its
obligations under this Agreement or the documents to be executed and delivered
by it as specified herein.

 

8.1.4                                 Leases.  The copies of Leases (including
all guarantees, amendments, letter agreements, addenda and/or assignments
thereof) and brokerage agreements made available to Buyer with the Seller
Information are true and complete copies.  The Lease Schedule sets forth a true
and correct list of all Leases (including all guarantees, amendments, letter
agreements, addenda and/or assignments thereof) and leasing brokerage
agreements.  Except as described on the Lease Schedule, (i) the Leases are in
full force and effect and have not been amended, modified or waived and,
(ii) Seller has not entered into or assumed any other written agreements or
licenses with respect to any possessory rights, use of the Property or tenancies
of the Property, and to Seller’s knowledge there are no other such agreements or
licenses.  Except in connection with any financing now or previously secured by
the Property (all of which assignments shall be terminated and released as of
the Close of Escrow), Seller has not assigned its interest in the Leases or the
rents and other income thereunder. To Seller’s knowledge, except as set forth on
the Lease Schedule, no tenant has assigned its interest in its Lease or sublet a
portion of the Property.  Each tenant under the Leases has accepted its leased
premises under its respective Lease and all of landlord’s obligations to
construct tenant improvements have been paid and performed in full.  Except as
shown on Schedule 8.1.4(a), all construction allowances, tenant buildout, moving
expenses, lease buy outs, lease termination payments, or other inducement
amounts due by the landlord under the leases and any free rent or rent
abatements available to tenants under the Leases

 

18

--------------------------------------------------------------------------------



 

(collectively, “Tenant Inducement Costs”) have been paid in full by landlord to
the respective tenant.  Except as set forth on Schedule 8.1.4(b), no tenant is
delinquent in the payment of rent and no tenant has paid fixed rent for more
than one (1) month in advance.  Seller is not in default in the performance of
any material covenant to be performed by landlord under the Leases, and to
Seller’s knowledge, no tenant has any material claims or offsets against Seller
pursuant to the Leases.  To Seller’s knowledge, there is no monetary or material
non-monetary default or breach on the part of any tenant under its Lease, except
as set forth on Schedule 8.1.4.  No guarantor under the Leases has been
discharged of its obligations by Seller.  Seller has not received any notice of
a bankruptcy event involving any of the tenants under the Leases.  Except as
expressly set forth in the Leases, there are no rights to lease or sublet,
rights of renewal, extension, expansion, cancellation, termination or
modification, options to lease, rights of first refusal to lease in effect.  No
tenant (or any auditor on behalf of a tenant) has given to landlord any notice
of its intention to audit any operating expense, real estate tax or other
charges billed to such tenant and to Seller’s knowledge no such audits are
currently being conducted.

 

8.1.5                                 Service Contracts.  A complete schedule of
all Service Contracts is attached hereto as Schedule 8.1.5 (the “Service
Contracts Schedule”). Seller has made available to Buyer true, correct and
complete copies of all such Service Contracts and all such Service Contracts are
in full force and effect.  Except as set forth on the Service Contracts
Schedule, to Seller’s knowledge there are no defaults by any contactor.  There
are no material defaults by the Seller under the service contracts.  Except as
set forth on the Service Contract Schedule, there are no contracts, agreements,
arrangements or contractual obligations relating to the upkeep, maintenance,
operation, management or leasing of the Property to which Seller is a party and
that would be binding on Buyer or the Property after the Close of Escrow. All
amounts due and payable under the Service Contracts have been paid in full or
will be paid in full at Closing.

 

8.1.6                                 Assessments.  To Seller’s knowledge, no
special assessments that have not been previously charged or placed of record
with respect to the Property are pending, contemplated or threatened with
respect to the Property.

 

8.1.7                                 Environmental Reports.  The environmental
reports listed on Schedule 8.1.7 are the only environmental reports
(collectively, the “Environmental Reports”) in Seller’s possession or control
and Seller has made available to Buyer true, correct and complete copies of the
Environmental Reports.  Except as set forth in the Environmental Reports, Seller
has not received any written notice of any pending administrative, regulatory or
judicial actions, suits, noncompliance, violation, or investigation relating to
Hazardous Materials or any Environmental Law (as such terms are defined below)
against or affecting Seller or the Property that have not been remedied or
cured, in each case.

 

8.1.8                                 OFAC.  Seller is not now, and shall not at
any time until the Close of Escrow be, an individual, corporation, partnership,
joint venture, association, joint stock company, trust, trustee, estate, limited
liability company, unincorporated organization, real estate investment trust,
government or any agency or political subdivision thereof, or any other form of
entity (collectively, a “Person”) with whom a

 

19

--------------------------------------------------------------------------------



 

United States citizen, entity organized under the laws of the United States or
its territories or entity having its principal place of business within the
United States or any of its territories (collectively, a “U.S. Person”) is
prohibited from transacting business of the type contemplated by this Agreement,
whether such prohibition arises under United States law, regulation, executive
orders and lists published by the Office of Foreign Assets Control, Department
of the Treasury (“OFAC”) (including those executive orders and lists published
by OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.  Neither Seller nor (to Seller’s knowledge) any Person who is
affiliated with or owns an interest in Seller (collectively, a “Seller Party”)
does business with, sponsors, or provides assistance or support to, the
government of, or any person located in, any country, or with any other person,
targeted by any of the economic sanctions of the United States administered by
OFAC; Seller is not owned or controlled (within the meaning of the regulations
promulgating such sanctions or the laws authorizing such promulgation) by any
such government or person; and any payments and/or proceeds received by Seller
under the terms of this Agreement will not be used to fund any operations in,
finance any investments or activities in or make any payments to, any country,
or to make any payments to any person, targeted by any of such sanctions.

 

8.1.9                                 Patriot Act.  Neither Seller nor (to
Seller’s knowledge) any Seller Party, nor (to Seller’s knowledge) any Person
having a beneficial interest in Seller, nor any Person for whom Seller is acting
as agent or nominee, nor (to Seller’s knowledge) any Person providing funds to
Seller (i) is under investigation by any governmental authority for, or has been
charged with, or convicted of, money laundering, drug trafficking, terrorist
related activities, any crimes which in the United States would be predicate
crimes to money laundering, or any violation of any laws, regulations and
sanctions, state and federal, criminal and civil, that (1) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (2) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (3) require identification and documentation of
the parties with whom a Financial Institution conducts business; or (4) are
designed to disrupt the flow of funds to terrorist organizations, including
without limitation the USA PATRIOT Act of 2001, Pub. L. No. 107-56 (the “Patriot
Act”), the Bank Secrecy Act, 31 U.S.C. Section 5311 et seq., the Trading with
the Enemy Act, 50 U.S.C. App. Section 1 et seq., the International Emergency
Economic Powers Act, 50 U.S.C. Section 1701 et seq., and the sanction
regulations promulgated pursuant thereto by the OFAC, as well as laws relating
to prevention and detection of money laundering in 18 U.S.C. Sections 1956 and
1957 (all of such laws, regulations and sanctions are referred to collectively
as “Anti-Money Laundering Laws”); (ii) has been assessed civil or criminal
penalties under any Anti-Money Laundering Laws; (iii) has had any of its funds
seized or forfeited in any action under any Anti-Money Laundering Laws; (iv) is
a person or entity that resides or has a place of business in a country or
territory which is designated as a Non-Cooperative Country or Territory by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (v) is a “Foreign Shell Bank”
within the meaning of the Patriot Act (i.e., a foreign bank that does not have a
physical presence in any country and that is not affiliated with a bank that has
a physical presence and an acceptable level of regulation and supervision);
(vi) is a person or entity that resides in, or is organized under the laws of, a

 

20

--------------------------------------------------------------------------------



 

jurisdiction designated by the Secretary of the Treasury under Section 311 or
312 of the Patriot Act as warranting special measures due to money laundering
concerns; (vii) is an entity that is designated by the Secretary of the Treasury
as warranting such special measures due to money laundering concerns; or
(viii) is a person or entity that otherwise appears on any United States
government-provided list of known or suspected terrorists or terrorist
organizations.

 

8.1.10                          No Bankruptcy. No petition in bankruptcy
(voluntary or otherwise), assignment for the benefit of creditors, or petition
seeking reorganization or arrangement or other action under federal or state
bankruptcy laws is pending against or contemplated by Seller and, to Seller’s
knowledge, no person or party is contemplating filing or has threatened to file
any such petition or action against Seller.

 

8.1.11                          Rent Roll; Operating Statements.  Attached
hereto as Schedule 8.1.11, is a copy of the rent roll for the Property used by
Seller in connection with its operation of the Property and dated as of the
Effective Date.  The operating statements of income and expense of Seller and
the Property provided to Buyer are the operating statements used by Seller in
connection with its operation of the Property for the periods reflected therein.

 

8.1.12                          Employees.  Seller has no employees and there is
no obligation on the part of Seller to employee any employees at the Property
which will be binding on Buyer after Closing.

 

8.1.13                          Tax Appeals.  Except as set forth on Schedule
8.1.13, Seller has not filed, and has not retained anyone to file, any notices
of protest against, or to commence action to review, real property tax
assessments against the Property, which actions remain pending.

 

8.1.14                          Lease Brokerage.  Except as set forth on
Schedule 8.1.14, no brokerage or leasing commissions or other compensation is or
will be due or payable to any party (“Lease Broker”) with respect to or on
account of the Leases or any extensions or renewals thereof or any other actions
by the tenants thereunder.

 

8.1.15                          Security Deposits.  The security deposits,
including letters of credit that are listed on Schedule 8.1.15 are all of the
security deposits, together with any interest thereon, being held by Seller
under the Leases.

 

8.1.16                          Options and Rights.  Except as set forth on
Schedule 8.1.16, Seller has not granted to any person or entity, and to Seller’s
knowledge, no person or entity has, (i) any option to purchase the Property or
any portion thereof, any right of first refusal or right of first offer to
purchase the Property or any portion thereof, or (ii) any other right with
respect to the development or operation of the Property or any portion thereof
that will survive the Close of Escrow.

 

8.1.17                          Violations.  Seller has not received any written
notification from any governmental or public authority that the Property or any
portion thereof is in

 

21

--------------------------------------------------------------------------------



 

violation of any applicable fire, health, building, use, occupancy or zoning
laws where such violation remains outstanding.

 

8.1.18                          Condemnation.  Within the last three (3) years,
Seller has not received any written notification from any governmental or public
authority that the Property that any condemnation or other taking by eminent
domain of the Property or any portion thereof has been instituted and to
Seller’s knowledge, Seller has not received any such written notification prior
to such three (3) year period.

 

8.1.19                          Partnership Audit Rules.  Neither Seller nor the
entities constituting Seller has made an election to have the Partnership Audit
Rules apply to taxable years prior to 2018.

 

Seller shall fully disclose to Buyer, promptly upon Seller becoming aware of its
occurrence, any changes in facts or circumstances of which Seller becomes aware
prior to the Closing that is likely to make any of the representations and
warranties set forth above untrue.  At the Closing, Seller shall reaffirm and
restate the above representations and warranties, subject to disclosure of any
changes in facts or circumstances that may have occurred since the date hereof. 
As reaffirmed and restated at Closing, the aforesaid representations and
warranties shall survive the Closing for a period of nine (9) months (the
“Survival Period”), after which time Seller shall have no liability with respect
thereto unless Buyer shall have asserted a breach thereof in a written notice
delivered to Seller prior to the expiration of the Survival Period and initiated
litigation to enforce such claim within forty-five (45) days after Buyer’s
notice to Seller (as such period may be extended with Seller’s written consent).

 

8.2                               Limitation on Seller’s Representations and
Warranties. All of the representations and warranties of Seller contained herein
are qualified by the Seller Information delivered by Seller to Buyer, the PTR,
any reports, investigations, surveys, tests and/or analyses prepared or to be
prepared by or on behalf of Buyer and actually received by the Buyer’s Knowledge
Party not less than one (1) business day prior to the Effective Date of this
Agreement, by any other written disclosures made to the Buyer by Seller or to
the Buyer’s Knowledge Party from any source whatsoever (including as a result of
Buyer’s due diligence studies, tests, inspections and investigations) not less
than one (1) business day prior to the Effective Date of this Agreement.  In no
event shall Seller be deemed to have breached any of the representations and
warranties contained in this Agreement to the extent the facts or conditions
alleged to constitute such breach were known by the Buyer’s Knowledge Party
prior to the Effective Date of this Agreement as described in the foregoing
sentence.

 

8.3                               Knowledge of Seller.  Whenever a
representation, warranty or covenant is made in this Agreement on the basis of
the “knowledge”  or “best knowledge” of Seller, such representation, warranty or
covenant is made: (i) solely on the basis of the actual, as distinguished from
implied, imputed, or constructive knowledge of the designated
person(s) described in (ii) below on the date that such representation or
warranty is made without duty of inquiry or investigation, except that Seller’s
Knowledge Party has provided a copy of the representations and warranties
contained in Section 8.1 of this Agreement to Christopher Leddy, Charlie Garner
and employee of the property manager responsible for managing the Property and
requested each such party to provide any information in conflict with the
representations and

 

22

--------------------------------------------------------------------------------



 

warranties by Seller and Seller in making such representations and warranties
has considered and (to the extent appropriate) incorporated any information
provided by each such party; and (ii) solely on the basis of the knowledge of
Seller’s Knowledge Party without attribution to such specific individual of
facts and matters otherwise within the personal knowledge of any other former or
existing affiliates, agents or employees of Seller or any third parties.  In no
event shall Seller’s Knowledge Party have any liability under this Agreement for
any reason. Seller hereby represents that Seller’s Knowledge Party is the person
within Seller’s organization having the most comprehensive knowledge of the
matters set forth in Section 8.1 above. Buyer acknowledges that Seller’s
Knowledge Party was assigned to oversee the Property only recently and that the
person previously overseeing the Property is no longer affiliated with Seller.

 

8.4                               NO OTHER REPRESENTATIONS OR WARRANTIES. 
EXCEPT FOR SELLER’S COVENANTS, REPRESENTATIONS AND WARRANTIES AS EXPRESSLY SET
FORTH IN THIS AGREEMENT AND/OR IN ANY OF THE DOCUMENTS TO BE EXECUTED AND
DELIVERED BY SELLER AS OF THE CLOSE OF ESCROW (COLLECTIVELY, “SELLER’S CLOSING
DOCUMENTS”), BUYER ACKNOWLEDGES, UNDERSTANDS AND AGREES THAT SELLER HAS NOT MADE
AND IS NOT NOW MAKING, AND SELLER SPECIFICALLY DISCLAIMS, ANY AND ALL,
REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND OR CHARACTER, EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, WITH RESPECT TO THE PROPERTY,
INCLUDING, BUT NOT LIMITED TO, WARRANTIES, REPRESENTATIONS OR GUARANTIES AS TO
(I) MATTERS OF TITLE, (II) ENVIRONMENTAL MATTERS RELATING TO THE PROPERTY OR ANY
PORTION THEREOF (INCLUDING, WITHOUT LIMITATION, THE EXISTENCE OF MOLD, WATER
DAMAGE, FUNGI, BACTERIA AND/OR OTHER BIOLOGICAL GROWTH OR BIOLOGICAL GROWTH
FACTORS), (III) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION,
SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS,
LIMITATIONS REGARDING THE WITHDRAWAL OF WATER AND EARTHQUAKE FAULTS AND THE
RESULTING DAMAGE OF PAST AND/OR FUTURE EARTHQUAKES, (IV) WHETHER, AND TO THE
EXTENT TO WHICH, THE PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM
(SURFACE OR UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY
OR SPECIAL FLOOD HAZARD, (V) DRAINAGE, (VI) SOIL CONDITIONS, INCLUDING THE
EXISTENCE OF INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF
SOIL FILL, OR SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF ANY
UNDERSHORING, (VII) ZONING TO WHICH THE PROPERTY OR ANY PORTION THEREOF MAY BE
SUBJECT, (VIII) THE AVAILABILITY OF UTILITIES TO THE PROPERTY OR ANY PORTION
THEREOF INCLUDING, WITHOUT LIMITATION, WATER, SEWER, GAS, TELEPHONE AND
ELECTRICITY, (IX) USAGES OF ADJOINING PROPERTY, (X) ACCESS TO THE PROPERTY OR
ANY PORTION THEREOF, (XI) THE VALUE, COMPLIANCE WITH THE PLANS AND
SPECIFICATIONS, SIZE, LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTIONS,
SUITABILITY, STRUCTURAL INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL
CONDITION OF THE PROPERTY OR ANY PORTION THEREOF, (XII) INCOME, EXPENSES,
CHARGES, LIENS, ENCUMBRANCES, RESTRICTIONS, RIGHTS OR CLAIMS ON OR AFFECTING OR
PERTAINING TO THE PROPERTY OR ANY PART THEREOF, (XIII) THE PRESENCE OF HAZARDOUS

 

23

--------------------------------------------------------------------------------



 

MATERIALS (AS DEFINED BELOW) IN OR ON, UNDER OR IN THE VICINITY OF THE PROPERTY,
(XIV) THE CONDITION OR USE OF THE PROPERTY OR COMPLIANCE OF THE PROPERTY WITH
ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL ORDINANCES, RULES,
REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES, CODES OR OTHER SIMILAR
LAWS OR COVENANTS, INCLUDING WITHOUT LIMITATION RENT CONTROL AND AFFORDABLE
HOUSING PROVISIONS, (XV) THE EXISTENCE OR NON-EXISTENCE OF UNDERGROUND STORAGE
TANKS, (XVI) ANY OTHER MATTER AFFECTING THE STABILITY OR INTEGRITY OF THE
PROPERTY OR ANY PORTION THEREOF, (XVII) THE POTENTIAL FOR FURTHER DEVELOPMENT OF
THE PROPERTY, (XVIII) THE STATUS OF THE CONVERSION OF THE PROPERTY TO
CONDOMINIUM FORM OF OWNERSHIP, (XIX) THE EXISTENCE OR NONEXISTENCE OF VESTED
LAND USE, ZONING OR BUILDING ENTITLEMENTS AFFECTING THE PROPERTY, (XX) THE
MERCHANTABILITY OF THE PROPERTY OR FITNESS OF THE PROPERTY FOR ANY PARTICULAR
PURPOSE (BUYER HEREBY AFFIRMING THAT BUYER HAS NOT RELIED ON SELLER’S SKILL OR
JUDGMENT TO SELECT OR FURNISH THE PROPERTY FOR ANY PARTICULAR PURPOSE, AND THAT
SELLER MAKES NO WARRANTY THAT THE PROPERTY IS FIT FOR ANY PARTICULAR
PURPOSE, INCLUDING CONDOMINIUM OWNERSHIP), (XXI) TAX CONSEQUENCES (INCLUDING,
BUT NOT LIMITED TO, THE AMOUNT, USE OR PROVISIONS RELATING TO ANY TAX CREDITS),
OR (XXII) ANY OF THE OTHER MATTERS CONTEMPLATED TO BE INSPECTED OR INVESTIGATED
BY IT, INCLUDING WITHOUT LIMITATION THOSE MATTERS THAT ARE DESCRIBED IN
SECTION 8.5, BELOW.

 

8.5                               Condition of Property.  Buyer represents and
warrants, which representations and warranties shall survive the Close of Escrow
and not be merged with the Deed, that Buyer is a knowledgeable, sophisticated
and experienced purchaser and owner of properties such as the Property, that,
subject to the express covenants, representations and warranties of Seller set
forth in this Agreement and/or in the Seller’s Closing Documents, Buyer has
fully investigated or shall fully investigate the Property and all relevant
aspects of it, and has conducted or shall have the right to conduct tests,
investigations and studies as necessary to fully evaluate the Property and all
aspects thereof prior to the Effective Date of this Agreement, that Buyer has
received or will have the right to obtain such additional professional analyses
and studies concerning the Property, on its own and through the use of
consultants, as Buyer and its advisors and consultants deem prudent in reaching
prior to the end Effective Date of this Agreement the decision to purchase the
Property (if Buyer should elect to proceed with its purchase of the Property
pursuant to Section 5.6, above), and that Buyer is familiar with the general
condition of the Property.  Buyer understands and acknowledges that the Property
may be subject to earthquake, fire, floods, erosion, high water table, dangerous
underground soil conditions, hazardous materials and similar occurrences that
may alter its condition or affect its suitability for any proposed use.  Seller
shall have no responsibility or liability with respect to any such occurrence or
condition, subject to the express covenants, representations and warranties of
Seller set forth in this Agreement and/or in the Seller’s Closing Documents. 
Subject to the express covenants, representations and warranties of Seller set
forth in this Agreement and/or in the Seller’s Closing Documents, Buyer
represents and warrants that Buyer is acting, and will act, only upon
information obtained by Buyer directly from Buyer’s own inspection of the
Property.  Notwithstanding anything to the contrary contained in this

 

24

--------------------------------------------------------------------------------



 

Agreement, subject to the express covenants, representations and warranties of
Seller set forth in this Agreement, the suitability or lack of suitability of
the Property for any proposed or intended use, or availability or lack of
availability of (i) permits or approvals of governmental or regulatory
authorities, or (ii) easements, licenses or other rights with respect to any
such proposed or intended use of the Property, shall not affect the rights or
obligations of Buyer hereunder.

 

8.6                               No Side Agreements or Representations.  No
person acting on behalf of Seller is authorized to make, and by execution
hereof, Buyer acknowledges that no person has made, any representation,
agreement, statement, warranty, guarantee or promise regarding the Property or
the transaction contemplated herein or the zoning, construction, physical
condition or other status or attribute of the Property except as may be
expressly set forth in this Agreement and/or in the Seller’s Closing Documents. 
No representation, warranty, agreement, statement, guarantee or promise, if any,
made by any person acting on behalf of Seller which is not contained in this
Agreement and/or in the Seller’s Closing Documents will be valid or binding on
Seller.

 

8.7                               Limited Liability.  Buyer on its own behalf
and on behalf of its agents, members, partners, shareholders, employees,
representatives, related and affiliated entities, successors and assigns
(collectively, the “Buyer Parties”) hereby agrees that in no event or
circumstance shall any of the shareholders, members, partners, employees,
representatives, officers, directors, agents, property management company, or
affiliated or related entities of Seller or of Seller’s property management
company, namely CIM Group, L.P. and its affiliated entities (including without
limitation Seller’s Knowledge Party), have any personal liability under this
Agreement, or to any of Buyer’s creditors, or to any other party in connection
with the Property.  Seller on its own behalf and on behalf of its agents,
members, partners, shareholders, employees, representatives, related and
affiliated entities, successors and assigns hereby agrees that in no event or
circumstance shall any of the shareholders, members, partners, employees,
representatives, officers, directors, agents, or affiliated or related entities
of Buyer have any personal liability under this Agreement.

 

8.8                               Release.  Buyer on its own behalf and on
behalf of each of the Buyer Parties hereby agrees that, except as to the
“Excepted Matters” (as hereinafter defined), each of Seller, Seller’s
shareholders, partners or members, as the case may be, and each of their
respective partners, members, trustees, directors, officers, employees,
representatives, property managers, asset managers, agents, attorneys,
affiliated and related entities, heirs, successors and assigns (collectively,
the “Releasees”) shall be, and are hereby, effective as of the Close of Escrow,
fully and forever released and discharged by Buyer from any and all liabilities,
losses, claims, demands, damages (of any nature whatsoever), causes of action,
costs, penalties, fines, judgments, attorneys’ fees, consultants’ fees and costs
and experts’ fees (collectively, the “Claims”) with respect to any and all
Claims, whether direct or indirect, known or unknown, foreseen or unforeseen,
that may arise on account of or in any way be connected with the Property as of
the Close of Escrow, including, without limitation, the physical, environmental
and structural condition of the Property or any law or regulation applicable
thereto, including, without limitation, any Claim or matter (regardless of when
it first appeared) relating to or arising from (i) the presence of any
environmental problems, or the use, presence, storage, release, discharge, or
migration of Hazardous Materials (as hereinafter defined) on, in, under or

 

25

--------------------------------------------------------------------------------



 

around the Property regardless of when such Hazardous Materials were first
introduced in, on or about the Property, in each case latent or otherwise,
(ii) any patent or latent defects or deficiencies with respect to the Property,
(iii) any and all matters related to the Property or any portion thereof,
including without limitation, the condition and/or operation of the Property and
each part thereof, (iv) the presence, release and/or remediation of asbestos and
asbestos containing materials in, on or about the Property regardless of when
such asbestos and asbestos containing materials were first introduced in, on or
about the Property, and (v) any construction defects, errors, omissions or other
conditions, latent or otherwise, affecting the Property, or any portion
thereof.  This release includes claims of which Buyer is presently unaware or
which Buyer does not presently suspect to exist which, if known by Buyer, would
materially affect Buyer’s release to Seller.  Buyer hereby waives and agrees not
to commence any action, legal proceeding, cause of action or suits in law or
equity, of whatever kind or nature, including, but not limited to, a private
right of action under the federal superfund laws, 42 U.S.C. Sections 9601 et
seq. or any applicable state or local law, statute, regulation or ordinance (as
such may be amended, supplemented or replaced from time to time), directly or
indirectly, against the Releasees or their agents in connection with Claims
released as described above.  As to the release provided for above, Buyer
expressly waives the benefit of any statute that provides that a general release
does not release claims not known to the releasing party at the time of the
release and all similar provisions or rules of law.  Buyer elects to and does
assume all risk for such Claims so released heretofore and hereafter arising,
whether now known or unknown by Buyer. In this connection and to the extent
permitted by law, Buyer hereby agrees, represents and warrants, which
agreements, representations and warranties shall survive the Close of Escrow and
not be merged with the Deed, that (i) Buyer realizes and acknowledges that
factual matters now unknown to it may have given or may hereafter give rise to
Claims which are presently unknown, unanticipated and unsuspected, and (ii) the
waivers and releases herein have been negotiated and agreed upon in light of
that realization and that Buyer nevertheless hereby intends to release,
discharge and acquit Seller from any such unknown causes of action, claims,
demands, debts, controversies, damages, costs, losses and expenses, other than
the Excepted Matters.  Without limiting the foregoing, if Buyer’s Knowledge
Party has actual knowledge of (a) a default in any of the covenants, agreements
or obligations to be performed by Seller under this Agreement and/or (b) any
breach or inaccuracy in any representation of Seller made in this Agreement, and
Buyer nonetheless elects to proceed to close Escrow, then, upon the consummation
of the Close of Escrow, Buyer shall be conclusively deemed to have waived any
such default and/or breach or inaccuracy and shall have no Claim against Seller
or hereunder with respect thereto. Notwithstanding anything to the contrary
herein, Seller shall not have any liability whatsoever to Buyer with respect to
any matter disclosed to Buyer and known by Buyer’s Knowledge Party prior to the
Close of Escrow.

 

As used herein, the “Excepted Matters” shall mean (1) Claims resulting from
(a) a breach or default by Seller under this Agreement and/or any of the
Seller’s Closing Documents including a breach of any representations and
warranties made by Seller herein or therein, (b) fraudulent disclosure or
fraudulent concealment by Seller, and/or (c) any criminal activity or willful
misconduct by Seller and (2) Claims made by a third-party against Buyer with
regard to a matter which was caused by Seller and which occurred prior to the
Close of Escrow (and Buyer shall have the right to interpose any defense to such
Claim or implead Seller as the proper party defendant).

 

26

--------------------------------------------------------------------------------



 

As used herein, “Hazardous Materials” means any pollutants, hazardous or toxic
substances or wastes, or contaminated materials including oil and oil products,
asbestos, urea formaldehyde and all other materials and substances designated or
regulated as hazardous or toxic substances or wastes, pollutants or contaminated
materials under any Environmental Law (as hereinafter defined).  As used herein,
“Environmental Laws” means the Clean Water Act, Clean Air Act, Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Superfund Amendment and Reauthorization Act,
the Toxic Substances Control Act, the Occupational Safety and Health Act, and
all other Federal, State or local environmental statutes, rules and regulations
as enacted or amended from time to time and all licenses, permits, certificates
or like authorizations promulgated under any of the foregoing.

 

8.9                               AS-IS Condition of Property.  Buyer
specifically acknowledges, represents and warrants that prior to the Close of
Escrow, it and its agents and representatives will have had the opportunity to
inspect the Property and observe the physical characteristics and condition of
the Property.  Notwithstanding anything to the contrary contained in this
Agreement, Buyer further acknowledges and agrees that Buyer is purchasing the
Property subject to all applicable laws, rules, regulations, codes, ordinances
and orders.  By Buyer purchasing the Property, and upon the occurrence of the
Close of Escrow, except for the Excepted Matters, Buyer waives any and all right
or ability to make a claim of any kind or nature against any of the Releasees
for any and all deficiencies or defects in the physical characteristics and
condition of the Property and expressly agrees to acquire the Property with any
and all of such deficiencies and defects and subject to all matters disclosed by
Seller herein or in any separate writing with respect to the Property of which
Buyer’s Knowledge Party has knowledge at least one (1) business day prior to the
Effective Date of this Agreement.  Buyer further acknowledges and agrees that
except for any covenants, representations and warranties of Seller expressly
made by Seller in this Agreement and/or in any of the Seller’s Closing Documents
neither Seller nor any of Seller’s employees, agents, representatives or other
Releasees have made any representations, warranties or agreements by or on
behalf of Seller of any kind whatsoever, whether oral or written, express or
implied, statutory or otherwise, as to any matters concerning the Property, the
condition of the Property, the size of the Property, the size of the
improvements thereon (including without limitation, any discrepancies in the
actual rentable square footage of any leased premises within the improvements),
the present use of the Property or the suitability of the Property for Buyer’s
intended purposes, use or investment.  Subject to the express covenants,
representations and warranties of Seller set forth in this Agreement and/or in
the Seller’s Closing Documents, Buyer hereby acknowledges, agrees and represents
that the Property is to be purchased, conveyed and accepted by Buyer in its
present condition, “AS IS”, “WHERE IS” AND WITH ALL FAULTS, and that no patent
or latent defect or deficiency in the condition of the Property whether or not
known or discovered, shall affect the rights of either Seller or Buyer
hereunder, nor shall the Purchase Price be reduced as a consequence thereof. 
Subject to the express covenants, representations and warranties of Seller set
forth in this Agreement and/or in the Seller’s Closing Documents, the Seller
Information shall be deemed furnished as a courtesy to Buyer but without any
warranty of any kind from or on behalf of Seller.  Buyer hereby represents and
warrants to Seller that Buyer has performed, or prior to the Close of Escrow
will have had the opportunity to perform, an independent inspection and
investigation of the Property and also has investigated or will have had the
opportunity to investigate the operative or proposed governmental laws and
regulations including without limitation, land use laws and

 

27

--------------------------------------------------------------------------------



 

regulations to which the Property may be subject.  Buyer further represents
that, except for any covenants, representations and warranties expressly made by
Seller in this Agreement and/or in any of the Seller’s Closing Documents, it
shall acquire the Property solely upon the basis of its independent inspection
and investigation of the Property, including without limitation, its independent
investigation and inspection as to (i) the quality, nature, habitability,
merchantability, use, operation, value, marketability, adequacy or physical
condition of the Property or any aspect or portion thereof, including, without
limitation, structural elements, foundation, roof, appurtenances, access,
landscaping, parking facilities, electrical, mechanical, HVAC, plumbing, sewage,
and utility systems, facilities and appliances, soils, geology and groundwater,
or whether the Property lies within a special flood hazard area, an area of
potential flooding, a very high fire hazard severity zone, a wildland fire area,
an earthquake fault zone or a seismic hazard zone, (ii) the dimensions or lot
size of the Property or the square footage of the improvements thereon or of any
tenant space therein, (iii) the development or income potential, or rights of or
relating to, the Property or its use, habitability, merchantability, or fitness,
or the suitability, value or adequacy of the Property for any particular
purpose, (iv) the zoning or other legal status of the Property or any other
public or private restrictions on the use of the Property, (v) the compliance of
the Property or its operation with any applicable codes, laws, regulations,
statutes, ordinances, covenants, conditions and restrictions of any governmental
or regulatory agency or authority or of any other person or entity (including,
without limitation, Environmental Laws and the American with Disabilities Act),
(vi) the ability of Buyer to obtain any necessary governmental approvals,
licenses or permits for Buyer’s intended use or further development of or
improvements on the Property, (vii) the presence or absence of Hazardous
Materials on, in, under, above or about the Property or any adjoining or
neighboring property, (viii) the quality of any labor and materials used in any
improvements, (ix) the condition of title to the Property, (x) the Leases,
Service Agreements or any other agreements affecting the Property or the
intentions of any party with respect to the negotiation and/or execution of any
new lease or contract with respect to the Property, (xi) Seller’s ownership of
the Property or any portion thereof, (xii) the economics of, or the income and
expenses, revenue or expense projections or other financial matters, relating to
the operation of the property, (xiii) the manner or quality of the construction
or materials, if any, incorporated into the Property, (xiv) the content,
completeness or accuracy of the Seller Information, (xv) the conformity of the
improvements to any plans or specifications for the Property, including any
plans and specifications that may have been or may be provided to Buyer,
(xvi) the conformity of the Property to past, current or future applicable
zoning or building requirements, and (xvii) deficiency of any undershoring or
drainage with respect to the Property.  Without limiting the generality of the
foregoing, Buyer expressly acknowledges and agrees that Buyer is not relying on
any representation or warranty of Seller, nor any other Seller Releasee, whether
implied, presumed or expressly provided at law or otherwise, arising by virtue
of any statute, common law or other legally binding right or remedy in favor of
Buyer except as expressly provided in this Agreement and/or in the Seller’s
Closing Documents.  Buyer further acknowledges and agrees that, except as set
forth in Section 8.3, Seller is not under any duty to make any inquiry regarding
any matter that may or may not be known to the Seller or any member, partner,
officer, employee, attorney, property manager, agent or broker of Seller.  Buyer
acknowledges that the Purchase Price has been fully negotiated by the parties
hereto so as to reflect the “AS IS,” “WHERE IS” and WITH ALL FAULTS nature of
the purchase and sale transaction described herein, and any faults, liabilities,
defects or other adverse matters that may be associated with the Property.  All
of Buyer’s representations, warranties, acknowledgements, agreements,
understandings and other statements contained in this Section 8.9 shall survive
the

 

28

--------------------------------------------------------------------------------



 

Close of Escrow, shall not merge with the Deed or any other closing documents
and shall be deemed incorporated into the Deed.

 

By initialing below, Buyer acknowledges that (a) this Section 8.9 has been read
and fully understood, (b) Buyer has had the chance to ask questions of its
counsel about its meaning and significance, and (c) Buyer has accepted and
agreed to the terms set forth in this Section 8.9.

 

 

 

 

 

Buyer’s Initials

 

Seller’s Initials

 

 

Except as otherwise provided in this Agreement, any reports, repairs or work
required by Buyer are the sole responsibility of Buyer, and Buyer agrees that
there is no obligation on the part of Seller to make any changes, alterations or
repairs to the Property or to cure any violations of law or to comply with the
requirements of any insurer.  The provisions of this Section 8.9 shall survive
the Close of Escrow and shall not be deemed merged into any instrument or
conveyance delivered at the Close of Escrow.

 

8.10                        Buyer’s Representations, Warranties and Covenants. 
In addition to Buyer’s other representations and warranties set forth elsewhere
in this Agreement, Buyer hereby represents and warrants that:

 

8.10.1                          Formation; Authority.  Buyer is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
formation.  Buyer has full power and authority to enter into this Agreement and
the instruments referenced herein, and, as of the Close of Escrow, to consummate
the transactions contemplated hereby.  All requisite action has been taken by
Buyer in connection with the entering into of this Agreement and the instruments
referenced herein, and, as of the Close of Escrow, the consummation of the
transactions contemplated hereby.  The individuals executing this Agreement and
the instruments referenced herein on behalf of Buyer have the legal power, right
and actual authority to bind Buyer to the terms and conditions hereof and
thereof.

 

8.10.2                          Due Execution.  This Agreement and all other
documents executed and delivered by Buyer pursuant to this Agreement shall
constitute the legal, valid and binding obligations of Seller in accordance with
the terms of each instrument.  This Agreement and all other instruments
delivered by Buyer pursuant to this Agreement (a) do not conflict with or
constitute a default under any indenture, agreement or other instrument to which
Buyer is a party or by which Buyer, or any officers or directors of Buyer may be
bound, and (b) are not threatened with invalidity or enforceability by any
action, proceeding or investigation pending or threatened by or against Buyer,
or any officer or director of Buyer.

 

8.10.3                          ERISA. With respect to each source of funds to
be used by it to purchase the Property (respectively, the “Source”), at least
one of the following statements shall be accurate as of the Close of Escrow:
(i) the Source does not include the assets of a Plan; or (ii) the Source
includes the assets of (A) an “employee benefit plan” as defined in
Section 3(3) of ERISA or (B) a “plan” as defined in Section 4975 of the Code
(each of which has been identified to the Seller in writing pursuant to this
Section 8.10.3 at least ten (10) business days prior to the scheduled Close of
Escrow), but the use of such

 

29

--------------------------------------------------------------------------------



 

Source to purchase the Property will not result in a nonexempt prohibited
transaction under Section 406 of ERISA or Code Section 4975.

 

8.10.4                          OFAC.  Buyer is not now and shall not at any
time until the Close of Escrow be a Person with whom a U.S. Person is prohibited
from transacting business of the type contemplated by this Agreement, whether
such prohibition arises under United States law, regulation, executive orders
and lists published by OFAC (including those executive orders and lists
published by OFAC with respect to Specially Designated Nationals and Blocked
Persons) or otherwise.  Neither Buyer nor, to Buyer’s knowledge, any Person who
is affiliated with or owns an interest in Buyer (collectively, a “Buyer Party”)
does business with, sponsors, or provides assistance or support to, the
government of, or any person located in, any country, or with any other person,
targeted by any of the economic sanctions of the United States administered by
OFAC; to Buyer’s knowledge, Buyer is not owned or controlled (within the meaning
of the regulations promulgating such sanctions or the laws authorizing such
promulgation) by any such government or person; and any payments and/or proceeds
received by Buyer under the terms of this Agreement will not be used to fund any
operations in, finance any investments or activities in or make any payments to,
any country, or to make any payments to any person, targeted by any of such
sanctions.

 

8.10.5                          Buyer’s Funds.  Buyer has taken, and shall
continue to take until the Close of Escrow, such measures as are required by law
to assure that all funds tendered by or on behalf of Buyer to the Seller
pursuant to or in connection with this Agreement, whether on account of the
Purchase Price or otherwise, are derived (i) from transactions that do not
violate or contravene United States law in any way nor, to the extent such funds
originate outside the United States, do not violate or contravene the laws of
the jurisdiction in which they originated in any way, including without
limitation anti-money laundering laws; and (ii) from permissible sources under
United States law and to the extent such funds originate outside the United
States, under the laws of the jurisdiction in which they originated.

 

8.10.6                          Patriot Act.  Neither Buyer nor any Buyer Party,
nor, to Buyer’s knowledge, any Person having a beneficial interest in Buyer,
nor, to Buyer’s knowledge, any Person for whom Buyer is acting as agent or
nominee, nor, to Buyer’s knowledge, any Person providing funds to Buyer (i) is
under investigation by any governmental authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist related
activities, any crimes which in the United States would be predicate crimes to
money laundering, or any violation of any laws, regulations and sanctions, state
and federal, criminal and civil, that (1) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (2) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (3) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (4) are designed
to disrupt the flow of funds to terrorist organizations, including without
limitation the Patriot Act or Anti-Money Laundering Laws; (ii) has been assessed
civil or criminal penalties under any Anti-Money Laundering Laws; (iii) has had
any of its funds seized or forfeited in any action under any Anti-Money
Laundering Laws; (iv) is a person

 

30

--------------------------------------------------------------------------------



 

or entity that resides or has a place of business in a country or territory
which is designated as a Non-Cooperative Country or Territory by the Financial
Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (v) is a “Foreign Shell Bank”
within the meaning of the Patriot Act (i.e., a foreign bank that does not have a
physical presence in any country and that is not affiliated with a bank that has
a physical presence and an acceptable level of regulation and supervision);
(vi) is a person or entity that resides in, or is organized under the laws of, a
jurisdiction designated by the Secretary of the Treasury under Section 311 or
312 of the Patriot Act as warranting special measures due to money laundering
concerns; (vii) is an entity that is designated by the Secretary of the Treasury
as warranting such special measures due to money laundering concerns; or
(viii) is a person or entity that otherwise appears on any United States
government-provided list of known or suspected terrorists or terrorist
organizations.

 

Buyer’s representations and warranties set forth above shall survive the Close
of Escrow for the Survival Period.

 

8.11                        Governmental Approvals.  Except as may be expressly
set forth in this Agreement, Buyer’s obligation to purchase the Property shall
not be subject to or conditioned upon Buyer’s obtaining any variances, zoning
amendments, subdivision maps, lot line adjustment, or other discretionary
governmental act, approval or permit.

 

8.12                        Novation Agreements. Buyer and Seller acknowledge
that the GSA will not recognize the transfer and assignment of the Government
Leases to Buyer until the full execution of a novation agreement with respect to
each Government Lease in substantially the form attached hereto as Exhibit K or
such other customary form as may be required by the GSA (each, a “Novation
Agreement”), and that the GSA will not execute such Novation Agreements until
after the Closing has occurred.  Buyer acknowledges that as a condition to its
execution of the Novation Agreements, the GSA will require Buyer to have a Dun &
Bradstreet D-U-N-S Number and that the Buyer be registered in the U.S.
Government’s System for Award Administration (“SAMS”).  The Buyer covenants
that, following Buyer’s issuance of the Notice to Proceed, it shall promptly
obtain such number and complete such registration.  Promptly after Closing,
Seller will work with GSA to obtain the execution by GSA of a Novation Agreement
for each Government Lease by and among GSA, Seller and Buyer.  Buyer and Seller
hereby agree that the Novation Agreement without paragraph B(8) (bracketed on
Exhibit K) shall be the Novation Agreements signed at Closing and submitted to
the GSA for execution; provided, however, that if, prior to its execution the
GSA requires that paragraph B(8) is included in the Novation Agreement then the
parties hereby agree that paragraph 8 shall be included in the Novation
Agreement and signed by the parties.  Further, if prior to its execution GSA
requires any additional changes to the Novation Agreements signed at Closing,
then such additional changes shall be reasonably accommodated by Buyer and
Seller.  Buyer agrees to promptly submit all information and deliveries
reasonably required or requested by the GSA to obtain the Novation Agreements. 
Seller and Buyer agree to (i) cooperate in connection with obtaining the
Novation Agreements (at each party’s own expense) and (ii) promptly perform such
further acts and promptly execute and deliver such further instruments as may be
reasonably necessary to obtain the Novation Agreements following Closing.  The
provisions of this Section 8.12 shall survive the Closing.

 

31

--------------------------------------------------------------------------------



 

9.                                      Conditions to Close of Escrow.

 

9.1                               Buyer’s Conditions.  Buyer’s obligation to
purchase the Property and to close Escrow is subject to and conditioned upon the
satisfaction or Buyer’s written waiver of each of the following conditions at or
before the Close of Escrow:

 

9.1.1                                 The Title Company shall have
unconditionally committed to issue an ALTA standard coverage owner’s policy of
title insurance (the “Owner Policy”) with a liability amount not less than the
Purchase Price, naming Buyer, as the insured, showing fee simple title interest
in the Land and Improvements to be vested in Buyer, subject only to the Approved
Title Conditions, and without exception for any lien rights in favor of
contractors, subcontractors, architects, engineers or suppliers with respect to
work performed or being performed on the Property.

 

9.1.2                                 Seller’s timely delivery to Escrow Holder
of the items described in Section 10.1 below.

 

9.1.3                                 Seller not being in default in the
performance of any of its material obligations under this Agreement.

 

9.1.4                                 All representations and warranties of
Seller set forth in this Agreement, as they may be amended or deemed amended or
modified with Buyer’s acceptance pursuant to the terms of this Agreement, shall
be true and correct in all material respects as of the Close of Escrow.

 

9.1.5                                 Not less than two (2) business days prior
to the scheduled Close of Escrow, Buyer shall have received (i) the Declaration
Estoppel Certificate executed by CIM Urban Properties REIT VI, (ii) the Renewed
Estoppel Certificates executed by the applicable tenants in accordance with
Section 7.7.1, and (iii) the Akridge Waiver.

 

The terms of this Section 9.1 are solely for the benefit of Buyer, and Seller
shall have no additional right or remedy hereunder as a result of the exercise
by Buyer of any of its rights under this Section 9.1.  Subject to Section 14.2,
if any of the foregoing conditions is not fulfilled on or before the scheduled
Close of Escrow contemplated in Section 4.2, Buyer, at its option, may either
(i) elect to complete the transactions contemplated by this Agreement,
(ii) delay the Close of Escrow for up to thirty (30) days to allow the
satisfaction of any unsatisfied condition, following which, if such condition
remains unsatisfied, Buyer may exercise its rights under clause (i) or (iii) or
(iii) terminate this Agreement, whereupon Escrow Holder shall promptly return to
Buyer the Deposit, along with any interest earned thereon, and neither party
shall have any further rights or obligations under this Agreement, except those
that expressly survive the termination of this Agreement, except that if the
failure of any such condition specified in this Section 9.1 results from the
breach or default by Seller, then Buyer shall have such rights and remedies as
are provided in this Agreement upon the occurrence of such breach or default by
Seller.

 

32

--------------------------------------------------------------------------------



 

9.2                               Seller’s Conditions.  Seller’s obligation to
sell the Property and to close the Escrow is subject to and conditioned upon the
satisfaction or Seller’s written waiver of each of the following conditions at
or before the Close of Escrow:

 

9.2.1                                 Buyer’s timely delivery into Escrow of all
sums and documents required from Buyer to close Escrow, as set forth in Sections
2 and 3 above and Section 10 below.

 

9.2.2                                 Buyer’s timely delivery to Escrow Holder
of the items described in Section 10.2 below.

 

9.2.3                                 Buyer not being in default in the
performance of any of its material obligations under Section 6 above.

 

9.2.4                                 All representations and warranties of
Buyer set forth in this Agreement, as they may be amended or deemed amended or
modified with Seller’s acceptance pursuant to the terms of this Agreement, shall
be true and correct in all material respects as of the Close of Escrow.

 

The terms of this Section 9.2 are solely for the benefit of Seller, and Buyer
shall have no additional right or remedy hereunder as a result of the exercise
by Seller of any of its rights under this Section 9.2.

 

10.                               Deliveries to Escrow Holder.

 

10.1                        Seller’s Deliveries.  Seller shall deliver or cause
to be delivered to Escrow Holder by 12:00 noon, Local Time, on or prior to the
scheduled date of the Close of Escrow the following documents:

 

10.1.1                          A Deed for each of the properties comprising the
Property duly executed and acknowledged by Seller, in the form of Exhibit B;

 

10.1.2                          A counterpart assignment and assumption of
leases and contracts in the form of Exhibit E pursuant to which Seller shall
assign to Buyer Seller’s right, title and interest in the Leases and Assumed
Service Contracts as of the Close of Escrow (“Assignment and Assumption of
Leases and Contracts”);

 

10.1.3                          A bill of sale, duly executed by Seller, in the
form of Exhibit F (the “Bill of Sale”);

 

10.1.4                          A counterpart general assignment, duly executed
by Seller, in the form of Exhibit G (the “General Assignment”);

 

10.1.5                          A certification duly executed by Seller under
penalty of perjury in the form of Exhibit C stating that Seller is not a foreign
corporation, a foreign partnership, a foreign trust, or a foreign estate, as
those terms are defined in the Internal Revenue Code and the income tax
regulations promulgated under the Internal Revenue

 

33

--------------------------------------------------------------------------------



 

Code, together with any required state form removing the obligation to withhold
any portion of the proceeds;

 

10.1.6                          A certificate signed by Seller certifying that
the representations and warranties set forth in Section 8.1 are true and correct
as of the Close of Escrow, or, if there have been changes, describing such
changes;

 

10.1.7                          Customary owner’s affidavits and gap indemnity
for the Title Company as reasonably required by the Title Company for issuance
of the Owner Policy in the form attached hereto as Exhibit M, and such proof of
Seller’s authority and authorization to enter into this Agreement and the
transactions contemplated hereby, and such proof of the power and authority of
the individual(s) executing and/or delivering any instruments, documents or
certificates on behalf of Seller to act for and bind Seller, as may be
reasonably required by Title Company.

 

10.1.8                          A notice to each tenant (other than the GSA) in
the form attached as Exhibit I (“Tenant Notices”) signed by Seller;

 

10.1.9                          A notice to contractors under the Assumed
Service Contracts in the form attached as Exhibit J (“Vendor Notices”) signed by
Seller;

 

10.1.10                   A Novation Agreement for each Government Lease signed
by Seller in the form attached hereto as Exhibit K;

 

10.1.11                   A District Real Property Recordation and Transfer Tax
Form (“Form FP 7-C”) executed by Seller;

 

10.1.12                   An updated rent roll for the Property in the form used
by Seller in its operation of the Property;

 

10.1.13                   Evidence reasonably acceptable to Buyer of the
termination of each of the property management agreements, leasing agreements,
and all Service Contracts to be terminated by Seller in accordance with
Section 7.5 (or a copy of the notice of termination sent to the counterparty
under each Service Contract that cannot be terminated pursuant to its terms
effective as of the Close of Escrow); and

 

10.1.14                   A notice in the form attached hereto as Exhibit O
executed by Seller giving notice of the sale of the Property as required by that
certain Reciprocal Easements and Covenants Agreement dated June 1, 2017 by and
among Union Square Plaza Owner, L.P.; Rosche/888 first Street, N.E., L.L.C.; CIM
Urban REIT Properties VI, L.P.; Union Square 825 Property, L.P.; Union Square
941 Property, L.P.; and FP 840 First Street LLC, recorded July 27, 2017 as
Document #2017082335.

 

10.1.15                   Such other documentation (e.g., the closing statement
and letter of credit transfer documents) required to be delivered by Seller at
Closing as expressly set forth in this Agreement or as reasonably required by
the Title Company to consummate the Closing.

 

34

--------------------------------------------------------------------------------



 

10.2                        Buyer’s Deliveries. Buyer shall deliver or cause to
be delivered to Escrow Holder on or prior to the scheduled date of the Close of
Escrow the following:

 

10.2.1                          A counterpart of the Assignment and Assumption
of Leases and Contracts;

 

10.2.2                          A counterpart of the General Assignment;

 

10.2.3                          Such proof of Buyer’s authority and
authorization to enter into this Agreement and the transactions contemplated
hereby, and such proof of the power and authority of the individual(s) executing
and/or delivering any instruments, documents or certificates on behalf of Buyer
to act for and bind Buyer, as may be reasonably required by Title Company;

 

10.2.4                          A Novation Agreement for each Government Lease
signed by Buyer in the form attached hereto as Exhibit K;

 

10.2.5                          A counterpart Form FP 7-C executed by Buyer;

 

10.2.6                          A counterpart to the Tenant Notices and Vendor
Notices signed by Buyer; and

 

10.2.7                          Such other documentation (e.g., the closing
statement) required to be delivered by Buyer at Closing as expressly set forth
in this Agreement or as reasonably required by the Title Company to consummate
the Closing.

 

The parties hereto shall jointly deposit any required transfer declarations or
declarations of value and appropriate closing statements, all in form and to the
extent reasonably requested by Escrow Holder.  Seller shall also deliver to
Buyer at Closing originals of the Leases, Service Contracts, warranties,
guaranties, licenses and permits, if any, in the possession of Seller or
Seller’s agents, including, without limitation, any warranties covering the roof
or any other part of the Improvements, and any correspondence with respect
thereto, together with such leasing and property manuals, files and records
which are material in connection with the continued operation, leasing and
maintenance of the Property.

 

Buyer shall deliver all sums that Buyer is required to deliver to Escrow Holder
pursuant to Sections 2, 3.3, 11 and 12 in order to close Escrow to Escrow Holder
by 4:00 PM Local Time on the date of the Close of Escrow.

 

Possession of the Property shall be delivered to Buyer upon Close of Escrow,
subject to all tenants in possession under the Leases.

 

11.                               Costs and Expenses.  At the Close of Escrow,
Buyer and Seller shall each pay the costs of title insurance, recording fees,
transfer and recordation taxes and similar closing costs in accordance with the
custom in the District. Specifically, Seller shall pay one-half (1/2) of the fee
charged by Escrow Holder, and the transfer tax that is payable by reason of the
recordation of the Deed. Buyer shall pay one-half (1/2) of the fees charged by
Escrow Holder, the recordation tax that is payable by reason of the recordation
of the Deed and the other charges payable upon

 

35

--------------------------------------------------------------------------------



 

recording the Deed, all premiums for the Owner’s title insurance coverage and
$2,700 for the cost of the existing survey prepared by the Surveyor for Seller. 
Buyer hereby acknowledges that its ability to obtain title insurance in excess
of an ALTA standard coverage owner’s policy without endorsements is not a
contingency of this Agreement or a condition to the enforceability against Buyer
of its purchase obligations and other covenants set forth herein.  Buyer and
Seller shall each pay all fees incurred in connection with this transaction for
their respective counsel retained by each.  To the extent of any additional
closing costs, said amounts shall be paid by Buyer and Seller in accordance with
the custom in the District.

 

12.                               Prorations, Adjustments and Holdback.

 

12.1                        Prorations and Adjustments.  The following items
shall be prorated and adjusted between Buyer and Seller at the Close of Escrow
based upon the actual number of days in the calendar month in which the Close of
Escrow occurs, the date of the Close of Escrow being an income and expense day
for Buyer, all such obligations to survive Close of Escrow:

 

12.1.1                          Real property taxes and assessments with respect
to the Property shall be prorated and adjusted between Buyer and Seller at the
Close of Escrow, based upon the most recent official real property tax
information available from the District Assessor’s office where the Property is
located or other assessing authorities, such that Seller shall be responsible
for all taxes and assessments levied against the Property and applicable to the
period through and including the day prior to the Close of Escrow, and Buyer
shall be responsible for all taxes and assessments levied against the Property
and applicable to the period from and after the date of Close of Escrow. 
Following the Close of Escrow, Seller shall continue to control the property tax
appeal that relates to a tax year prior to the year in which Closing occurs (the
“Pre-Closing Tax Appeal”).  Any rebates or refunds resulting from such
Pre-Closing Tax Appeal (collectively, the “Refunds”) shall first be refunded to
the tenants under the Leases in accordance with and pursuant to the terms of the
Leases, and any Refunds that are not required to be delivered to the tenants
pursuant to the Leases, if any, shall be the property of Seller and delivered by
Buyer to Seller to the extent Buyer receives same.  Notwithstanding the
foregoing, in the event that the GSA deducts from the rent owed to Buyer
following the Close of Escrow pursuant to one or more Government Leases on
account of the portion of any Refunds due to the GSA, then in lieu of refunding
such amount(s) to the GSA as aforesaid, Seller shall pay to Buyer from the
Refunds (or Buyer shall retain if the Refunds are received by Buyer) the portion
of such Refunds that would otherwise be payable to the GSA.  With respect to any
property tax appeal that is pending as of the Close of Escrow that relates to
the year in which the Closing occurs (the “Closing Year Tax Appeal”) Seller
shall continue to control the Closing Year Tax Appeal from and after Closing;
provided that (i) Seller shall not settle such Closing Year Tax Appeal without
the consent of Buyer, which consent shall not be unreasonably withheld,
conditioned or delayed, and (ii) any rebates or refunds resulting from the
Closing Year Tax Appeal (“Closing Year Refunds”) shall first be refunded to the
tenants under the Leases in accordance with and pursuant to the terms of the
Leases, and any Closing Year Refunds that are not required to be delivered to
the tenants pursuant to the Leases, if any, shall be prorated between Seller and
Buyer in accordance with the first sentence of this Section 12.1.1.  Seller
shall have no rights with respect to any tax appeals

 

36

--------------------------------------------------------------------------------



 

for years following the current tax year and, at the Close of Escrow, Seller
shall assign to Buyer any such tax appeal that is pending as of the Close of
Escrow.

 

12.1.2                          Monthly rents of tenants under the Leases, as
and when collected.  No credit shall be given the Seller for accrued and unpaid
rent or any other non-current sums due from tenants until these sums are paid. 
Buyer shall cooperate with Seller after Close of Escrow to collect any rent
under the Leases that has accrued as of the Close of Escrow by doing the
following.  For a period of ninety (90) days after the Closing, Buyer shall bill
tenants for all amounts due under their Leases accruing prior to the Closing
(including, without limitation, base rent, additional rent, or other tenant
charges for the year in which the Closing occurs) (collectively, “Delinquent
Rents”) and shall use reasonable efforts to collect from tenants any base rent,
additional rent, or other tenant charges owing with respect to the period prior
to the Closing; provided, however, Buyer shall not be obligated to sue any
tenants or exercise any legal remedies under the Leases (including, but not
limited to, the termination of Leases or the recovery of possession of the
leased premises) or to incur any expense over and above its own regular
collection expenses or any other liability.  After the Close of Escrow, Seller
may not pursue or commence legal proceedings against any tenant after the
Closing for Delinquent Rents or other matters for as long as such tenant is a
tenant at the Property.  All payments collected from tenants after Close of
Escrow shall first be applied to any rent due to Buyer for the period after the
end of the month in which Close of Escrow occurs, then to any costs incurred by
Buyer in collecting Delinquent Rents, then to rent due in the month in which the
Close of Escrow occurs, then to any costs incurred by Buyer in collecting
Delinquent Rents and finally, to any rent due to Seller for the period prior to
Close of Escrow.  Notwithstanding the foregoing provisions of this
Section 12.1.2, the parties acknowledge that rent and other amounts payable by
the GSA under the Government Leases are paid in arrears, and, therefore, certain
payments to be made by the GSA following Closing will relate to a period prior
to the Closing, so any such amounts received by Buyer or its agents or Seller or
its agents on account of non-delinquent rent subsequent to the Closing shall, to
the extent applicable to a period which includes the Closing Date, be prorated
between Seller and Buyer as of Close of Escrow and Seller’s portion thereof
shall be remitted promptly to Seller by Buyer, if received by Buyer, or, if
received by Seller, retained by Seller with Buyer’s portion thereof being
promptly remitted to Buyer by Seller.  In addition, Buyer shall be given a
credit for the amount of any unapplied security deposits (including any interest
required under any Leases or by law) placed by tenants pursuant to their
Leases.  Such credit shall be deemed a transfer by Seller to Buyer, and
acceptance by Buyer from Seller, of such security deposits.  At the Close of
Escrow, at no cost to Seller, Seller will assign over any letters of credit held
by Seller in connection with the Leases. If such letters of credit are
transferable by their terms, Seller shall deliver to Buyer at Closing such
original letters of credit, together with all necessary transfer documentation
completed and signed by Seller, as applicable, so that Buyer and the applicable
tenants can arrange to have the letters of credit reissued in favor of, or
assigned or endorsed to, Buyer. Seller agrees to cooperate with Buyer
post-Closing in connection with the reissuance or endorsement of any security
deposit letters of credit and subject to indemnification by Buyer, act at the
reasonable discretion of Buyer with respect thereto until the letters of credit
are re-issued or assigned or endorsed to Buyer.  Seller and Buyer shall each pay
one-half (1/2) all transfer and/or other fees relating to such transfers of
letters of credit. Buyer shall indemnify,

37

--------------------------------------------------------------------------------



 

defend and hold harmless Seller and Seller’s agents and representatives with
respect to and to the extent of any and all claims made with respect to tenant
security deposits which have been credited to Buyer in accordance with the
preceding sentence. Seller shall indemnify, defend and hold harmless Buyer and
Buyer’s agents and representatives with respect to and to the extent of any and
all claims made with respect to tenant security deposits which were not properly
applied by Seller.

 

12.1.3                          Until the Final Adjustment Date (as defined
below), when the adjustment described in Section 12.1.5 is made, all amounts
received by Seller as interim payments of charges to tenants for maintenance and
operating costs, real estate taxes, insurance and similar amounts (collectively,
“Tenant Expense Charges”) before the Close of Escrow shall be retained by
Seller, except that all interim payments of Tenant Expense Charges received by
either party for the month in which the Close of Escrow occurs shall be prorated
as between Seller and Buyer based upon the number of days in that month and the
party receiving the interim payment shall remit to (if received on or after the
Close of Escrow) or credit (if received before the Close of Escrow) the other
party its proportionate share.  All amounts received by Buyer from tenants as
interim payments of Tenant Expense Charges on or after the Close of Escrow shall
be retained by Buyer until the year-end adjustment and determination of Seller’s
allocable share thereof as of the Final Adjustment Date.  No later than the
Final Adjustment Date, Seller’s allocable share of actual Tenant Expense Charges
for Leases in effect and pursuant to which tenants are required to pay Tenant
Expense Charges as of the Close of Escrow shall be determined by multiplying the
total payments due from each tenant for such fiscal year (the sum of estimated
payments plus or minus year-end adjustments) by a fraction, the numerator of
which is Seller’s actual cost of providing common area maintenance services and
taxes (as the case may be) prior to the Close of Escrow (within that portion of
the fiscal year prior to the Close of Escrow in which the applicable Lease is in
effect and the tenant thereunder is required to pay Tenant Expense Charges), and
the denominator of which is the cost of providing such services and paying such
taxes for the entire fiscal year (or that portion of the fiscal year in which
the applicable Lease is in effect and the tenant thereunder is required to pay
Tenant Expense Charges).  Seller shall promptly provide Buyer all information
relating to the period prior to the Close of Escrow requested by Buyer in
preparing the reconciliation of Tenant Expense Charges for the year in which the
Close of Escrow occurs.  Seller shall not be entitled to Tenant Expense Charges
under Leases with respect to which tenants are not required to pay Tenant
Expense Charges prior to the Close of Escrow, provided that Seller shall remain
entitled to its portion of any payment made by the GSA for real estate taxes
paid after Close of Escrow related to time periods prior to Close of Escrow. 
If, on the basis of amounts actually incurred and the estimated payments
received by Seller, Seller has retained amounts in excess of its allocable
share, Seller shall remit, within thirty (30) days after notice from Buyer of
the excess owed Buyer, such excess to Buyer.  If, on the basis of the foregoing
amounts, Seller has retained less than its allocable share (the “Seller
Shortfall”), Buyer shall use reasonable efforts for a period of ninety (90) days
after the Final Adjustment Date to collect the Seller Shortfall from the tenants
of the Property and, to the extent collected by Buyer, Buyer shall promptly
remit the Seller Shortfall, net of reasonable costs of collection, including
without limitation, reasonable attorney’s fees, to Seller, subject to the
priority of application of amounts collected by Buyer set forth in
Section 12.1.2 above.  Buyer shall not be obligated to

 

38

--------------------------------------------------------------------------------



 

expend any funds or commence legal proceedings to collect any Seller Shortfall. 
Seller may not commence legal proceedings against any tenant after the Close of
Escrow with respect to any Seller Shortfall.

 

12.1.4                          No later than April 30 in the calendar year
following the Close of Escrow (the “Final Adjustment Date”), Seller and Buyer
shall make a final adjustment in accordance with the provisions of this
Section 12.1.4 of Tenant Expense Charges and other items of additional rents for
which final adjustments or prorations could not be determined at the Closing, if
any, because of the lack of actual statements, bills or invoices for the current
period, the year-end adjustment of common area maintenance, taxes and like
items, the unavailability of final sales figures or amounts for any other
reason.  Except to the extent otherwise provided in Section 12.1.3, any net
adjustment in favor of Buyer or Seller is to be paid by the other no later than
thirty (30) days after such final adjustment has been made.

 

12.1.5                          Seller shall endeavor to have all meters for
utilities servicing the Property and not billed directly to any tenant or other
third party, including (without limitation) water, sewer, gas and electricity,
read for the period to and including the day of the Close of Escrow.  To the
extent this is unavailable, Seller shall credit Buyer based on the average
utility expense of the previous three (3) months prior to closing.

 

12.1.6                          All amounts payable under the Assumed Service
Contracts.

 

12.1.7                          All other items customarily prorated and/or
adjusted at closing in the locality in which the Property is situated, except
that Seller’s insurance policies with respect to the Property shall not apply to
protect Buyer from and after the Close of Escrow, and Buyer shall procure its
own insurance from and after the Close of Escrow.

 

12.2                        Errors.  If any errors or omissions are made
regarding adjustments and prorations as set forth above or the prorations are
made based on estimates, the parties shall make the appropriate corrections
promptly upon discovery, provided that the error or omission is discovered on or
before the Final Adjustment Date. Any error or omission not discovered within
that period shall not be subject to adjustment.  The amount necessary to correct
any adjustment or proration that is to be corrected under the foregoing shall be
paid in cash to the party entitled to the amount in question.  The parties’
obligations under this Section 12.2 shall survive the Close of Escrow.

 

12.3                        Leasing Commissions.  Seller will pay in full, at or
prior to  the Close of Escrow, all sums now or hereafter due to any Lease Broker
on account of the Leases with respect to the current term of each Lease and
shall deliver to Buyer at Closing written releases in form satisfactory to Buyer
of all claims and other rights by all such Lease Brokers. The provisions of this
Section 12.3 shall survive the Close of Escrow.

 

12.4                        Tenant Inducements.  At or prior to the Close of
Escrow, Buyer shall receive a credit at Closing for all Tenant Inducement Costs,
and other expenses (including reasonable legal fees) incurred by or on behalf of
the landlord or licensor in connection with the Leases, including those set
forth on Schedule 8.1.4(a) hereto, or arising pursuant to any other

 

39

--------------------------------------------------------------------------------



 

lease, license or other agreement that (1) was entered into prior to the
Effective Date, or (2) was entered into in violation of Section 7.3.

 

12.5                        Accounts.  Until the Novation Agreements are
executed by the GSA and rents and other payments under the Government Leases are
made directly to Buyer, Seller covenants and agrees that it shall maintain (or
cause to be maintained) (i) its SAM registration and (ii) the bank accounts to
which rents and other payments under the Government Leases are sent.  The
provisions of this Section 12.5 shall survive the Close of Escrow until the
execution of the Novation Agreements by the GSA.

 

12.6                        Post-Closing Government Lease Administration.  From
and after the Close of Escrow until the Novation Agreements are executed by the
GSA, solely upon the request of Buyer, Seller, as lessor under the Government
Leases, shall execute on behalf of Buyer, any amendment, modification, or other
document relating to any such Government Lease required to be executed by the
lessor thereunder.  Notwithstanding the foregoing, after the Close of Escrow in
no event shall Seller enter into or consent to any amendment, modification,
termination, expansion, renewal, lease assignment or sublease of a Government
Lease or communicate directly with the GSA (or the agency occupying the
applicable premises under such Government Lease) with respect to the Government
Leases without the prior written consent of Buyer.  The provisions of this
Section 12.6 shall survive the Close of Escrow until the execution of the
Novation Agreements by the GSA.

 

12.7                        CapEx Adjustment. At Closing, Buyer shall receive a
credit against the Purchase Price in an amount equal to the Capital Reserve
Amount as shown on Schedule 12.7.

 

12.8                        Purchase Price Adjustment. At Closing, the Purchase
Price shall be decreased by the net amount of credits described in Sections 12.4
and 12.7.

 

13.                               Disbursements and Other Actions by Escrow
Holder

 

Upon the Close of Escrow, Escrow Holder shall promptly undertake all of the
following in the manner indicated:

 

13.1                        Cause the Deed and any other documents that the
parties to this Agreement may mutually direct, to be recorded in the Official
Records of the District.

 

13.2                        Disburse all funds deposited with Escrow Holder by
Buyer as follows:

 

13.2.1              Deduct all amounts, if any, chargeable to the account of
Buyer under the terms of this Agreement in accordance with the closing statement
approved by Seller and Buyer, and pay those amounts to the parties entitled to
them.

 

13.2.2              Pay to the parties entitled to all amounts chargeable to the
account of Seller under the terms of this Agreement in accordance with the
closing statement approved by Seller and Buyer, including the commission
described in Section 16 below.

 

13.2.3              Pay the remaining balance of the Purchase Price as directed
by Seller.

 

40

--------------------------------------------------------------------------------



 

13.2.4              When all of the foregoing disbursements have been made,
refund any remaining balance to Buyer.

 

13.3                        Direct the Title Company to issue the Title Policy
and deliver an original to Buyer.

 

13.4                        Deliver to both Buyer and Seller a closing statement
showing the distribution, application, receipt and earnings of all funds of such
party processed through Escrow.

 

13.5                        Deliver to Buyer the Bill of Sale.

 

13.6                        Deliver to both Buyer and Seller a counterpart of
the Assignment and Assumption of Leases and Contracts and the General Assignment
(in each case executed by the other party).

 

13.7                        Deliver the Novation Agreements signed by Buyer and
Seller to Seller.

 

14.                               Default; Termination Absent Default.

 

14.1                        Buyer’s Default.  In the event Buyer fails to
purchase the Property when obligated to do so pursuant to the terms and
conditions of this Agreement, and such default remains uncured after notice from
Seller for a period of two (2) business days, Seller, as its sole and exclusive
remedy for such default at law, in equity and/or under this Agreement, shall
terminate this Agreement by giving written notice thereof to Buyer and Escrow
Holder, whereupon:

 

14.1.1              This Agreement and the rights and obligations of Buyer and
Seller hereunder shall terminate, except as and to the extent specifically
provided otherwise in this Agreement, and Seller shall be entitled to retain the
Deposit as liquidated damages in accordance with Section 22 of this Agreement;

 

14.1.2              Escrow Holder is instructed to promptly return to Buyer and
Seller all other documents and other items deposited by them, respectively, into
Escrow that are then held by Escrow Holder;

 

14.1.3              Buyer shall upon Seller’s request promptly deliver to Seller
or destroy all Seller Information provided to Buyer by Seller, with such
delivery obligation to survive the termination of this Agreement; and

 

14.1.4              Buyer shall be solely responsible for the payment of any
cancellation charges payable by or to Escrow Holder and the Title Company
(“Cancellation Charges”).

 

14.2                        Buyer’s Remedies For Seller’s Breach of
Representations and Warranties.

 

14.2.1              Pre-Closing Remedies. If following the Effective Date of
this Agreement and prior to the Close of Escrow, (A) Buyer’s Knowledge Party
first shall become

 

41

--------------------------------------------------------------------------------



 

aware (whether through Buyer’s efforts, by notice from Seller or otherwise) that
any of the representations or warranties made herein by Seller were untrue,
inaccurate or incorrect in a material respect when made (and Buyer shall give
Seller notice thereof prior to the Close of Escrow), or (B) Seller shall notify
Buyer or Buyer’s Knowledge Party otherwise becomes aware that a representation
or warranty made herein by Seller has become untrue, inaccurate or incorrect in
a material respect after the date made, then Seller shall take reasonable steps
necessary to make such representation or warranty true, accurate and correct,
and in pursuance thereof may, in its sole discretion, elect by notice to Buyer
to adjourn the Close of Escrow one or more times for up to thirty (30) days in
the aggregate in order to cure or correct such untrue, inaccurate or incorrect
representation or warranty by giving at least five (5) business days’ prior
written notice (if possible).   In the event that the amount of Buyer’s damages
as a result of such representations or warranties being so untrue, inaccurate or
incorrect when made or subsequently becoming untrue, inaccurate or incorrect
(i) are actually quantifiable by Buyer in a sum certain not to exceed in the
aggregate $250,000 (the “Threshold”), and (ii) such misrepresentations or
breaches of warranty are not cured or corrected by Seller at or before the Close
of Escrow (whether or not the Close of Escrow is adjourned as provided above),
Buyer shall nevertheless be deemed to, and shall, waive such misrepresentations
or breaches of warranty and shall consummate the transactions contemplated
hereby, and at the Close of Escrow Buyer shall receive a credit against the
Purchase Price in the amount of such damages.  If Buyer’s damages, as a result
of such representations or warranties being untrue, inaccurate or incorrect when
made are or would be in the aggregate, equal to or greater than the Threshold,
or are unquantifiable, and such misrepresentations or breaches of warranty are
not cured or corrected by Seller at or before the Close of Escrow (whether or
not the Close of Escrow is adjourned as provided above), then Buyer, as its sole
remedy for any and all such untrue, inaccurate or incorrect representations or
warranties, shall elect either (x) to waive such misrepresentations or breaches
of warranties and consummate the transactions contemplated hereby without any
reduction of or credit against the Purchase Price, or (y) to terminate this
Agreement by notice given to Seller at or before the Close of Escrow, in which
event this Agreement shall be terminated, Buyer shall upon Seller’s request
promptly return to Seller all Seller Information provided to Buyer, with such
delivery obligation to survive the termination of this Agreement, the Deposit
shall be returned to Buyer, together with any interest earned on it while held
by Escrow Holder, and neither party shall have any further rights, obligations
or liabilities hereunder except for the obligations of Buyer and Seller that
survive the termination of this Agreement; provided, however, that if the
applicable representation or warranty (1) was untrue, inaccurate or incorrect
when made or (2) subsequently became untrue, inaccurate or incorrect by reason
of Seller’s default of its obligations under this Agreement or by reason of
something within Seller’s reasonable control to prevent, then Seller shall also
reimburse Buyer for all of Buyer’s documented, out-of-pocket costs and expenses
incurred by Buyer in connection with its investigation of the Property, the
negotiation of this Agreement, joint venture structuring and negotiation,
development and design costs and pursuit of financing for the acquisition of the
Property (including reasonable attorneys’ fees and expenses) in an amount not to
exceed $200,000 in the aggregate (collectively, “Pursuit Costs”), with such
reimbursement obligation to survive the termination of this Agreement.

 

14.2.2              Post-Closing Remedies.  Notwithstanding anything contained
in this Agreement to the contrary, in the event the Close of Escrow occurs,
Buyer hereby expressly waives, relinquishes and releases any right or remedy
available to it at law, in equity or under this Agreement to make a claim
against Seller for damages that Buyer incurs or may incur, or to

 

42

--------------------------------------------------------------------------------



 

rescind this Agreement and the transactions contemplated hereby, as the result
of any of Seller’s representations or warranties being untrue, inaccurate or
incorrect when made if Buyer’s Knowledge Party had knowledge or is “deemed to
have known” at the time of the Close of Escrow that such representation or
warranty was untrue, inaccurate or incorrect when made and Buyer nevertheless
consummates the purchase of the Property hereunder.  In addition, no
post-Closing claim by Buyer against Seller as a result of such representations
or warranties being so untrue, inaccurate or incorrect shall be actionable
unless the valid claims for all such breaches collectively aggregate more than
$200,000, in which event the full amount of Buyer’s claims shall be actionable
from the first dollar.  Buyer shall be “deemed to have known” at the time of the
Close of Escrow that a representation or warranty was untrue, inaccurate or
incorrect when made if any Seller Information listed on Exhibit D attached
hereto, the PTR and the recorded documents identified therein, any estoppel
certificate delivered to Buyer pursuant to Section 7.7, or any other information
or materials obtained by Buyer prior to the Close of Escrow contains any
information which the Buyer’s Knowledge Party knows contradicts such
representation or warranty by Seller, or if Seller shall notify Buyer in writing
prior to the Close of Escrow that such representation or warranty was untrue,
inaccurate, or incorrect when made.  Seller’s representations and warranties
contained in Section 8.1, as reaffirmed and restated by Seller at Closing, shall
survive the Close of Escrow for the Survival Period, unless Buyer asserts a
breach of any such representation or warranty in a written notice delivered to
Seller prior to the expiration of the Survival Period, in which case such
applicable representation or warranty shall survive until Buyer’s claims set
forth in such written notice have been resolved.  For purposes of this
Agreement, references to “Buyer’s knowledge,” “the knowledge of Buyer,” or words
of similar import shall be deemed to refer solely to the actual and not
constructive knowledge of Buyer’s Knowledge Party.

 

14.2.3              Cap on Damages for Breach of Seller Representation or
Warranty. Notwithstanding any other provision of this Agreement, and without in
any way diminishing any other provision of this Agreement that would limit
Seller’s representations and warranties set forth herein or Seller’s liability
if one or more of Seller’s representations set forth herein should be untrue
and/or if one or more of Seller’s warranties should be breached, in no event
shall Seller’s liability for such untrue representation or breached warranty
exceed 1.5% of the Purchase Price (the “Maximum Recovery”).

 

14.2.4              Limits Supported by Separate Value.  Buyer and Seller hereby
acknowledge and agree that the limitations on Buyer’s ability to recover, and of
Seller’s liability for, damages arising out of breaches of Seller’s
representations and warranties set forth in this Agreement have been separately
negotiated by the parties.  Accordingly, Buyer hereby covenants and agrees that
Buyer shall be estopped from asserting any liability for untrue representations
by Seller or breaches by Seller of warranties set forth in this Agreement (1) if
Buyer’s Knowledge Party had knowledge or is “deemed to have known” that such
representation or warranty was untrue, inaccurate or incorrect at the time of
the Close of Escrow and Buyer nevertheless consummates the purchase of the
Property hereunder, or (2) if Close of Escrow should occur and Buyer’s damages
as a result of such representations or warranties being untrue, inaccurate or
incorrect are, in the aggregate, less than $200,000.  Buyer’s acknowledgement,
covenant and estoppel set forth in this Section 14.2.4 shall survive the Close
of Escrow in perpetuity.

 

43

--------------------------------------------------------------------------------



 

14.3                        Seller’s Pre-Closing Default.  In the event of a
Seller breach or default under this Agreement (a “Seller Breach”) prior to the
Close of Escrow which remains uncured after notice from Buyer for a period of
two (2) business days, then upon the written election of Buyer given to Seller
and Escrow Holder:

 

14.3.1              Buyer may proceed to Closing and waive the Seller Breach,
without any adjustment to the Purchase Price (other than as may be applicable
pursuant to Section 14.2.1 above); or

 

14.3.2              Buyer may terminate this Agreement, whereupon the rights and
obligations of Buyer and Seller shall terminate, except as and to the extent
specifically provided otherwise in this Agreement, and:

 

(a)                                 Escrow Holder shall promptly deliver the
Deposit to Buyer, together with any interest earned on it while held by Escrow
Holder, and in addition Escrow Holder is instructed to return to Buyer and
Seller all other documents and other items deposited by them, respectively, into
Escrow that are then held by Escrow Holder; and

 

(b)                                 Seller shall reimburse Buyer for Pursuit
Costs; and

 

(c)                                  Seller shall be solely responsible for the
payment of any Cancellation Charges; or

 

14.3.3              Buyer may enforce specific performance of this Agreement
against Seller, provided that Buyer shall only have the right to file an action
for specific performance and file a lis pendens only if (i) all conditions
precedent for Seller’s benefit have been fulfilled in all material respects or
waived in writing (provided, however, that Buyer’s proof of funds from a bank
with a United States office (which proof of funds may include, to the extent
applicable, reasonable confirmation from any lender that any required funds from
such lender shall be wire transferred into Escrow upon Seller’s delivery of the
items described in Sections 10 and 11 shall be deemed to satisfy the requirement
for funding as a condition precedent to Closing); (ii) Buyer is not in material
breach of any of its material obligations under this Agreement, which is
continuing beyond five (5) business days following Buyer’s receipt of written
notice thereof from Seller, and (iii) any action for specific performance shall
be filed within forty-five (45) days after the date otherwise scheduled for
Close of Escrow.  With respect to subitem (i) of this Section 14.3.3, Buyer
(a) in no event shall be required to deposit an amount equal to the Purchase
Price in order to satisfy such condition, but shall be obligated to demonstrate
the availability of such funds promptly within one (1) business day; and (b) if
deposited with Escrow Holder such Purchase Price shall be released back to Buyer
immediately upon Buyer’s request for same to Escrow Holder.  BUYER WAIVES ALL
OTHER RIGHTS TO FILE ANY ACTION FOR SPECIFIC PERFORMANCE OR TO FILE A LIS
PENDENS.  Notwithstanding anything to the contrary hereinabove provided, in the
event Buyer elects to pursue an action for specific performance in compliance
with the foregoing and if such action is unsuccessful (not as a result of a
Buyer default of its obligations under this Agreement or a failure of conditions
precedent that do not constitute a Seller default) or subsequently is withdrawn
by Buyer, then this Agreement shall terminate and the terms set forth in
Section 14.3.2(b) above shall be applicable. Failure to file an action for
specific performance within the time period permitted pursuant to this
Section 14.3.3 shall be deemed an election for Section 14.3.2.

 

44

--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary contained herein, in the event specific
performance with respect to Seller’s obligation to convey the Property pursuant
to and in accordance with this Agreement is not an available remedy as a result
of Seller’s conveyance of the Property (or any portion thereof) to another
person or entity, then Buyer may pursue the right to seek to recover any and all
damages provided Buyer’s damages shall be limited to any amounts received by
Seller in excess of the Purchase Price and all enforcement costs per Section 24.

 

14.3.4              The terms of this Section 14.3 shall survive the termination
of this Agreement.

 

14.4                        Termination Without Default.  In the event any
condition set forth in Section 9 is not waived and is not timely satisfied for a
reason other than the default of Buyer or Seller under this Agreement, or if
this Agreement is terminated by either party under any provision of this
Agreement giving that party the right to do so (other than as a result of the
breach or default by the other party to this Agreement), then upon written
notice by the party benefited by the unsatisfied condition to the other party
and to Escrow Holder:

 

14.4.1              This Agreement, the Escrow and the rights and obligations of
Buyer and Seller under this Agreement shall terminate except as and to the
extent otherwise expressly provided in this Agreement;

 

14.4.2              Any and all Cancellation Charges shall be divided equally
between Buyer and Seller;

 

14.4.3              Escrow Holder shall promptly return to Buyer the Deposit
(along with any interest earned on those funds while held by Escrow Holder) and
any and all Cancellation Charges to the extent payable by Buyer pursuant to this
Agreement;

 

14.4.4              Buyer shall upon Seller’s request promptly deliver and
assign over to Seller all Property Information provided to Buyer by Seller, with
such delivery obligation to survive the termination of this Agreement; and

 

14.4.5              Escrow Holder shall promptly return to Seller and Buyer,
respectively, all documents deposited by each that are then held by Escrow
Holder.

 

14.5                        Other Remedies; Limitations on Damages.

 

14.5.1              Nothing in this Section 14 shall limit Buyer’s and Seller’s
respective rights and remedies against the other with respect to the parties’
respective obligations to indemnify and hold the other party harmless pursuant
to any provisions contained in this Agreement or to pay enforcement costs,  or
with respect to any other obligations surviving the termination or the Close of
Escrow under the express terms of this Agreement.

 

14.5.2              Each party expressly waives its rights to seek
consequential, exemplary or punitive damages (except to the extent included in
an unaffiliated third-party claim), in the event of other party’s default
hereunder.

 

45

--------------------------------------------------------------------------------



 

15.                               Damage or Condemnation Prior to Closing.
Seller shall promptly notify Buyer of any damage to the Property that has
occurred, and of any condemnation proceedings that are commenced against the
Property, after the execution of this Agreement and prior to the Close of
Escrow, of which Seller has actual knowledge.  If such damage occurs or any such
condemnation proceeding is commenced and is Material, as hereinafter defined,
then Buyer may terminate this Agreement.  If such damage or condemnation is not
Material or Buyer does not terminate this Agreement, then this Agreement shall
continue in effect, without delay or abatement of the Purchase Price, in which
event Seller shall assign and transfer to Buyer at the Close of Escrow all of
Seller’s rights with respect to any insurance and/or condemnation proceeds that
Seller may have received or be entitled to receive in connection therewith, and,
in the case of a casualty, Buyer shall receive a credit at Closing in an amount
equal to the deductible under any insurance policy maintained by Seller which
covers any such casualty or loss of rent.

 

In the event of termination of this Agreement by Buyer pursuant to the above,
the Deposit and all other funds deposited into Escrow by Buyer (together with
interest on the Deposit during the period that it is held, but only while it was
held, in the Escrow) shall be returned to Buyer, Buyer shall upon Seller’s
request promptly deliver to Seller or destroy the Seller Information provided by
Seller to Buyer, with such delivery obligation to survive the termination of
this Agreement, and thereafter neither party shall have any further rights or
obligations under this Agreement (except for any obligation that expressly
survives a termination of this Agreement by its terms).

 

For purposes of this Section 15, the term “Material” shall mean (i) any taking
which materially impairs access to the Property, (ii) the taking of any building
or a material portion of any building, (iii) a taking or damage which reduces
the number of parking spaces located on the Property below the number required
to comply with requirements of applicable law, the terms of any Approved Title
Conditions, or the terms of any Lease, (iv) a taking or damage which gives any
tenant the right to terminate its Lease or permanently abate or reduce its rent
(unless such right is waived), (v) the taking of or damage to any portion of the
Property having a reasonably estimated value or having a cost of repair or
replacement of an amount equal to $2,000,000, or (vi) any damage that is
uninsured or underinsured or any taking or damage for which insurance or
condemnation proceeds are not available by reason of a lender’s requirement that
such proceeds be applied to financing secured by the Property instead of being
applied to restoration, unless Seller provides Buyer with a credit against the
Purchase Price in the amount necessary to restore the damage or the amount of
proceeds so applied by such lender, as applicable.

 

16.                               Brokers.  Seller is represented by Seller’s
Broker in connection with the transaction contemplated in this Agreement. 
Except for commissions payable to Seller’s Broker, which shall be paid by Seller
pursuant to separate agreements, Buyer and Seller each warrant to the other that
no fees or commissions are due or owing to any finders or brokers as a result of
the respective activities of it in connection with this transaction.  Buyer
shall indemnify, hold harmless and defend Seller, from and against any claim
from any broker or finder representing or engaged by Buyer for this
transaction.  Seller shall indemnify, hold harmless and defend Buyer from and
against any claim from any broker or finder representing or engaged by Seller
for this transaction, including Seller’s Broker.  The foregoing indemnities
shall survive the Close of Escrow or the termination of this Agreement for any
reason.

 

46

--------------------------------------------------------------------------------



 

17.                               Notices.  All notices and demands given under
the terms of Agreement shall be in writing and may be effected by personal
delivery, including by any commercial courier or overnight delivery service, or
by e-mail transmission.  Notices shall be effective and deemed given either at
the time of personal delivery or refusal of delivery, or, in the case of
overnight delivery service, one (1) business day following delivery to the
delivery service, or, in the case of e-mail transmission, as of the date of the
transmission if given prior to 6:00 p.m. (local time at the Property) on a
business day and provided that a copy of such transmission is also sent to the
intended addressee by overnight delivery service within one (1) business day. 
Any notice given by e-mail transmission after 6:00 p.m. (local time at the
Property) or not on a business day shall be deemed given on the next following
business day.  Any notice to be given by any party hereto may be given by the
counsel for such party.  Notices shall be addressed as provided in the Basic
Provisions.  Any address for service of notice on either party may be changed by
that party serving a notice upon the other of the new address, except that any
change of address to a post office box shall not be effective unless a street
address is also specified for use in effectuating personal service.

 

18.                               Required Actions of Buyer and Seller. Buyer
and Seller shall execute all instruments and documents and take all other
actions that may be reasonably required in order to consummate the purchase and
sale contemplated in this Agreement.  Without limiting the generality of the
foregoing, in the event that Seller elects to dispose of the Property in the
form of a tax-deferred exchange, rather than a sale (which election may be made
in Seller’s sole and absolute discretion), Buyer shall reasonably cooperate with
Seller in arranging or structuring a tax-deferred exchange of the Property
complying with the requirements of Code Section 1031.  Buyer shall execute such
customary additional escrow instructions, documents, agreements, or instruments
in forms reasonably required by Seller to allow Seller to effect the exchange in
full compliance with the requirements of Code Section 1031 and the regulations
thereunder, so long as such exchange can be accomplished at, and such documents
and other items present, no additional cost, liability or risk to Buyer and so
long as the same causes no delay in the Close of Escrow.  In addition, without
limiting the generality of the foregoing, in the event that Buyer elects to
acquire the Property as part of a tax-deferred exchange, rather than a purchase
(which election may be made in Buyer’s sole and absolute discretion), Seller
shall reasonably cooperate with Buyer in arranging or structuring a tax-deferred
exchange of the Property complying with the requirements of Code Section 1031
and to execute such customary additional escrow instructions, documents,
agreements, or instruments in forms reasonably required by Buyer to allow Buyer
to effect the exchange in full compliance with the requirements of said Code
Section 1031 and the regulations thereunder, so long as such exchange can be
accomplished at, and such documents and other items present, no additional cost,
liability or risk to Seller and so long as the same causes no delay in the Close
of Escrow.  The exchanging party agrees to indemnify, defend, and hold the
non-exchanging party harmless from and against any claims, costs, damages,
expenses (including, but not limited to, reasonable attorney’s fees and costs),
liabilities and losses incurred by, claimed against or suffered by the
non-exchanging party to the extent arising by reason of such exchanging party’s
exchange pursuant to Code Section 1031.  The exchanging party’s failure to
effectuate any intended exchange shall not relieve the exchanging party from its
obligations to consummate the purchase and sale transaction contemplated by this
Agreement and the consummation of an exchange shall not be a condition precedent
to such exchanging party’s obligations under this Agreement.  The provisions of
this Section 18 shall survive the Closing or earlier termination of this
Agreement.

 

47

--------------------------------------------------------------------------------



 

19.                               Partial Invalidity.  If any term or provision
of this Agreement, or its application to any person or circumstance, shall be
invalid or unenforceable to any extent, the remainder of this Agreement, and the
application of the term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected,
and each term and provision of this Agreement shall be valid and be enforced to
the fullest extent permitted by law.

 

20.                               Waiver.  No waiver by Buyer or Seller of any
of the terms or conditions of this Agreement or any of their respective rights
under this Agreement shall be effective unless such waiver is in writing and
signed by the party charged with the waiver.  No delay in enforcement of any
provision or right contained in this Agreement by either of Buyer or Seller
shall constitute a waiver of such provision or right.  No waiver of any breach
of any covenant or provision shall be deemed a waiver of any preceding or
succeeding breach of that or any other covenant or provision.  No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

 

21.                               Successors and Assigns.   This Agreement shall
be binding upon and shall inure to the benefit of the respective successors and
assigns of Buyer and Seller.  Except as otherwise provided in this Section 21,
this Agreement may not be assigned by Buyer without the prior written consent of
Seller, and any such assignment or attempted assignment by Buyer shall
constitute a default by Buyer hereunder and shall be null and void. 
Notwithstanding the foregoing, Buyer may assign its rights under this Agreement
to one or more entities or designate one or more entities to take title to
portions of the Property at Close of Escrow, provided such entities are
affiliated with either USAA Real Estate Company or Network Realty Partners, LLC,
and provided further that (a) Buyer gives written notice of such assignment or
designation to both Seller and Escrow Holder not later than two (2) business
days prior to the scheduled Close of Escrow, and (b) pending Closing, such
assignment or designation shall not relieve Buyer of any covenant,
representation, obligation or liability hereunder, and Buyer shall continue to
be obligated for its assignee’s or designee’s performance hereunder; provided
that once Closing occurs, the assigning or designating party (but not the
assignee or designee) shall be relieved of all of its obligations arising under
this Agreement.

 

22.                               Liquidated Damages.  SELLER AND BUYER HAVE
CONSIDERED AND DISCUSSED THE POSSIBLE CONSEQUENCES TO SELLER IN THE EVENT THAT
THE ESCROW FAILS TO CLOSE.  SELLER AND BUYER HAVE DETERMINED AND AGREE THAT IT
WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES TO SELLER
OCCURRING IN THE EVENT OF BUYER’S DEFAULT UNDER THIS AGREEMENT IN FAILING TO
PURCHASE THE PROPERTY PURSUANT HERETO WHEN BUYER OR ITS ASSIGNEE IS OBLIGATED TO
DO SO.  HAVING MADE DILIGENT BUT UNSUCCESSFUL ATTEMPTS TO ASCERTAIN THE ACTUAL
COMPENSATORY DAMAGES SELLER WOULD SUFFER IN THE EVENT OF BUYER’S NONPERFORMANCE
OF SUCH PURCHASE OBLIGATION UNDER THIS AGREEMENT, THE PARTIES AGREE THAT A
REASONABLE ESTIMATE OF THE DAMAGES IS AN AMOUNT EQUAL TO THE DEPOSIT, PLUS ANY
INTEREST EARNED ON THE DEPOSIT DELIVERED BY BUYER TO ESCROW HOLDER HEREUNDER,
AND IN THE EVENT OF BUYER’S DEFAULT IN ITS (OR ITS ASSIGNEE’S) OBLIGATION TO
PURCHASE THE PROPERTY PURSUANT HERETO, BUYER AND SELLER AGREE THAT AS SELLER’S
SOLE AND EXCLUSIVE RIGHT OR REMEDY, SELLER SHALL BE ENTITLED AT ITS

 

48

--------------------------------------------------------------------------------



 

ELECTION TO TERMINATE THIS AGREEMENT AND RECEIVE AND RETAIN AS FULLY AGREED
LIQUIDATED DAMAGES THE SUM OF (A) THE ENTIRE DEPOSIT, PLUS (B) INTEREST EARNED
THEREON.  THE FOREGOING SHALL NOT, HOWEVER, LIQUIDATE OR LIMIT BUYER’S
OBLIGATIONS OR SELLER’S RIGHTS AGAINST BUYER ARISING IN CONNECTION WITH BUYER’S
OBLIGATIONS UNDER SECTION 5.2 OR SECTIONS 24 OR 25, OR ANY INDEMNITY PROVIDED BY
BUYER PURSUANT TO THIS AGREEMENT THAT SURVIVES THE TERMINATION OF THIS AGREEMENT
BY ITS TERMS.

 

 

 

 

 

Buyer’s Initials

 

Seller’s Initials

 

 

As material consideration to each party’s agreement to the liquidated damages
provisions stated above, each party hereby agrees to waive any and all rights
whatsoever to contest the validity of the liquidated damage provisions for any
reason whatsoever, including, but not limited to, that such provision was
unreasonable under circumstances existing at the time this Agreement was made,
each party hereby expressly acknowledging the reasonableness of the liquidated
damages provisions stated above.

 

23.                               Waiver of Right to Trial by Jury.  SELLER AND
BUYER HEREBY EXPRESSLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING
ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH OR
RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE.  TO THE EXTENT THEY MAY LEGALLY DO SO, SELLER
AND BUYER HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY
HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO
WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

 

24.                               Attorneys’ Fees.  If either party becomes
involved in litigation, arbitration, reference to a retired judge or other
neutral referee, or other legal process arising out of this Agreement or in
connection with any bankruptcy proceeding relating to a party, the court in the
litigation or arbitrator, retired judge or other referee in the arbitration or
reference, or neutral party in such other legal process, shall award legal
expenses (including, but not limited to reasonable attorneys’ fees and court
costs) to the prevailing party.  The award for legal expenses shall not be
computed in accordance with any schedule, but shall be as necessary to fully
reimburse all reasonable attorneys’ fees and other legal expenses actually
incurred in good faith, regardless of the size of the judgment, it being the
express intention of the parties to fully compensate the prevailing party for
all the reasonable attorneys’ fees and other legal expenses paid or incurred by
it in good faith in connection therewith.

 

49

--------------------------------------------------------------------------------



 

25.                               Property Information and Confidentiality.

 

25.1                        Confidentiality.  Buyer agrees that, prior to the
Close of Escrow, all Property Information (as defined below) shall be kept
strictly confidential (using the same degree of care that Buyer uses to prevent
disclosure of its own confidential information) and shall not, without the prior
consent of Seller, be disclosed by Buyer or Buyer’s Representatives, in any
manner whatsoever, in whole or in part, and will not be used by Buyer or Buyer’s
Representatives, directly or indirectly, for any purpose other than evaluating
the Property, except for disclosure to governmental authorities in connection
with evaluating the purchase and prospective use and/or development of the
Property.  Moreover, Buyer agrees that, prior to the Close of Escrow, the
Property Information will be transmitted only to Buyer’s Representatives and
such governmental authorities who need to know the Property Information for the
purpose of evaluating the Property, and who are informed by the Buyer of the
confidential nature of the Property Information.  The provisions of this
Section 25.1 shall in no event apply to Property Information which is a matter
of public record and shall not prevent Buyer from complying with laws,
including, without limitation, governmental regulatory, disclosure, tax and
reporting requirements, or prevent Buyer from pursuing its rights under this
Agreement in a legal or quasi-legal proceeding.  It is understood and agreed
that the foregoing shall not preclude Buyer from discussing the substance or any
relevant details of the transaction contemplated in this Agreement, or preclude
Buyer from sharing information relating to the Property, on a confidential
basis, with Buyer’s members, shareholders, directors, officers, employees
engineers, direct or indirect owners, affiliates, attorneys, accountants,
professional consultants, advisors, rating agencies, potential co-investors, or
potential lenders.

 

25.2                        Publicity. Buyer and Seller, for the benefit of each
other, hereby agree that between the date hereof and the Close of Escrow, they
will not release or cause or permit to be released any press notices, publicity
(oral or written) or advertising promotion relating to, or otherwise publicly
announce or disclose or cause or permit to be publicly announced or disclosed,
in any manner whatsoever, the terms, conditions or substance of this Agreement
or the transactions contemplated herein, without first obtaining the written
consent of the other party hereto.  It is understood that the foregoing shall
not preclude either party from discussing the substance or any relevant details
of the transactions contemplated in this Agreement, subject to the terms of
Section 25.1, with any of its attorneys, accountants, professional consultants
or advisors, rating agencies, or potential lenders or co-investors, as the case
may be, or prevent either party hereto from complying with laws, including,
without limitation, governmental regulatory, disclosure, tax and reporting
requirements, or prevent either party from pursuing its rights under this
Agreement in a judicial or arbitration proceeding. After Close of Escrow,
neither party shall publicly disseminate the terms and conditions of this
Agreement to the extent the same are not a matter of public record, and except
as may be necessary to comply with applicable laws, including without limitation
governmental regulatory, disclosure, tax, or reporting requirements, or to
pursue its rights under this Agreement in a legal or quasi-legal proceeding,
provided that each party may disclose the Closing of the transaction without
disclosing the Purchase Price or the other party to this Agreement.  If the
indirect parent of Seller or direct or indirect parent of Buyer determines that
the filing of a Form 8-K or making other public disclosure is required in
connection with the transaction contemplated by this Agreement pursuant to the
Securities Exchange Act of 1934, as amended, and/or the Securities Act of 1933,
as amended, whether before or after Closing, Buyer and Seller agree that such
filing and

 

50

--------------------------------------------------------------------------------



 

disclosure (including attaching the Agreement as an exhibit in any securities
filing) shall constitute Seller’s and Buyer’s, as applicable, disclosure in
compliance with law and shall supersede any contrary provisions of this
Agreement.

 

25.3                        [Reserved].

 

25.4                        Delivery of Property Information.  In the event this
Agreement is terminated, Buyer and Buyer’s Representatives shall upon Seller’s
request promptly deliver to Seller or destroy all originals and copies of the
Property Information referred to in clause (i) of Section 25.5 in the possession
of Buyer and Buyer’s Representatives, without representation or warranty.

 

25.5                        Property Information.  As used in this Agreement,
the term “Property Information” shall mean (i) all information and documents in
any way relating to the Property, the operation thereof or the sale thereof
(including, without limitation, the leases and contracts) furnished to Buyer or
Buyer’s Representatives, by Seller or any of Seller’s affiliates, or their
agents or representatives, including, without limitation, their contractors,
engineers, attorneys, accountants, consultants, brokers or advisors, and
(ii) all analyses, compilations, data, studies, reports or other information or
documents prepared or obtained by Buyer or Buyer’s Representatives containing or
based, in whole or in part, on the information or documents described in the
preceding clause (i), or the Buyer’s investigations, or otherwise reflecting
their review or investigation of the Property.

 

25.6                        Equitable Relief.  In addition to any other remedies
available to Seller or Buyer, Seller  and Buyer shall have the right to seek
equitable relief, including, without limitation, injunctive relief or specific
performance against Buyer or Buyer’s Representatives, or Seller or Seller’s
Representatives, as the case may be in order to enforce the provisions of this
Section 25 and Section 6.3.

 

25.7                        Survival.  The provisions of this Section 25 shall
survive the Close of Escrow or the termination of this Agreement for any reason
for a period of one(1) year.

 

26.                               Entire Agreement; Amendment.  This Agreement
(including all exhibits attached) is the final expression of, and contains the
entire agreement between, the parties with respect to the subject matter
addressed in this Agreement and supersedes all prior understandings with respect
to that subject matter.  This Agreement may not be modified, changed,
supplemented or terminated, nor may any obligation under this Agreement be
waived, except by written instrument signed by the party to be charged or by its
agent duly authorized in writing.  The parties do not intend to confer any
benefit under this Agreement on any person, firm or corporation other than Buyer
and Seller.

 

27.                               Time of Essence. Seller and Buyer acknowledge
and agree that time is strictly of the essence with respect to each and every
term condition, obligation and provision of this Agreement.

 

28.                               Construction of Agreement. The parties hereby
agree that the language of this Agreement shall not be construed against any
party, and neither party shall be deemed or determined to be the drafting party
of this Agreement for purposes of any generally applicable

 

51

--------------------------------------------------------------------------------



 

rule of construction to the effect that ambiguous provisions are to be construed
in the manner less or least favorable to the drafting party, but rather in
accordance with its fair meaning.  Headings at the beginning of each paragraph
and subparagraph (if any) are solely for the convenience of the parties and are
not a part of this Agreement.  Whenever required by the context of this
Agreement, the singular shall include the plural and the masculine shall include
the feminine and vice versa.  This Agreement shall not be construed as if it had
been prepared by one of the parties, but rather as if both parties had prepared
it.  Unless otherwise indicated, all references to paragraphs and subparagraphs
are to paragraphs and subparagraphs in this Agreement.  All exhibits referred to
in this Agreement are attached and incorporated into this Agreement by this
reference.  In the event the date on which Buyer or Seller is required or
permitted to take any action under the terms of this Agreement is not a business
day, the actions shall be taken on the next succeeding business day.  As used in
this Agreement, references to the “knowledge” of Seller or Buyer shall be deemed
to refer only to actual knowledge (without duty to investigate) and not
constructive knowledge.

 

29.                               Governing Law. This Agreement shall be
governed by, interpreted under, and construed and enforced in accordance with
the laws of the District is located.  Each party agrees to submit to the
jurisdiction of the courts of the District, as necessary to effectuate the terms
of this Agreement, and that proper venue in any matter so litigated shall be in
the District.

 

30.                               Effect of Delivery; Expiration.  This
Agreement shall not be binding or enforceable un-less and until it is executed
and delivered by both parties.

 

31.                               Counterparts.  This Agreement may be executed
in counterparts each of which so executed and delivered shall be deemed an
original, but all of which taken together shall constitute but one and the same
instrument.  To facilitate the execution and delivery of this Agreement, the
parties may execute and exchange counterparts of the signature pages by email
transmission, and the signature page of either party to any counterpart may be
appended to any other counterpart.  This Agreement, the documents to be
delivered by Seller at Closing (except for the Deed and any other document
executed by Seller to be recorded at Closing) and the documents to be delivered
by Buyer at Closing may be signed by Seller or Buyer (as applicable) with an
electronic signature or signature stamp which electronic signature or signature
stamp shall have the same binding effect as if it were an original signature.

 

32.                               District Disclosures.

 

32.1                        Soil Disclosure.  Pursuant to Section 42-608(b) of
the District of Columbia Code, Buyer is hereby advised by Seller that the
characteristic of the soil of the Property as described by the Soil Conservation
Service of the United States Department of Agriculture in the Soil Survey of the
District of Columbia published in 1976, as the same may be amended from time to
time, and as shown on the Soil Maps of the District of Columbia at the back of
that publication, is #11 (Urban Land - Not Rated).  For further information,
Buyer can contact a soil testing laboratory, the District of Columbia Department
of Energy and Environment, or the Soil Conservation Service of the United States
Department of Agriculture.  The foregoing shall not be deemed a representation
or warranty for which Seller shall have any liability under this Agreement.

 

52

--------------------------------------------------------------------------------



 

32.2                        Underground Storage Tank Disclosure.  In accordance
with the requirements of the D.C. Underground Storage Tank Management Act of
1990, as amended by the District of Columbia Underground Storage Tank Management
Act of 1990 Amendment Act of 1992 (D.C. Code 8-113.01 et seq.) (1995 Repl.
Vol.). and the D.C. Underground Storage Tank Regulations, 20 DCMR Chapters
55-68, but not as a representation or warranty for which Seller shall have any
liability hereunder, Seller has delivered to Buyer prior to the execution and
delivery of this Agreement, and Buyer hereby acknowledges receipt of, the
Underground Storage Tank Real Estate Transfer Disclosure Form attached hereto as
Schedule 32.2 and made a part hereof.  Information pertaining to underground
storage tanks and underground storage tank removals of which the D.C. Government
has received notification is on file with the D.C. Department of Consumer and
Regulatory Affairs, Environmental Regulation Administration, Underground Storage
Tank Branch, 1200 First Street, NE, 5th Floor, Washington, D.C., telephone (202)
535-2600.

 

33.                               Joint and Several.  All of the obligations
hereunder of Seller and the liability for the performance of same are joint and
several to each of the entities comprising Seller.

 

[No further text; signatures appear on the following page]

 

53

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

 

 

Seller:

 

 

 

Union Square 941 Property LP, a Delaware limited partnership

 

 

 

By CIM/Union Square 941 GP, LLC,

 

a Delaware limited liability company, its general partner

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

Union Square 825 Property LP, a Delaware limited partnership

 

 

 

By CIM/Union Square 825 GP, LLC,

 

a Delaware limited liability company, its general partner

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

Union Square Plaza Owner LP, a Delaware limited partnership

 

 

 

By CIM/Union Square Plaza GP, LLC,

 

a Delaware limited liability company, its general partner

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------



 

 

Buyer:

 

 

 

NETWORK REALTY PARTNERS, LLC

 

a Virginia limited liability company

 

 

 

By: NRP GP, LLC, its Managing Member

 

 

 

 

By:

 

 

 

Name:

 

 

 

Its:

 

 

--------------------------------------------------------------------------------



 

Each of the entities constituting CIM hereby joins in the execution of this
Agreement (i) to evidence its agreement and consent to the provisions of
Section 3.4 of this Agreement and its consent to the special merger buyout
rule pursuant to the applicable Treasury Regulations, (ii) to represent to Buyer
that it has not made an election to have the Partnership Audit Rules apply to
taxable years prior to 2018, (iii) to covenant that it will not make an election
to have the Partnership Audit Rules apply to taxable years prior to 2018 and
(iv) to covenant that in the event that it (or any of its successor entities for
purposes of the Partnership Audit Rules) is audited by the IRS, it will elect to
make the push-out election pursuant to Section 6226 of the Internal Revenue Code
of 1986, as amended.

 

 

CIM REIT Properties X, L.P.

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

CIM/825 Union Square GP LLC

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

CIM REIT Properties XI, L.P.

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

CIM/941 Union Square GP LLC

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

[Signatures continue on following page]

 

--------------------------------------------------------------------------------



 

The undersigned accepts its appointment as Escrow Holder in accordance with the
foregoing terms and conditions and confirms that it has opened an escrow upon
those terms and conditions:

 

Escrow Holder:

 

First American Title Insurance Company

 

By:

 

 

Its:

 

 

 

--------------------------------------------------------------------------------



 

JOINDER

 

By execution hereof, the undersigned hereby joins the Agreement to which this
page is attached for the purpose of agreeing to be jointly and severally liable
(together with Seller), if Close of Escrow occurs, the payment by Seller to
Buyer of amounts owing by Seller under Sections 8, 12, 14.2.2 (subject to
Section 14.2.3), 14.3.3, 17, 24, 25 and 31.  Such liability, if any, of the
undersigned pursuant to the preceding sentence shall be subject to and limited
by all of the terms and conditions set forth in the annexed Agreement applicable
to Seller’s liability in connection therewith, including, without limitation and
to the extent applicable, the Maximum Recovery and the Survival Period. The
provisions of this Joinder shall survive the Closing for the duration of the
Survival Period, unless Buyer shall have asserted a claim hereunder in a written
notice delivered to Seller prior to the expiration of the Survival Period and
initiated litigation to enforce such claim within forty-five days after Buyer’s
notice to Seller (as such period may be extended with Seller’s written consent),
in which case this Joinder shall survive until the final resolution of such
claim, but only with respect to such claim.

 

 

CIM Commercial Trust Corporation,

 

 

 

A Maryland corporation

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Legal Description

 

All of those lots or parcels of land located in the District of Columbia and
more particularly described as

 

899 Property

 

Part of Lot 298, Square 675, per subdivision plat recorded in the Office of the
Surveyor of the District of Columbia in Book 206 at page 177, as more
particularly described as follows: Commencing at a point, said point being the
North West corner of Square 675, said point being the intersection of the South
line of K Street NE and the East line of North Capitol Street; thence South
377.667 feet with the East line of North Capitol Street NE to the Point of
Beginning, thence departing said East line of North Capitol Street NE East
230.00 feet to a point, thence South 220.50 feet to a point, thence West 230.00
feet to a point, said point being on the East line of North Capitol Street,
thence North 220.50 feet with the East line of North Capitol Street to the Point
of Beginning, containing 50,715 square feet.

 

As of the date hereof, being known for Assessment and Taxation purposes as Lot
855, Square 675.

 

TOGETHER WITH a non-exclusive Sewer Easement as more particularly set forth
within that certain Declaration of Sewer Covenant and Easement dated March 5,
2013, by and among Union Square Plaza Owner, L.P., a Delaware limited
partnership, Union Square 825 Property, L.P., a District of Columbia limited
partnership, and CIM Urban REIT Properties, VI, L.P., a Delaware limited
partnership, recorded May 3, 2013, as Instrument No. 2013051971 among the Land
Records of the District of Columbia, as rerecorded on May 22, 2013 as Instrument
No. 2013059672 among the Land Records of the District of Columbia.

 

999 Property

 

Part of Lot 298, Square 675, per subdivision plat recorded in the Office of the
Surveyor of the District of Columbia in Book 206 at page 177, as more
particularly described as follows:

 

Beginning at a point, said point being the North West corner of Square 675, said
point being the intersection of the South line of K Street NE and the East line
of North Capitol Street; thence East 230.00 feet with the South line of K Street
NE to a point, thence departing said South line of K Street NE South 205.077
feet to a point, thence West 230.00 feet to a point, said point being on the
East line of North Capitol Street, thence North 205.077 feet with the East line
of North Capitol Street to the Point of Beginning, containing 47,168 square
feet.

 

As of the date hereof, being known for Assessment and Taxation purposes as Lot
853, Square 675.

 

Land

 

Part of Lot 298, Square 675, per plat recorded in Book 206, page 177, among the
records of the Office of the Surveyor for the District of Columbia, more
particularly described as follows: Commencing at a point, said point being the
northwest corner of Square 675, said point being the intersection of the South
line of K Street NE and the East line of North Capitol Street; thence South
205.77 feet with the East line of North Capitol Street NE to the Point of
Beginning, thence departing said East line of North Capitol Street NE East
230.00 feet to a point, thence South 172.59 feet with the East line of North
Capitol Street to the Point of Beginning and containing 39,696 square feet by
record.

 

As of the date hereof the above described Land is designated on the Records of
the Assessor of the District of Columbia for assessment and taxation purposes as
Lot 854 in Square 675.

 

Together with the non-exclusive benefiting easements contained within that
certain Declaration of Easements, Covenants, Restrictions and Agreements dated
December 6, 2000, and recorded December 7, 2000, as Instrument No. 2000111804.

 

--------------------------------------------------------------------------------



 

NOTE: At the date hereof the above described Land is designated on the Records
of the Assessor of the District of Columbia for assessment and taxation purposes
as Lot 854 in Square 675.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

Form of Deed

 

AFTER RECORDING

PLEASE RETURN TO:

 

SPECIAL WARRANTY DEED

 

This SPECIAL WARRANTY DEED is made as of                   , 2019, by and
between -               , a Delaware limited partnership, whose address is 4700
Wilshire Blvd., Los Angeles, California 90010, Attn: General Counsel, as grantor
(“Grantor”), and              , whose address is c/o                     , as
grantee (“Grantee”).

 

WITNESSETH

 

THAT for and in consideration of the sum of Ten Dollars ($10.00) and other
valuable consideration paid to Grantor by Grantee, the receipt and sufficiency
of which are hereby acknowledged, Grantor does hereby GRANT, BARGAIN, SELL AND
CONVEY to Grantee, with Special Warranty, the following described certain
property hereby conveyed and that they will execute further assurances of said
land as may be requisite.

 

All of those lots or parcels of land located in the District of Columbia, as
more particularly described in Exhibit A attached hereto and made a part hereof,
together with all of Grantor’s right, title and interest in and to (i) all
buildings and other improvements and fixtures affixed or attached to or situated
upon the real property, and (ii) all easements, rights of way, reservations,
privileges, appurtenances and other estates and rights of Grantor pertaining to
the real property (collectively, the “Property”).

 

TO HAVE AND TO HOLD the Property, as aforesaid, unto Grantee, its successors and
assigns, in fee simple, forever.

 

This conveyance is made subject to easements, conditions, encumbrances and
restrictions of record insofar as they may lawfully affect the Property.

 

[signatures appear on following page]

 

--------------------------------------------------------------------------------



 

In testimony whereof, the said              , has on the     day of
               , caused these presents to be signed by its general partner, to
acknowledge and deliver these presents as its act and deed.

 

 

By:

 

 

Name:

 

 

Its:

 

 

--------------------------------------------------------------------------------



 

ACKNOWLEDGEMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA

)

 

) ss.

COUNTY OF

)

 

On                     before me,                    (here insert name and title
of the officer), personally appeared                                        
(insert name(s) of signer(s))  who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

 

 (Seal)

 

--------------------------------------------------------------------------------



 

EXHIBIT C

 

CERTIFICATION OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code provides that the transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity.  To
inform the transferee that withholding of tax is not required by the disposition
of a U.S. real property interest by               (“Seller”), the undersigned
certifies the following on behalf of CIM Urban Partners, LP (“Transferor”), a
Delaware limited partnership that owns (indirectly) all of the partnership
interests of Seller:

 

1.                                      Transferor is not a foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code and Income Tax Regulations);

 

2.                                      Transferor’s U.S. employer
identification number is                ;

 

3.                                      Transferor has an office address at 4700
Wilshire Boulevard, Los Angeles, California  90010; and

 

4.                                      Transferor is not a disregarded entity
as defined in United States Internal Revenue Code Section 1.1445-2(b)(2)(iii).

 

Transferor and the undersigned understand that this Certification may be
disclosed to the Internal Revenue Service by transferee and that any false
statement contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

 

Dated:      , 2019

 

 

CIM Urban Partners, LP,

 

a Delaware limited partnership,

 

 

 

By CIM Urban Partners GP, LLC,

 

a Delaware limited liability company, its general partner

 

 

 

 

By:

 

 

 

 

[Title]

 

--------------------------------------------------------------------------------



 

Dated:                  , 2019

 

 

 

 

[Signature]

 

 

 

[Title]

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

Seller Information

 

[Insert “Union Square Document Center Inventory”]

 

--------------------------------------------------------------------------------



 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS (“Assignment”) is
executed by               , (“Seller”), in favor of                , a
                (“Buyer”), with reference to the following facts:

 

A.                                    Seller and Buyer, have entered into that
certain Purchase and Sale Agreement and Joint Escrow Instructions dated as of
                 , 2019 (“Purchase Agreement”), in which Seller has agreed to
sell, and Buyer has agreed to purchase, Seller’s fee interest in the real
property described in Exhibit “A” attached hereto (collectively, the
“Property”).

 

B.                                    Pursuant to the Purchase Agreement, Seller
has agreed to assign to Buyer all of Seller’s right, title and interest to those
certain leases (including guarantees of leases) for premises in the buildings
located on the Property as the same may heretofore have been amended, modified
and/or supplemented, all as listed on Exhibit “C” attached hereto (collectively,
the “Leases”) and all of Seller’s right, title and interest to the contracts
listed on Exhibit “B” attached hereto (the “Service Contracts”).

 

THEREFORE, for valuable consideration, Seller and Buyer agree as follows:

 

1.                                      Assignment.  Seller hereby assigns,
sells and transfers to Buyer, on the terms specified in the Purchase Agreement,
all of Seller’s right, title and interest in and to the Leases and Service
Contracts.

 

2.                                      Assumption.  Buyer hereby assumes all of
the benefits and burdens of and obligations of Seller under the Leases and
Service Contracts relating to the period from and after the date hereof, and
Buyer acknowledges its receipt of those certain deposits provided by the tenants
pursuant to the Leases to the extent specified on Exhibit “C” attached hereto. 
Seller hereby agrees to indemnify, hold harmless and defend Buyer from and
against any and all obligations, liabilities, costs and claims (including
reasonable attorney’s fees) arising as a result of or with respect to the Leases
and Service Contracts that are attributable to the period of time prior to the
date of this Assignment.  Buyer hereby agrees to indemnify, hold harmless and
defend Seller from and against any and all obligations, liabilities, costs and
claims (including reasonable attorney’s fees) arising as a result of or with
respect to the Leases and the Service Contracts that are attributable to the
period of time from and after the date of this Assignment.

 

3.                                      Counterparts.  This Assignment may be
executed in counterparts, each of which shall be deemed an original, and both of
which together shall constitute one and the same instrument.

 

4.                                      Construction; Headings.  All amendments
and modifications of, and supplements to, this Assignment must be in writing and
executed by Buyer and Seller.  This Assignment has been drafted through a joint
collaborative effort of the parties, each of which has been represented by
competent, qualified, independent counsel licensed to practice law in the
District of Columbia, and by such counsel; accordingly, since this Assignment
and its provisions were the subject of such a joint and collaborative effort,
any ambiguity in this Assignment or any of its

 

--------------------------------------------------------------------------------



 

provisions shall not be construed in favor of or against either of the parties. 
If any provision of this Assignment or application thereof to any person or
circumstance shall to any extent be invalid or unenforceable, the remainder of
this Assignment (including the application of such provision to persons or
circumstances other than those to which it is held invalid or unenforceable)
shall not be affected thereby, and each provision of this Assignment shall be
valid and enforced to the fullest extent permitted by law.  The headings to
sections or paragraphs of this Agreement are for convenient reference only and
shall not be used in interpreting this Assignment.

 

5.                                      Governing Law.  This Assignment shall be
governed by and interpreted in accordance with the laws of the District of
Columbia.

 

6.                                      Attorneys’ Fees.  If either party
becomes involved in litigation, arbitration, reference to a retired judge or
other neutral referee, or other legal process arising out of this Assignment or
in connection with any bankruptcy proceeding relating to a party, the court in
the litigation or arbitrator, retired judge or other referee in the arbitration
or reference, or neutral party in such other legal process, shall award legal
expenses (including, but not limited to reasonable attorneys’ fees and court
costs) to the prevailing party.  The award for legal expenses shall not be
computed in accordance with any schedule, but shall be as necessary to fully
reimburse all reasonable attorneys’ fees and other legal expenses actually
incurred in good faith, regardless of the size of the judgment, it being the
express intention of the parties to fully compensate the prevailing party for
all the reasonable attorneys’ fees and other legal expenses paid or incurred by
it in good faith in connection therewith.

 

Dated:               , 2019

 

 

Seller:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

Buyer:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT F

 

Form of Bill of Sale

 

For TEN DOLLARS ($10.00) and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged,                   ,
(“Seller”), in connection with Seller’s sale of certain real property located in
             , and more particularly described on Exhibit A attached hereto and
by this reference incorporated herein, and improvements located thereupon
(collectively, the “Property”), hereby conveys to 
                         (“Buyer”), without representation or warranty, except
that Seller warrants to Buyer that it owns fee title to the Property free and
clear of all liens and otherwise as set forth in that certain Purchase and Sale
Agreement and Joint Escrow Instructions dated as of                  , 2019,
between Seller and Buyer, all tangible personal property owned by Seller, if
any, located on or in or used in connection with the operation, maintenance or
management of the Property, but excluding any property owned by tenants of the
Property.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of           ,
2019.

 

 

Seller:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT G

 

Form of General Assignment

 

THIS GENERAL ASSIGNMENT (this “Assignment”) is entered into as of          ,
2019, by                , (“Seller”), and                       (“Buyer”), with
reference to the following:

 

WHEREAS, as contemplated by the terms of that certain Purchase and Sale
Agreement and Joint Escrow Instructions dated as of      , 2019 (“Purchase
Agreement”), in which Seller has agreed to sell, and Buyer has agreed to
purchase, the real property described in Exhibit A attached hereto and the
improvements located thereupon (collectively, the “Property”), Assignor desires
by this Assignment to assign to Assignee all of Assignor’s right, title and
interest in and to: (i) all transferable permits, licenses, certificates and
other governmental approvals related to the Property (the “Permits”); and
(ii) all right, title and interest of Seller in and to any and all intangible
property owned by Seller and used in the ownership, use and/or operation of the
Property, including, without limitation, the right to use any trade name now
used in connection with the Property, the books and records relating to the
Property, including computer discs, tapes and other data bases or software,
inventory records, building management records, payroll records and all other
books and records and all other books and records relating to the operation and
management of the Property (collectively, the “Intangible Property”).

 

NOW, THEREFORE, in consideration of the covenants, agreements and promises set
forth hereinbelow, and for other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto do agree as
follows:

 

1.                                      Assignment.  Seller hereby assigns,
absolutely and irrevocably, to Buyer all of Seller’s right, title, interest and
obligations in, to and under the Permits and Intangible Property.  Except as
expressly provided in the Purchase Agreement, this Assignment is made without
representation, warranty or recourse of any kind, express or implied.

 

2.                                      Acceptance.  Buyer accepts the foregoing
assignment.

 

4.                                      Successors and Assigns.  This Assignment
shall be binding upon and inure to the benefit of Seller and Buyer and their
respective successors and assigns.

 

5.                                      Governing Law.  This Assignment shall be
governed by, construed and enforced in accordance with the internal laws of the
District of Columbia.

 

6.                                      Counterparts.  This Assignment may be
executed in counterparts, and when together, such executed original counterparts
shall constitute but one original hereof.

 

7.                                      Attorneys’ Fees.  If either party
becomes involved in litigation, arbitration, reference to a retired judge or
other neutral referee, or other legal process arising out of this Assignment or
in connection with any bankruptcy proceeding relating to a party, the court in
the litigation or arbitrator, retired judge or other referee in the arbitration
or reference, or neutral party in such other legal process, shall award legal
expenses (including, but not limited to reasonable attorneys’ fees and court
costs) to the prevailing party.  The award for legal expenses

 

--------------------------------------------------------------------------------



 

shall not be computed in accordance with any schedule, but shall be as necessary
to fully reimburse all reasonable attorneys’ fees and other legal expenses
actually incurred in good faith, regardless of the size of the judgment, it
being the express intention of the parties to fully compensate the prevailing
party for all the reasonable attorneys’ fees and other legal expenses paid or
incurred by it in good faith in connection therewith.

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Assignment as of the day
and year first written above.

 

 

Seller:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

Buyer:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

--------------------------------------------------------------------------------



 

Exhibit H-1

 

Form of Estoppel Certificate

 

Date:

 

To:                             [Insert Name and Address(es) of Recipient(s)]

 

Re:                                                                            
                 , California

 

Ladies and Gentlemen:

 

The undersigned               , a              (“Tenant”), certifies to
                 , LLC, a Delaware limited liability company as owner and
landlord, and                           , a Delaware limited liability company
(together with its successors and assigns, as potential purchaser of the
Project, “Buyer”), and any current or future lender of Buyer secured directly or
indirectly by the Project (together with its successors and assigns, “Lender”),
as of the date hereof as follows:

 

1.                                      It is the tenant under the lease
described on Exhibit “A” hereto (the “Lease”), for approximately      rentable
feet consisting of       , as described in the Lease (the “Leased Premises”) at
                 , California (the “Project”).  All capitalized terms not
otherwise defined herein shall have the meanings provided in the Lease.

 

2.                                      The Lease is in full force and effect. 
The Lease has not been amended, modified or supplemented except as set forth on
Exhibit “A” hereto.  There are no other agreements or understandings, whether
written or oral, between Tenant and Landlord with respect to the Lease, the
Leased Premises or the Project.

 

3.                                      Tenant has accepted possession of and
occupies the entire Leased Premises under the Lease.  The term of the Lease
commenced on             , and expires on                 , subject to the
renewal options set forth in the Lease.  There are no renewal options or
termination rights other than as expressly set forth in the Lease.

 

4.                                      Tenant is paying minimum monthly rental
in instalments of $           , which commenced to accrue on               ,
20   , and which have been paid through               , 20   . No rents have
been prepaid in excess of one (1) month

 

5.                                      Tenant’s share of any operating costs is
      percent (      %). Tenant’s base year is          . Operating expenses
have been paid through                   , 20   .

 

6.                                      The amount of the security deposit is
$                 .

 

--------------------------------------------------------------------------------



 

7.                                      To the best of Tenant’s knowledge, both
Tenant and Landlord have performed all of their respective obligations under the
Lease and Tenant has no knowledge of any event which with the giving of notice,
the passage of time or both would constitute a default by Landlord or Tenant
under the Lease, [except for Landlord’s failure to pay Tenant
$                       , which amount is claimed by Tenant to be owed by
Landlord].

 

8.                                      Tenant has no claim against Landlord and
no offset or defence to enforcement of any of the terms of the Lease.  Tenant
has not advanced any funds for or on behalf of Landlord for which Tenant has a
right to deduct from or offset against future rent payments.

 

9.                                      All improvements required to be
completed by Landlord have been completed and there are no improvement
allowances due to Tenant from Landlord.  Landlord has not agreed to grant Tenant
any free rent or rent rebate or to make any contribution to tenant improvements,
except                       .  Landlord has not agreed to reimburse Tenant for
or to pay Tenant’s rent obligation under any other lease, except
                .

 

10.                               Tenant has not assigned the Lease and has not
subleased the Leased Premises or any part thereof.

 

11.                               Tenant has no right or option pursuant to the
Lease or otherwise to purchase all or any part of the Leased Premises or the
Project.

 

12.                               Tenant has no lease options, rights of first
refusal or similar rights with respect to renting additional space in the
Project, except as set forth in the Lease.

 

The undersigned individual hereby certifies that he or she is duly authorized to
sign, acknowledge and deliver this letter on behalf of Tenant.

 

Tenant acknowledges that the addressees and their successors and assigns will
rely on this letter in purchasing the Project and/or making a loan or otherwise
extending credit secured by the Project.  The information contained in this
letter shall be for your benefit and for the benefit of your successors and
assigns.

 

By:

 

 

 

[To be executed by any applicable lease guarantor in addition to tenant]

 

--------------------------------------------------------------------------------



 

EXHIBIT H-2

 

Form of Statement of Lease (Government Leases)

 

[Date]

 

[Buyer Name & Address]

 

Re:                             Lease No.

 

Ladies and Gentlemen:

 

The undersigned, an authorized signatory of Lessee (defined below), hereby
confirms and represents to the best of his or her knowledge and belief the
following as of the above date:

 

1.                                      Lease No.          between THE UNITED
STATES OF AMERICA (“Lessee”) and                (“Lessor”) dated            , as
amended by              (as amended, the “Lease”), for a total of            
rentable square feet (the “Premises”), is in full force and effect and has not
been modified, supplemented, canceled or amended, except as stated herein.  The
term of the Lease is for         years, expiring on            , subject to the
following extension/renewal rights: [Insert extension/renewal rights]

 

2.                                      To the best of Lessee’s knowledge,
neither Lessee nor Lessor is in default under the performance of any of the
obligations, terms, covenants, or conditions of the Lease.

 

3.                                      Annual rent is currently $           ,
payable monthly in arrears at a rate of $       .

 

4.                                      There currently exists a balance of
$             for tenant improvements included in the rent as specified in the
Lease.

 

5.                                      No advance payments under the Lease have
been or will be paid.

 

6.                                      This Statement of Lease is based solely
upon a reasonably diligent review of the Contracting Officer’s Lease file as of
the date of issuance.  An inspection of the Premises has not been conducted for
the purposes of this Statement of Lease, nor has the agency occupying the
Premises been contacted concerning Lessor’s performance under the Lease.  Lessor
and each prospective lender and purchaser are deemed to have constructive notice
of such facts as would be ascertainable by reasonable pre-purchase and
pre-commitment inspection of the Premises and the building in which the Premises
are located and by inquiry to appropriate Federal, State, and local government
officials.  This Statement of Lease shall not be construed as a waiver of any of
the Lessee’s rights as a sovereign, or any rights, benefits, or interests that
the Lessee has under the above-referenced Lease.

 

--------------------------------------------------------------------------------



 

The undersigned is authorized to execute this Statement of Lease on behalf of
Lessee.

 

Sincerely,

 

THE UNITED STATES OF AMERICA

 

 

 

 

By:

 

 

Name:

 

 

Title:

Contracting Officer

 

 

--------------------------------------------------------------------------------



 

EXHIBIT I

 

Form of Sale Notice Letter to Tenants

 

, 2019

 

[Name and Address of Tenant]

 

Re:                             Sale of                          .) (the
“Property”)

 


Ladies and Gentlemen:

 

Please be advised that [                 ], a Delaware limited liability company
(“Buyer”) has purchased the captioned property, in which you occupy space as a
tenant pursuant to a lease dated                , 20    (the “Lease”), from
[                    ], a Delaware limited partnership (“Seller”), the previous
owner thereof.  In connection with such purchase, Seller has assigned its
interest as landlord in the Lease to Buyer and has transferred your security
deposit in the amount of $                (the “Security Deposit”) to Buyer.

 

All rental and other payments that become due subsequent to the date hereof
should be directed to Buyer pursuant to the delivery methods set forth on
Exhibit A attached hereto.  Additionally, all insurance policies required to be
carried pursuant to your lease should immediately be endorsed naming the
entities set forth on Exhibit B as additional insureds and a Certificate of
Insurance should be delivered to the Buyer’s address set forth below.

 

[              ]

 

In addition, all notices from you to the landlord concerning any matter relating
to your tenancy should be sent to [                  ] at the address above.

 

[SIGNATURE PAGE FOLLOWS.]

 

Exhibits:

 

Exhibit A- Rental Payment Information

Exhibit B- Insurance Policy Additional Insureds

 

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

[SELLER],

 

a Delaware limited partnership

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[                   ]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

EXHIBIT J

 

Form of Vendor Notice Letter

 

[NAME]

[VENDOR]

[ADDRESS]

[CITY]

 

Re:                             Notice of                          (the
“Property”)

 

Dear [NAME]:

 

Please be notified that, as of the date hereof (the “Closing Date”),
[PURCHASER], a             (“Buyer”), purchased the Property.

 

Accordingly, please send all future bills for services rendered in connection
with the Property to Buyer, at the following address:

 

Attn:

 

For all bills seeking payment for services which were provided both before and
after the Closing Date, please be certain that such bills clearly indicate the
amount of the charges incurred before the Closing Date and those charges
incurred after the Closing Date.  Thank you.

 

 

Very truly yours,

 

SELLER

 

INSERT SIGNATURE BLOCK

 

PURCHASER:

 

INSERT SIGNATURE BLOCK

 

--------------------------------------------------------------------------------



 

EXHIBIT K

 

Novation Agreement

 

, a                     , with its principal office being at
                     (the “Transferor”); and                     , a
                    , with its principal office being at                     
(the “Transferee”); and the UNITED STATES OF AMERICA (the “Government”), acting
by and through the General Services Administration, enter into this Agreement
effective as of the Transfer Date (as defined below).

 

A.                                    THE PARTIES AGREE TO THE FOLLOWING FACTS:

 

(1)                                 The Government, represented by its
Contracting Officer of the General Services Administration, has entered into a
certain U.S. Government Lease for Real Property (the “Lease”) with the
Transferor, namely: Lease for Real Property, Lease No.                     ,
dated                     , with respect to certain premises located at
                    . The term, “the Lease,” as used in this Agreement, means
the above lease and all Supplemental Lease Agreements and amendments thereto
made between the Government and the Transferor before the effective date of this
Agreement. The term “the Lease” also includes all amendments and modifications
made under the terms and conditions of the Lease between the Government and the
Transferee, on or after the effective date of this Agreement.

 

(2)                                 On                      (the “Transfer
Date”), the Transferor transferred to the Transferee the real property and
improvements to which the Lease pertains (the “Subject Property”) pursuant to a
deed recorded in the real property records of the                      on
                    , 20     , a copy of which is attached hereto as Exhibit A.

 

(3)                                 The Transferee has acquired and is the
current owner of the Subject Property by virtue of the above transfer.

 

(4)                                 The Transferee has assumed all obligations
and liabilities of the Transferor under the Lease arising on or after the
Transfer Date by virtue of the above transfer.

 

(5)                                 The Transferee is in a position to fully
perform all obligations that may exist under the Lease.

 

(6)                                 It is consistent with the Government’s
interest to recognize the Transferee as the successor party to the Lease.

 

(7)                                 Evidence of the above transfer has been
filed with the Government.

 

(8)                                 Transferee will abide by Clause 52.209-6
Protecting the Government’s Interest When Subcontracting with Contractors
Debarred, Suspended, or Proposed for Debarment, contained within the Lease.

 

--------------------------------------------------------------------------------



 

B.                                    IN CONSIDERATION OF THESE FACTS, THE
PARTIES AGREE THAT BY THIS AGREEMENT:

 

(1)                                 The Transferor confirms the transfer to the
Transferee, and waives any claims and rights against the Government that it now
has or may have in the future in connection with the Lease.  Rent adjustments
for increases in operating costs and real estate taxes that are currently due,
but have not yet been paid, shall be paid by the Government to the Transferee.

 

(2)                                 The Transferee agrees to be bound by and to
perform the Lease in accordance with the conditions contained in the Lease.  The
Transferee also assumes all obligations and liabilities of, and all claims
against, the Transferor under the Lease arising on or after the Transfer Date as
if the Transferee were the original party to the Lease.

 

(3)                                 The Transferee ratifies all previous actions
taken by the Transferor with respect to the Lease, with the same force and
effect as if the action had been taken by the Transferee.

 

(4)                                 The Government recognizes the Transferee as
the Transferor’s successor in interest in and to the Lease.  The Transferee, by
this Agreement, becomes entitled to all rights, titles, and interests of the
Transferor in and to the Lease, as if the Transferee were the original party to
the Lease.  Following the Transfer Date, the term “Lessor”, as used in the
Lease, shall refer to the Transferee.

 

(5)                                 Except as expressly provided in this
Agreement, nothing in it shall be construed as a waiver of any rights of the
Government against the Transferor.

 

(6)                                 All payments and reimbursements previously
made by the Government to the Transferor, and all other previous actions taken
by the Government under the Lease, shall be considered to have discharged those
parts of the Government’s obligations under the Lease.  All payments and
reimbursements made by the Government after the Transfer Date in the name of or
to the Transferor shall have the same force and effect as if made to the
Transferee, and shall constitute a complete discharge of the Government’s
obligations under the Lease, to the extent of the amounts paid or reimbursed.

 

(7)                                 The Transferor and the Transferee agree that
the Government is not obligated to pay or reimburse either of them for, or
otherwise give effect to, any costs, taxes, or other expenses, or any related
increases, directly or indirectly arising out of or resulting from the transfer
or this Agreement, other than those that the Government, in the absence of this
transfer or Agreement, would have been obligated to pay or reimburse under the
terms of the Lease.

 

[(8)                             The Transferor guarantees payment of all
liabilities and the performance of all obligations that the Transferee-

 

(i) Assumes under this Agreement; or

 

(ii) May undertake in the future should the Lease be modified under its terms
and conditions.  The Transferor waives notice of, and consents to, any such
future modifications.]

 

--------------------------------------------------------------------------------



 

(8)                                 The Lease shall remain in full force and
effect, except as modified by this Agreement.

 

(10)                          As between the Transferor and Transferee only,
their respective obligations and liabilities one to the other shall continue to
be as set forth in private sector documents, executed between Transferor and
Transferee.

 

--------------------------------------------------------------------------------



 

UNITED STATES OF AMERICA

 

 

 

 

By:

 

 

Name:

 

 

Title:

Contracting Officer

 

 

--------------------------------------------------------------------------------



 

TRANSFEROR:

 

 

                                                      ,

 

a

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

CERTIFICATE

 

I,             , certify that I am the               of Transferor; that
          , who signed this Agreement for Transferor, was then               of
Transferor; and that this Agreement was duly signed for and on behalf of
Transferor by authority of its governing body and within the scope of its
limited liability company powers.  Witness my hand and the seal of this company
this         day of           , 20     .

 

 

By:

 

 

[SEAL]

 

--------------------------------------------------------------------------------



 

TRANSFEREE:

 

 

                                                      ,

 

a

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

CERTIFICATE

 

NOTE-MAY BE REPLACED WITH A NOTARY

 

I,             , certify that I am the               of Transferee; that
          , who signed this Agreement for Transferee, was then               of
Transferee; and that this Agreement was duly signed for and on behalf of
Transferee by authority of its governing body and within the scope of its
limited liability company powers.  Witness my hand and the seal of this company
this         day of           , 20     .

 

 

By:

 

 

[SEAL]

 

--------------------------------------------------------------------------------



 

EXHIBIT L

 

Form of Novation Acceptance Letter

 

(GSA/AGENCY LETTERHEAD)

 

Re:                             [Address]  (the “Property”) and Lease Number
                     (the “Lease”)

 

Dear        :

 

The United States of America (“Government”), the tenant under the Lease,
understands that                   , a                 limited partnership, the
current landlord (“Transferor”), is planning to transfer the Property to
                         , a                   , or its permitted assignee
(“Transferee”).  This letter will confirm that upon consummation of the closing
and delivery to us of (i) documentation evidencing the transfers of ownership
interests, (ii) a copy of Transferor’s resolutions authorizing the transfer,
(iii) a copy of Transferee’s resolutions authorizing the transfer including
specific signatory authority, and (iv) evidence confirming Transferee’s
registration in the system for award management, the Government will execute and
deliver to you at least two (2) originals of the attached form of Novation
Agreement (which will have been executed by Transferor and Transferee prior to
submission to the Government).  This letter may be relied upon by Transferor and
Transferee.

 

 

 

[Name]

 

Contracting Officer

 

 

Attachment:  Form of Novation Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT M

 

Form of Owner’s Affidavit

 

--------------------------------------------------------------------------------



 

EXHIBIT N

 

Form of Declaration Estoppel Certificate

 

Declaration of Sewer Covenant and Easement
Estoppel Certificate

 

, 2019

 

US Government Building Open-End Operating Partnership, LP
c/o USAA Real Estate Company
2 Bethesda Metro Center, Suite 820
Bethesda, Maryland 20814

 

And

 

Network Realty Partners, LLC
4201 Wilson Boulevard, Suite 300
Arlington, VA 22203

 

Re:                             Declaration of Sewer Covenant and Easement dated
March 5, 2013, made by Union Square Plaza Owner, L.P., Union Square 825
Property, L.P., and CIM Urban REIT Properties VI, L.P. recorded as Document
No. 2013051971 and re-recorded as Document No. 2013059672 (collectively, the
“Declaration”)

 

Ladies and Gentlemen:

 

The undersigned hereby makes the following certification with respect to the
real property described on Exhibit A hereto and commonly known as 899, 901, and
999 North Capitol Street, NE, Washington, DC (the “Property”), recognizing that
the information contained herein will be relied upon by [INSERT PURCHASER
NAMES], as prospective purchasers of the Property, any lender or prospective
lender of such prospective purchasers, and any of the aforesaid parties’
respective successors and/or assigns (capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Declaration):

 

1.                                      The Declaration is in full force and
effect and has not been amended, modified, supplemented or superseded; no other
agreement exists between the undersigned and any of the other parties to the
Declaration with respect to the subject matter of the Declaration and/or the
Property.

 

2.                                      There is no in default under the
Declaration and no event has occurred which, with the passage of time or the
giving of notice or both, would constitute a default by any owner of real
property that is subject to the Declaration.  There is no defense, offset, claim
or counterclaim by or in favor of the owners of the Property (the “Owners”)
under the Declaration or against the obligations of the Owners under the
Declaration.

 

--------------------------------------------------------------------------------



 

3.                                      The Owners have fully performed all of
its obligations under the Declaration through the date hereof.

 

4.                                      The undersigned is responsible for one
third (1/3) of the total cost of operating, maintaining, repairing and replacing
the Existing Sewer Facilities.

 

5.                                      The undersigned is duly authorized to
execute this certificate on behalf of CIM Urban REIT Properties VI, L.P.

 

Sincerely,

 

CIM URBAN REIT PROPERTIES VI, L.P.,

 

a Delaware limited partnership

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------



 

EXHIBIT O

 

Form of Notice as Required by Reciprocal Easements and Covenants Agreement

 

[UNION SQUARE 941 PROPERTY LP]

[UNION SQUARE 825 PROPERTY LP]
[UNION SQUARE PLAZA OWNER LP]

c/o 4700 Wilshire Blvd.
Los Angeles, CA 90010

 

, 2019

 

By Overnight Courier

 

                      (1)

 

 

Re:                             Reciprocal Easements and Covenants Agreement
dated June 1, 2017 by and among Union Square Plaza Owner, L.P.; Rosche/888 First
Street, N.E., L.L.C.; CIM Urban REIT Properties VI, L.P.; Union Square 825
Property, L.P.; Union Square 941 Property, L.P.; and FP 840 First Street LLC,
recorded July 27, 2017 as Document #2017082335 (the “REA”).  Capitalized terms
used herein but left undefined shall have the meaning ascribed to them in the
REA.

 

Ladies and Gentlemen:

 

In accordance with Section 10(a) of the REA, please be advised that as of the
date hereof [INSERT NAME OF APPLICABLE PURCHASER ENTITY] (the “New Owner”) has
succeeded the undersigned as owner of the [901 PARCEL, 899 PARCEL, OR 999
PARCEL].

 

Accordingly, effective as of the date hereof, you are hereby notified and
directed to deliver any notices, inquiries or requests relating to the REA to
New Owner at:

 

 

US Government Building Open-End Operating Partnership, LP

 

c/o USAA Real Estate Company

 

2 Bethesda Metro Center, Suite 820

 

Bethesda, Maryland 20814

 

Attention: Bruce Childs

 

E-mail: bruce.childs@usrealco.com

 

 

 

And:

 

--------------------------------------------------------------------------------

(1)  Insert names and addresses of the counterparties to the REA, i.e.,
Rosche/888 First Street, N.E., L.L.C.; CIM Urban REIT Properties VI, L.P.; and
FP 840 First Street LLC, or their successors in interest, as the case may be.

 

--------------------------------------------------------------------------------



 

 

Network Realty Partners, LLC

 

4201 Wilson Boulevard, Suite 300

 

Arlington, VA 22203

 

Attn: Rod Lawrence and Ed Johnson

 

Email: rlawrence@nrpdc.com and

 

ejohnson@nrpdc.com

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------



 

 

Very truly yours,

 

 

 

[Union Square 941 Property LP,

 

a Delaware limited partnership

 

 

 

By CIM/Union Square 941 GP, LLC,

 

a Delaware limited liability company, its general partner]

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

[Union Square 825 Property LP,

 

a Delaware limited partnership

 

 

 

By CIM/Union Square 825 GP, LLC,

 

a Delaware limited liability company, its general partner]

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

[Union Square Plaza Owner, LP,

 

a Delaware limited partnership

 

 

 

By CIM/Union Square Plaza GP, LLC,

 

a Delaware limited liability company, its general partner]

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

--------------------------------------------------------------------------------



 

ACKNOWLEDGEMENT

 

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA

)

 

) ss.

COUNTY OF

)

 

On                     before me,                    (here insert name and title
of the officer), personally appeared                                        
(insert name(s) of signer(s))  who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

Signature

 

 (Seal)

 

AFTER RECORDING

RETURN TO:

 

--------------------------------------------------------------------------------



 

EXHIBIT P

 

Form of Akridge Waiver

 

AFTER RECORDING

RETURN TO:

 

STROOCK & STROOCK & LAVAN LLP

1875 K Street, NW, Suite 800

Washington, DC 20006

Attention: Jeffrey R. Keitelman

 

WAIVER, RELEASE AND TERMINATION

 

PART I: Waiver, Release and Termination by the Akridge Partners.

 

Union Square Plaza Investor LLC, a Delaware limited liability company (the
“Plaza Akridge Partner”), 941 Union Square Investor LLC, a Delaware limited
liability company (the “941 Akridge Partner”) and 825 Union Square Investor LLC
(the “825 Akridge Partner”, and together with the Plaza Akridge Partner and the
941 Akridge Partner, the “Akridge Partners”) hereby enter into this Waiver,
Release and Termination (“Waiver”) for the benefit of Union Square Plaza Owner
LP (the “Plaza Partnership”), Union Square 825 Property LP (the “825
Partnership”) and Union Square 941 Property LP (the “941 Partnership” and
together with the Plaza Partnership and the 825 Partnership, the
“Partnerships”).

 

WHEREAS, reference is hereby made to that certain (i) Second Amended and
Restated Limited Partnership Agreement dated as of November 20, 2007 of the
Plaza Partnership (the “Plaza Restated LPA”), (ii) Second Amended and Restated
Limited Partnership Agreement of the 825 Partnership (the “825 Restated LPA”);
and (iii) Second Amended and Restated Limited Partnership Agreement of the 941
Partnership (the “941 Restated LPA” and together with the Plaza Restated LPA and
the 825 Restated LPA, the “Restated LPAs”).

 

WHEREAS, the Plaza Partnership owns the fee simple interest in the property
located at 901 North Capitol Street, N.E., Washington, DC 20002 and more
particularly described on Exhibit A-1 attached hereto (the “Plaza Property”),
the 825 Partnership owns the fee simple interest in the property located at 899
North Capitol Street, N.E., Washington, DC 20002 and more particularly described
on Exhibit A-2 attached hereto (the “825 Property”) and the 941 Partnership owns
the fee simple interest in the property located at 999 North Capitol Street,
N.E., Washington, DC 20002 and more particularly described on Exhibit A-3
attached hereto (the “941 Property”). The 941 Property, the Plaza Property and
the 825 Property are each referred to herein as a “Property”, collectively, the
“Properties”).

 

WHEREAS, the Plaza Akridge Partner is the limited partner of the Plaza
Partnership, the 941 Akridge Partner is the limited partner of 941 Partnership
and the 825 Akridge Partner is the limited partner of 825 Partnership.

 

--------------------------------------------------------------------------------



 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, each of the Akridge Partners hereby acknowledge, waives and
releases as follows:

 

1.           Each of the Akridge Partners hereby irrevocably releases and waives
any and all of the rights granted to it pursuant to the provisions of the
Restated LPA to which it is a party with respect to (i) the sale of the Property
owned by the Partnership that is governed by such Restated LPA and (ii) the
development or expansion of such Property and the improvements located thereon
(collectively, the “Akridge ROFO Rights”).

 

2.              Without limiting the foregoing provisions of Section 1 above:

 

(a)                                 Plaza Akridge Partner hereby irrevocably
waives and releases the first right of offer (i) set forth in Section 7.6(i) of
the Plaza Restated LPA to serve as Joint Venture Partner or Fee Developer (as
each such term is defined in the Plaza Restated LPA) in connection with the
development of Plaza Property and (ii) set forth in Section 7.6(ii) of the Plaza
Restated LPA, to purchase and acquire the Plaza Property.

 

(b)                                 941 Akridge Partner hereby irrevocably
waives and releases the first right of offer set forth in Section 7.6(i) of the
941 Restated LPA to serve as Fee Construction Manager (as such term is defined
in the 941 Restated LPA) in connection with the expansion of the 941 Property by
the addition of additional floor(s) above the highest floor of the improvements
currently existing on the 941 Property.

 

(c)                                  825 Akridge Partner hereby irrevocably
waives and releases the first right of offer set forth in Section 7.6(i) of the
825 Restated LPA to serve as Fee Construction Manager (as such term is defined
in the 825 Restated LPA) in connection with the expansion of the 825 Property by
the addition of additional floor(s) above the highest floor of the improvements
currently existing on the 825 Property.

 

3.                                      Each of the Akridge Partners hereby
irrevocably releases and waives the provisions and requirements of Section 7.6
of the Restated LPA to which it is a party with the intent and effect that there
shall be no requirement or obligation on the part of the General Partner to
Offer any Right of First Offer (as each such term is defined in such Restated
LPA) to such Akridge Partner.

 

4.                                      Each of the Akridge Partners hereby
acknowledges and agrees that the Akridge ROFO Rights granted to it in the
Restated LPA to which it is a party are hereby terminated and of no further
force and effect.

 

5.                                      Each of the Akridge Partners hereby
represents and warrants that it is the current holder of the Akridge ROFO Rights
and that it has not assigned such Akridge ROFO Rights to any other entity or
person.

 

6.                                      Each of the Akridge Partners hereby
acknowledges that the Partnership of which it is a partner, each other partner
therein, and any purchase or prospective purchaser of the Property (and their
respective lenders) owned by such Partnership may and will be relying on the
waivers and

 

94

--------------------------------------------------------------------------------



 

releases being provided herein and that any such purchaser, prospective
purchaser or lender are third party beneficiaries of those waivers and releases
and shall be enforceable thereby.

 

Part II: Waiver and Release of the Akridge Partners and John E. Akridge, III.

 

The Akridge Partners and John E. Akridge, III (jointly, severally and
collectively, the “Akridge Parties”) hereby fully and unconditionally waive and
release the Properties, Network Realty Partners LLC (“NRP”), USAA Real Estate
Company (“USAARE”), and each of their respective affiliates, members, partners,
employees, assignees and designees, including any entities that take title to
any of the Properties and their constituent members and partners (collectively,
the “Buyer Parties”) from any and all claims, demands, causes of action,
judgments, losses, damages, liabilities, costs and expenses (including without
limitation reasonable attorney’s fees), whether known or unknown, liquidated or
contingent, arising by reason of (a) the sale of the Properties, (b) any and all
conversations or discussions with the Buyer Parties, any member of the Buyer
Parties, the Partnerships or CIM regarding the potential tax structuring as
contemplated pursuant to Section 3.4 of that certain Purchase and Sale Agreement
and Joint Escrow Instructions dated as of June     , 2019, by and between the
Partnerships and NRP (as the same may be amended and assigned, the “Purchase
Agreement”), (c) that certain letter agreement dated as of May 14, 2019 executed
by USAARE, NRP, 825 Akridge Partner, 941 Akridge Partner and John E.
Akridge, III, as amended by that certain amendment dated as of June 11, 2019,
(d) the failure of the Buyer Members, 825 Akridge Partner and 941 Akridge
Partner to execute the Definitive Agreements for any reason or the failure of
the Buyer Parties or any member of the Buyer Parties to negotiate in accordance
with any standard with respect to the Definitive Agreements, or (e) any tax
consequences of any or all of the Akridge Parties arising by reason of the
failure of the Buyer Members, 825 Akridge Partner and 941 Akridge Partner, or
their respective affiliates, to enter into the Definitive Agreements.  All
capitalized terms not otherwise defined herein shall have the meanings given to
those terms in the Purchase Agreement.

 

[Remainder of Page Intentionally Blank]

 

95

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has duly executed this Waiver, Release and
Termination as of                , 2019.

 

 

AKRIDGE PARTNERS:

 

 

 

825 UNION SQUARE INVESTOR LLC,

 

a Delaware limited liability company

 

 

 

 

By:

825 JACo Union Square, LLC,

 

 

a Delaware limited liability company, its manager

 

 

 

 

 

 

By:

JACo Manager, Inc.,

 

 

 

a Delaware corporation,

 

 

 

its managing member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On         , 2019, before me,                       , a Notary Public in and for
the aforesaid jurisdiction, personally appeared                         ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

Notary Public in and for said State

 

(SEAL)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------



 

 

941 UNION SQUARE INVESTOR LLC,

 

a Delaware limited liability company

 

 

 

 

By:

941 JACo Union Square, LLC,

 

 

a Delaware limited liability company, its manager

 

 

 

 

 

 

By:

JACo Manager, Inc.,

 

 

 

a Delaware corporation,

 

 

 

its managing member

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On         , 2019, before me,                       , a Notary Public in and for
the aforesaid jurisdiction, personally appeared                         ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

Notary Public in and for said State

 

(SEAL)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------



 

 

Union Square Plaza Investor LLC

 

 

 

a Delaware limited liability company

 

 

 

 

By:

JACo Union Square Plaza Investor, LLC,

 

 

a Delaware limited liability company, its manager

 

 

 

 

 

 

By:

JACo Manager, Inc.,

 

 

 

a Delaware corporation,

 

 

 

its managing member

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On         , 2019, before me,                       , a Notary Public in and for
the aforesaid jurisdiction, personally appeared                         ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

Notary Public in and for said State

 

(SEAL)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

--------------------------------------------------------------------------------



 

 

 

 

John E. Akridge, III

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

On         , 2019, before me,                       , a Notary Public in and for
the aforesaid jurisdiction, personally appeared                         ,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized capacity,
and that by his/her signature on the instrument, the person, or the entity upon
behalf of which the person acted, executed the instrument.

 

WITNESS my hand and official seal.

 

 

 

 

Notary Public in and for said State

 

(SEAL)

 

--------------------------------------------------------------------------------



 

EXHIBIT A-1

 

LEGAL DESCRIPTION PLAZA PROPERTY

 

Part of Lot 298 in Square 675, as per plat recorded in Book 206, page 177, among
the Records of the Office of the Surveyor for the District of Columbia, being
more particularly described as follows:

 

Commencing at a point, said point being the Northwest corner of Square 675, said
point being the intersection of the South line of K Street, NE and the East line
of North Capitol Street; thence South 205.077 feet with the East line of North
Capitol Street, NE to the point of beginning, thence departing said East line of
North Capitol Street, NE, East 230.00 feet to a point, thence South 172.59 feet
to a point, thence West 230.00 feet to a point, said point being on the East
line of North Capitol Street, thence North 172.59 feet with the East line of
North Capitol Street, to the point of beginning, and containing 39,696 square
feet, more or less.

 

NOTE: At the date hereof, the above described land is designated on the Records
of the Assessor of the District of Columbia for assessment and taxation purposes
as Lot 854 in Square 675.

 

--------------------------------------------------------------------------------



 

EXHIBIT A-2

 

LEGAL DESCRIPTION 825 PROPERTY

 

Part of Lot 298 in Square 675, as per subdivision plat recorded in the Office of
the Surveyor of the District of Columbia, in Book 206 at page 177, as more
particularly described as follows:

 

Commencing at a point, said point being the Northwest corner of Square 675, said
point being the intersection of the South line of K Street, NE and the East line
of North Capitol Street; thence South 377.667 feet with the East line of North
Capitol Street, NE to the point of beginning, thence departing said East line of
North Capitol Street, NE, East 230.00 feet to a point, thence South 220.50 feet
to a point, thence West 230.00 feet to a point, said point being on the East
line of North Capitol Street, thence North 220.50 feet with the East line of
North Capitol Street to the point of beginning, containing 50,715 square feet,
more or less.

 

NOTE: At the date hereof, the above described land is designated on the Records
of the Assessor of the District of Columbia for assessment and taxation purposes
as Lot 855 in Square 675.

 

--------------------------------------------------------------------------------



 

EXHIBIT A-3

 

LEGAL DESCRIPTION 941 PROPERTY

 

Part of Lot 298 in Square 675, as per subdivision plat recorded in the Office of
the Surveyor of the District of Columbia in Book 206 at page 177, as more
particularly described as follows:

 

BEGINNING at a point, said point being the Northwest corner of Square 675, said
point being the intersection of the South line of K Street, NE and the East line
of North Capitol Street; thence East 230.00 feet with the South line of K
Street, NE to a point, thence departing said South line of K Street, NE, South
205.077 feet to a point, thence West 230.00 feet to a point, said point being on
the East line of North Capitol Street, thence North 205.077 feet with the East
line of North Capitol Street to the point of beginning, containing 47,168 square
feet, more or less.

 

NOTE: At the date hereof, the above described land is designated on the Records
of the Assessor of the District of Columbia for assessment and taxation purposes
as Lot 853 in Square 675.

 

--------------------------------------------------------------------------------



 

EXHIBIT Q

 

FORM OF  ESTOPPEL DATE DOWN

 

, 2019

 

To:

 

Re:  (Property Address) (the “Property”)

 

Ladies and Gentlemen:

 

Reference is made to the attached Estoppel Certificate dated             , 2019
(the “Estoppel”) delivered by                       (“Tenant”).

 

The undersigned certifies to the above referenced Buyer and its Lender (as
defined in the Estoppel) that all statements in the Estoppel remain true and
correct as of the date hereof, subject to the following:

 

1.                                      The minimum monthly rental set forth in
Paragraph    of the estoppel has been paid through             .

 

The undersigned individual hereby certifies that he or she is duly authorized to
sign, acknowledge and deliver this letter on behalf of Tenant.

 

Tenant acknowledges that Buyer and its Lender will rely on this letter in
purchasing the Property and/or making a loan or otherwise extending credit
secured by the Property.

 

 

Sincerely,

 

 

 

 

 

--------------------------------------------------------------------------------